Exhibit 10.53

 

Universal Orlando



401(k) Retirement Plan



--------------------------------------------------------------------------------

Table of Contents



Article 1     - 1 -


Definitions     - 1 -


1.1     ACP Test     - 1 -
1.2     ACP Safe Harbor Matching Contribution     - 1 -
1.3     ACP Safe Harbor Matching Contribution Account     - 1 -
1.4     Actual Contribution Percentage     - 1 -
1.5     Actual Contribution Percentage Test     - 1 -
1.6     Actual Deferral Percentage.     - 2 -
1.7     Actual Deferral Percentage Test     - 2 -
1.8     Administrator     - 2 -
1.9     Adopting Employer     - 2 -
1.10     ADP Safe Harbor Contribution     - 2 -
1.11     ADP Safe Harbor Matching Contribution     - 2 -
1.12     ADP Safe Harbor Matching Contribution Account     - 3 -
1.13     ADP Safe Harbor Non-Elective Contribution     - 3 -
1.14     ADP Safe Harbor Non-Elective Contribution Account     - 3 -
1.15     ADP Test     - 3 -
1.16     Affiliated Employer     - 4 -
1.17     Age     - 4 -
1.18     Aggregate Normal Allocation Rate     - 4 -
1.19     Allocation Period     - 4 -
1.20     Allocation Rate     - 4 -
1.21     Anniversary Date     - 4 -
1.22     Annuity Starting Date     - 4 -
1.23     Annual Additions     - 5 -
1.24     Applicable Contribution Rate     - 5 -
1.25     Applicable Plan Year     - 5 -
1.26     Beneficiary     - 5 -
1.27     Benefiting Participant     - 5 -
1.28     Break in Service     - 5 -
1.29     Broadly Available Allocation Rates     - 6 -
1.30     Broadly Available Separate Plans     - 6 -
1.31     Cash of Deferred Contribution     - 6 -
1.32     Catch-Up Contribution     - 6 -
1.33     Catch-Up Contribution Limit     - 6 -
1.34     Code     - 6 -
1.35     Code §3401 Compensation     - 7 -
1.36     Code §401(a)(17) Compensation Limit     - 7 -
1.37     Code §414(s) Compensation     - 7 -
1.38     Code §415(c)(3) Compensation     - 7 -
1.39     Committee     - 8 -
1.40     Compensation     - 8 -
1.41     Compensation Determination Period     - 8 -
1.42     Contribution Percentage     - 8 -
1.43     Contribution Percentage Amounts     - 9 -
1.44     Counting of Hours Method     - 11 -
1.45     Current Year Testing Method     - 11 -
1.46     Deemed Code §125 Compensation     - 11 -
1.47     Designated Beneficiary     - 11 -
1.48     Determination Date     - 11 -
1.49     Disability     - 11 -
1.50     Distribution Calendar Year     - 11 -
1.51     Early Retirement Age     - 11 -
1.52     Earned Income     - 12 -
1.53     Elective Deferral     - 12 -
1.54     Eligibility Computation Period     - 12 -
1.55     Eligible Employee     - 12 -
1.56     Employee     - 12 -
1.57     Employee Contribution     - 12 -
1.58     Employer     - 13 -
1.59     Employment Commencement Date     - 13 -
1.60     Equivalent Accrued Rate     - 13 -
1.61     ERISA     - 13 -
1.62     Excess Annual Additions     - 13 -
1.63     Excess Aggregate Contributions     - 13 -
1.64     Excess Contributions     - 14 -
1.65     Excess Elective Deferrals     - 14 -
1.66     401(k) Plan     - 14 -
1.67     401(m) Plan     - 14 -
1.68     Fiscal Year     - 14 -
1.69     Forfeiture     - 14 -
1.70     Forfeiture Account     - 14 -
1.71     Form W-2 Compensation     - 14 -
1.72     Gradually Increasing Age or Service Schedule     - 15 -
1.73     HCE     - 15 -
1.74     Highly Compensated Employee     - 15 -
1.75     Hour of Service     - 16 -
1.76     Hypothetical Entry Date     - 16 -
1.77     Immediately Distributable     - 16 -
1.78     Independent Contractor     - 17 -
1.79     Key Employee     - 17 -
1.80     Leased Employee     - 17 -
1.81     Life Expectancy     - 18 -
1.82     Limitation Year     - 18 -
1.83     Matching Contribution     - 18 -
1.84     Matching Contribution Account     - 18 -
1.85     Matching Rate     - 18 -
1.86     Maternity or Paternity Leave     - 18 -
1.87     Minimum Aggregate Allocation Gateway     - 18 -
1.88     Minimum Allocation Gateway     - 19 -
1.89     Named Fiduciary     - 20 -
1.90     NHCE     - 20 -
1.91     Non-Elective Contribution     - 20 -
1.92     Non-Highly Compensated Employee     - 20 -
1.93     Non-Key Employee     - 20 -
1.94     Non-Safe Harbor 401(k) Plan     - 20 -
1.95     Non-Safe Harbor 401(m) Plan     - 20 -
1.96     Non-Safe Harbor Matching Contribution     - 20 -
1.97     Non-Safe Harbor Matching Contribution Account     - 20 -
1.98     Non-Safe Harbor Non-Elective Contribution     - 20 -
1.99     Non-Safe Harbor Non-Elective Contribution Account     - 20 -
1.100     Normal Accrual Rate     - 21 -
1.101     Normal Form of Distribution     - 21 -
1.102     Normal Retirement Age     - 21 -
1.103     Normal Retirement Date     - 21 -
1.104     Otherwise Excludable Participant     - 21 -
1.105     Optional Form of Distribution     - 21 -
1.106     Participant     - 21 -
1.107     Participant's Account     - 21 -
1.108     Participant's Account Balance     - 21 -
1.109     Permissive Aggregation Group     - 22 -
1.110     Plan     - 22 -
1.111     Plan Year     - 22 -
1.112     Policy     - 22 -
1.113     Post-Severance Compensation     - 22 -
1.114     Pre-Tax Elective Deferral     - 22 -
1.115     Pre-Tax Elective Deferral Account     - 22 -
1.116     Primarily Defined Benefit in Character     - 22 -
1.117     Prior Year Testing Method     - 22 -
1.118     QJSA     - 22 -
1.119     QMAC     - 22 -
1.120     QMAC Account     - 22 -
1.121     QNEC     - 22 -
1.122     QNEC Account     - 23 -
1.123     QPSA     - 23 -
1.124     Qualified Joint and Survivor Annuity     - 23 -
1.125     Qualified Matching Contribution     - 23 -
1.126     Qualified Matching Contribution Account     - 23 -
1.127     Qualified Non-Elective Contribution     - 23 -
1.128     Qualified Non-Elective Contribution Account     - 24 -
1.129     Qualified Pre-Retirement Survivor Annuity     - 24 -
1.130     Reemployment Commencement Date     - 24 -
1.131     Regulation     - 24 -
1.132     Representative Contribution Rate     - 24 -
1.133     Representative Matching Rate     - 24 -
1.134     Required Aggregation Group     - 25 -
1.135     Required Beginning Date     - 25 -
1.136     Rollover     - 25 -
1.137     Rollover Contribution     - 25 -
1.138     Rollover Contribution Account     - 25 -
1.139     Rollover Participant     - 26 -
1.140     Roth Elective Deferral     - 26 -
1.141     Roth Elective Deferral Account     - 26 -
1.142     Rule of Parity     - 26 -
1.143     Safe Harbor Code §415 Compensation     - 26 -
1.144     Safe Harbor 401(k) Contribution     - 27 -
1.145     Safe Harbor 401(k) Plan     - 27 -
1.146     Safe Harbor 401(m) Plan     - 27 -
1.147     Safe Harbor Notice     - 27 -
1.148     Safe Harbor Participant     - 27 -
1.149     Self-Employed Individual     - 27 -
1.150     Service     - 27 -
1.151     Sponsoring Employer     - 27 -
1.152     Spousal     - 27 -
1.153     Spouse     - 27 -
1.154     Statutory Code §415 Compensation     - 27 -
1.155     Terminated (or Terminates) Employment     - 28 -
1.156     Terminated Participant     - 28 -
1.157     Termination of Employment     - 28 -
1.158     Top Heavy     - 28 -
1.159     Top Heavy Minimum Allocation     - 29 -
1.160     Top Heavy Ratio     - 29 -
1.161     Transfer Contribution     - 30 -
1.162     Transfer Contribution Account     - 30 -
1.163     Trustee     - 30 -
1.164     Trust (or Trust Fund)     - 30 -
1.165     Valuation Calendar Year     - 30 -
1.166     Valuation Date     - 30 -
1.167     Vested Aggregate Account     - 31 -
1.168     Vested, Vested Interest or Vesting     - 31 -
1.169     Vesting Computation Period     - 31 -
1.170     Voluntary Employee Contribution     - 31 -
1.171     Voluntary Employee Contribution Account     - 31 -
1.172     Year of Service     - 31 -


Article 2     - 33 -


Plan Participation     - 33 -


2.1     Eligibility and Entry Date Requirements     - 33 -
2.2     Waiver of Participation     - 34 -
2.3     Reemployment After Termination     - 34 -


Article 3     - 35 -


Contributions and Allocations     - 35 -


3.1     General Contribution and Allocation Provisions     - 35 -
3.2     Elective Deferrals     - 36 -
3.3     Non-Safe Harbor Matching Contributions     - 38 -
3.4     Non-Safe Harbor Non-Elective Contributions     - 38 -
3.5     Qualified Matching Contributions     - 38 -
3.6     Qualified Non-Elective Contributions     - 38 -
3.7     Safe Harbor 401(k) Contributions     - 39 -
3.8     Rollover Contributions     - 40 -
3.9     Voluntary Employee Contributions     - 40 -
3.10     Allocation of Earnings and Losses     - 40 -
3.11     Forfeitures and Their Usage     - 40 -
3.12     Top Heavy Minimum Allocation     - 41 -
3.13     Failsafe Allocation     - 42 -
3.14     Actual Deferral Percentage Test and Correction     - 42 -
3.15     Actual Contribution Percentage Test and Correction     - 45 -
3.16     ADP Safe Harbor Contributions     - 47 -
3.17     ACP Safe Harbor Contributions     - 51 -
3.18     General Non-Discrimination Test Requirements     - 53 -
3.19     Annual Overall and Cumulative Permitted Disparity Limit     - 53 -
3.20     Deemed IRA Contributions     - 55 -


Article 4     - 56 -


Plan Benefits     - 56 -


4.1     Benefit Upon Normal Retirement     - 56 -
4.2     Benefit Upon Late Retirement     - 56 -
4.3     Benefit Upon Death     - 56 -
4.4     Benefit Upon Disability     - 56 -
4.5     Benefit Upon Termination of Employment     - 56 -
4.6     Determination of Vested Interest     - 56 -


Article 5     - 58 -


Distribution of Benefits     - 58 -


5.1     Distribution of Benefit Upon Retirement     - 58 -
5.2     Distribution of Benefit Upon Death     - 58 -
5.3     Distribution of Benefit Upon Disability     - 59 -
5.4     Distribution of Benefit Upon Termination of Employment     - 60 -
5.5     Mandatory Cash-Out of Benefits     - 60 -
5.6     Restrictions on Immediate Distributions     - 60 -
5.7     Accounts of Rehired Participants     - 61 -
5.8     Spousal Consent Requirements     - 63 -
5.9     Required Minimum Distributions     - 65 -
5.10     Statutory Commencement of Benefits     - 67 -
5.11     Earnings Before Benefit Distribution     - 68 -
5.12     Distribution in the Event of Legal Incapacity     - 68 -
5.13     Missing Payees and Unclaimed Benefits     - 68 -
5.14     Direct Rollovers     - 68 -
5.15     Distribution of Property     - 70 -
5.16     Financial Hardship Distributions     - 70 -
5.17     Pre-Retirement Distributions     - 70 -
5.18     Distribution of Excess Elective Deferrals     - 71 -
5.19     Distribution of Excess Contributions     - 71 -
5.20     Distribution of Excess Aggregate Contributions     - 73 -
5.21     Distribution of Rollover Contributions     - 74 -
5.22     Distribution of Transfer Contributions     - 75 -
5.23     Distribution of Voluntary Employee Contributions     - 76 -


Article 6     - 77 -


Code § 415 Limitations     - 77 -


6.1     Maximum Annual Additions     - 77 -
6.2     Adjustments to Maximum Annual Addition     - 77 -
6.3     Multiple Plans and Multiple Employers     - 77 -
6.4     Adjustment for Excessive Annual Additions     - 77 -


Article 7     - 79 -


Loans, Insurance and Directed Investments     - 79 -


7.1     Loans to Participants     - 79 -
7.2     Insurance on Participants     - 79 -
7.3     Key Man Insurance     - 79 -
7.4     Directed Investment Accounts     - 79 -


Article 8     - 80 -


Duties of the Administrator     - 80 -


8.1     Appointment, Resignation, Removal and Succession     - 80 -
8.2     General Powers and Duties     - 80 -
8.3     Functioning of the Committee     - 80 -
8.4     Multiple Administrators     - 80 -
8.5     Correcting Administrative Errors     - 80 -
8.6     Promulgating Notices and Procedures     - 80 -
8.7     Employment of Agents and Counsel     - 81 -
8.8     Compensation and Expenses     - 81 -
8.9     Claims Procedures     - 81 -
8.10     Qualified Domestic Relations Orders     - 81 -
8.11     Appointment of Investment Manager     - 81 -


Article 9     - 82 -


Trustee Provisions     - 82 -


Article 10     - 83 -


Adopting Employer Provisions     - 83 -


10.1     Plan Contributions     - 83 -
10.2     Plan Amendments     - 83 -
10.3     Plan Expenses     - 83 -
10.4     Employee Transfers     - 83 -
10.5     Multiple Employer Provisions Under Code §413(c)     - 83 -
10.6     Termination of Adoption     - 83 -


Article 11     - 84 -


Amendment, Termination and Merger     - 84 -


11.1     Plan Amendment     - 84 -
11.2     Termination By Sponsoring Employer     - 86 -
11.3     Merger or Consolidation     - 86 -
11.4     Plan-to-Plan Elective Transfers     - 87 -


Article 12     - 88 -


Miscellaneous Provisions     - 88 -


12.1     No Contract of Employment     - 88 -
12.2     Title to Assets     - 88 -
12.3     Qualified Military Service     - 88 -
12.4     Fiduciaries and Bonding     - 88 -
12.5     Severability of Provisions     - 88 -
12.6     Interpretation of the Plan and Trust     - 88 -
12.7     Costs of Legal Action     - 89 -
12.8     Qualified Plan Status     - 89 -
12.9     Mailing of Notices to Administrator, Employer or Trustee     - 89 -
12.10     Participant Notices and Waivers of Notices     - 89 -
12.11     No Duplication of Benefits     - 89 -
12.12     Evidence Furnished Conclusive     - 89 -
12.13     Release of Claims     - 89 -
12.14     Discontinued Contributions     - 89 -
12.15     Multiple Copies of Plan And/or Trust     - 89 -
12.16     Limitation of Liability and Indemnification     - 89 -
12.17     Written Elections and Forms     - 90 -
12.18     Assignment and Alienation of Benefits     - 90 -
12.19     Exclusive Benefit Rule     - 90 -
12.20     Prior Provisions of Amended and Restated Plans     - 90 -
12.21     Dual and Multiple Trusts     - 90 -




--------------------------------------------------------------------------------

Universal Orlando
401(k) Retirement Plan



This Plan is entered into as of the __________ day of ___________________,
200____, by Universal City Development Partners, Ltd d/b/a Universal Orlando
(hereafter referred to as the "Sponsoring Employer").



Introduction



The Sponsoring Employer previously established a profit sharing plan which
includes a cash or deferred arrangement under Code §401(k) (hereafter referred
to as the "Plan"), effective January 1, 1989, which the Sponsoring Employer
wishes to amend . Therefore, effective January 1, 2008 (except for those
specific provisions that have an earlier effective date), the Sponsoring
Employer hereby amends and restates the Plan. This amended and restated Plan is
intended to comply with the requirements of the Employee Retirement Income
Security Act of 1974 and the Internal Revenue Code of 1986, as amended by
subsequent legislation, including The Economic Growth and Tax Relief
Reconciliation Act of 2001 and the Job Creation and Workers Assistance Act of
2002, and it is also intended to comply with all applicable rulings and
Regulations promulgated thereunder.
 




Article 1     








     

Definitions










1.1     

ACP Test

. The term ACP Test means the Actual Contribution Percentage Test.










1.2     

ACP Safe Harbor Matching Contribution

. The term ACP Safe Harbor Matching Contribution means an Employer contribution
(including an ADP Safe Harbor Matching Contribution) made to this or any other
defined contribution plan on behalf of a Participant on account of a
Participant's Elective Deferrals and/or a Participant's Employee Contributions
made by such Participant under a plan maintained by the Sponsoring Employer,
which falls within the requirements of the ACP Safe Harbor as set forth in Code
§401(m)(11) and Section 3.17 of the Plan and which is intended to automatically
satisfy the requirements of the ACP Test for a Plan Year.










1.3     

ACP Safe Harbor Matching Contribution Account

. The term ACP Safe Harbor Matching Contribution Account means the account to
which a Participant's ACP Safe Harbor Matching Contributions are credited.










1.4     

Actual Contribution Percentage

. The term Actual Contribution Percentage means, for a specified group of
Participants (either Highly Compensated Employees or Non-Highly Compensated
Employees) for a Plan Year, the average of the Contribution Percentages of the
"Eligible Participants" in a group. An Actual Contribution Percentage for a
specified group of Participants will be calculated to the nearest hundredth of a
percentage point. For purposes of this definition, the term "Eligible"
Participant" means any Employee (either a Highly Compensated Employee or a
Non-Highly Compensated Employee) who is eligible (a) to make a Voluntary
Employee Contribution, (b) to make a Mandatory Employee Contribution, (c) to
make an Elective Deferral (if the Sponsoring Employer takes such Elective
Deferrals into account in the calculation of the Contribution Percentage), (d)
to receive a Matching Contribution (including Forfeitures that are contingent
upon the Participant making Elective Deferrals or Employee Contributions), or
(e) to receive a Qualified Matching Contribution. If an Employee Contribution is
required as a condition of participation in the Plan, then any Employee who
would be a Participant if such Employee made such a contribution will be treated
as an "Eligible Participant" on behalf of whom no Employee Contributions are
made.










1.5     

Actual Contribution Percentage Test

. The term Actual Contribution Percentage Test means the nondiscrimination test
of Section 3.17 that is performed each Plan Year on a Non-Safe Harbor 401(m)
Plan. The Plan uses the Current Year Testing Method to apply the Actual
Contribution Percentage Test. In any Plan Year, if ACP Safe Harbor Matching
Contributions (including, if applicable, ADP Safe Harbor Matching Contributions)
satisfy the requirements of Section 3.17 , then the Actual Contribution
Percentage Test will be deemed to be satisfied with respect to such ACP Safe
Harbor Matching Contributions for that Plan Year. Notwithstanding the foregoing,
a Plan that makes ACP Safe Harbor Matching Contributions that satisfy the
requirements of Section 3.17 is deemed to have elected the Current Year Testing
Method.










1.6     

Actual Deferral Percentage.

The term Actual Deferral Percentage means, for a specified group of Participants
(either Highly Compensated Employees or Non-Highly Compensated Employees) for a
Plan Year, the average of the ratios (calculated separately to the nearest
hundredth of a percentage point for each Participant in such group) of (a) the
amount of Employer contributions actually paid over to the Trust on behalf of
such Participant for the Plan Year to (b) the Code §414(s) Compensation of such
Participant for such Plan Year. For purposes of computing Actual Deferral
Percentages, an Employee who would be a Participant but for the failure to make
Elective Deferrals will be treated as a Participant on whose behalf no Elective
Deferrals are made and such Participant's ratio will equal zero (0). An Actual
Deferral Percentage for a specified group of Participants will be calculated to
the nearest hundredth of a percentage point. Employer contributions actually
paid over to the Trust on behalf of such Participant (either a HCE or a NHCE)
for the Plan Year will include the following:








(a)     

Elective Deferrals. Any Elective Deferrals made pursuant to the Participant's
deferral election (including Excess Elective Deferrals of Highly Compensated
Employees), but excluding the following: (1) Excess Elective Deferrals of NHCEs
that arise solely from Elective Deferrals made under this Plan or plans of this
Sponsoring Employer; (2) Elective Deferrals that are treated as Catch-Up
Contributions under Code §414(v) because the Elective Deferrals exceed a
statutory limit or employer-provided limit (within the meaning of Regulation
§1.414(v)–1(b)(1)) for the Plan Year for which the Elective Deferrals were made,
or for any other Plan Year; (3) Elective Deferrals that are taken into account
in the Actual Contribution Percentage Test (provided the ADP Test is satisfied
both with and without the exclusion of these Elective Deferrals); and (4)
additional Elective Deferrals that are made pursuant to Code §414(u) by reason
of a Participant's qualified military service for the Plan Year for which the
contributions are made, or for any other Plan Year.








(b)     

QNECs and QMACs. In the discretion of the Sponsoring Employer, Qualified
Non-Elective Contributions and Qualified Matching Contributions.










1.7     

Actual Deferral Percentage Test

. The term Actual Deferral Percentage Test means the nondiscrimination test of
Section 3.14 that is performed each Plan Year on a Non-Safe Harbor 401(k) Plan.
The Plan uses the Current Year Testing Method to apply the Actual Deferral
Percentage Test. In any Plan Year, if ADP Safe Harbor Contributions satisfy the
requirements of Section 3.16 , then the Actual Deferral Percentage Test will be
deemed to be satisfied with respect to any Elective Deferrals of that Plan Year.
Notwithstanding the foregoing, a Plan that makes ADP Safe Harbor Matching
Contributions that satisfy the requirements of Section 3.16 is deemed to have
elected the Current Year Testing Method.










1.8     

Administrator

. The term Administrator means the Sponsoring Employer unless the Sponsoring
Employer appoints another Administrator under Section 8.1 . The term
"Administrator" also means a Qualified Termination Administrator ("QTA") charged
with the task of holding the assets of an orphan plan as permitted by the
Department of Labor. A QTA will be an eligible custodian such as a bank, mutual
fund house, or insurance company. Third party record-keepers cannot be QTAs.
However, in the case of a one participant-owner only plan, the spouse of a
deceased owner can continue to operate the Plan, pursuant to Revenue Procedure
2006-27.










1.9     

Adopting Employer

. The term Adopting Employer means any entity which adopts this Plan with the
consent of the Sponsoring Employer. In addition to all other terms and
conditions in the Plan, Adopting Employers will be, and must comply with, the
terms and conditions set forth in Article 10 . An Affiliated Employer is not
considered an Adopting Employer unless such Affiliated Employer has specifically
adopted the Plan.










1.10     

ADP Safe Harbor Contribution

. The term ADP Safe Harbor Contribution means an ADP Safe Harbor Matching
Contribution and/or an ADP Safe Harbor Non-Elective Contribution.










1.11     

ADP Safe Harbor Matching Contribution

. The term ADP Safe Harbor Matching Contribution means an Employer contribution
made to this or any other defined contribution plan on behalf of a Participant
(a) on account of a Participant's Elective Deferrals made by such Participant
under a plan maintained by the Sponsoring Employer, (b) in which a Participant
will have a 100% Vested Interest at all times, and (c) which falls within the
requirements of the ADP Safe Harbor as set forth in Code §401(k)(12) and Section
3.16 of the Plan and which is intended to automatically satisfy the requirements
of the ADP Test and the ACP Test for a Plan Year. ADP Safe Harbor Matching
Contributions can be either "Basic" or "Enhanced" as set forth in a Safe Harbor
401(k) Addendum. ADP Safe Harbor Matching Contributions can only be distributed
upon the earliest to occur of the following dates: (a) a Participant Terminates
Employment (separates from service, for Plan Years beginning before 2002) with
the Employer; (b) a Participant dies; (c) a Participant suffers a Disability;
(d) an event that is described in Code §401(k)(10) occurs; or (e) a Participant
reaches Age 59½ (if on or before such date, a pre-retirement in-service
withdrawal of ADP Safe Harbor Matching Contributions is permitted under Section
5.17 ). With respect to clause (d) of the prior sentence, ADP Safe Harbor
Matching Contributions can be distributed (in a lump sum only) upon termination
of the Plan, so long as the Sponsoring Employer (or an Affiliated Employer) does
not maintain an alternative defined contribution plan at any time during the
period beginning on the date of Plan termination and ending 12 months after all
assets have been distributed from the terminated Plan. However, if at all times
during the 24-month period beginning 12 months before the date of Plan's
termination, fewer than 2% of the Employees eligible to participate in the
401(k) Plan as of the date of the Plan's termination are eligible to participate
in the other defined contribution plan, then the other defined contribution plan
is not an alternative defined contribution plan. In addition, a defined
contribution plan is not an alternative defined contribution plan if it is an
employee stock ownership plan as defined in Code § 4975(e)(7) or Code §409(a), a
simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that is described in Code §403(b),
or a plan that is described in Code §457(b) or Code §457(f). For Plan Years
beginning before 2002, ADP Safe Harbor Matching Contributions could also be
distributed (in a lump sum only) upon (a) the disposition by a corporation to an
unrelated corporation of substantially all of the assets (within the meaning of
Code §409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain the Plan after the disposition, but only with
respect to employees who continue employment with the corporation acquiring such
assets; or (b) the disposition by a corporation to an unrelated entity of such
corporation's interest in a subsidiary (within the meaning of Code §409(d)(3))
if such corporation continues to maintain the Plan, but only with respect to
employees who continue employment with such subsidiary.










1.12     

ADP Safe Harbor Matching Contribution Account

. The term ADP Safe Harbor Matching Contribution Account means the account to
which a Participant's ADP Safe Harbor Matching Contributions are credited.










1.13     

ADP Safe Harbor Non-Elective Contribution

. The term ADP Safe Harbor Non-Elective Contribution means a Non-Elective
Contribution in which a Participant will have a 100% Vested Interest at all
times, which falls within the requirements of the ADP Safe Harbor as set forth
in Code §401(k)(12) and Section 3.16 of the Plan, and which is intended to
automatically satisfy the requirements of the ADP Test for a Plan Year. ADP Safe
Harbor Non-Elective Contributions can only be distributed upon the earliest to
occur of the following dates: (a) a Participant Terminates Employment (separates
from service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if
on or before such date, a pre-retirement in-service withdrawal of ADP Safe
Harbor Non-Elective Contributions is permitted under Section 5.17 ). With
respect to clause (d) of the prior sentence, ADP Safe Harbor Non-Elective
Contributions can be distributed (in a lump sum only) upon termination of the
Plan, so long as the Sponsoring Employer (or an Affiliated Employer) does not
maintain an alternative defined contribution plan at any time during the period
beginning on the date of Plan termination and ending 12 months after all assets
have been distributed from the terminated Plan. However, if at all times during
the 24-month period beginning 12 months before the date of Plan's termination,
fewer than 2% of the Employees who were eligible to participate in the 401(k)
Plan as of the date of the Plan's termination are eligible to participate in the
other defined contribution plan, then the other defined contribution plan is not
an alternative defined contribution plan. In addition, a defined contribution
plan is not an alternative defined contribution plan if it is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
that is described in Code §457(b) or Code §457(f). For Plan Years beginning
before 2002, ADP Safe Harbor Non-Elective Contributions could also be
distributed (in a lump sum only) upon (a) the disposition by a corporation to an
unrelated corporation of substantially all of the assets (within the meaning of
Code §409(d)(2)) used in a trade or business of such corporation if it continues
to maintain the Plan after the disposition, but only with respect to employees
who continue employment with the corporation acquiring such assets; or (b) the
disposition by a corporation to an unrelated entity of such corporation's
interest in a subsidiary (within the meaning of Code §409(d)(3)) if such
corporation continues to maintain the Plan, but only with respect to employees
who continue employment with such subsidiary.










1.14     

ADP Safe Harbor Non-Elective Contribution Account

. The term ADP Safe Harbor Non-Elective Contribution Account means the account
to which a Participant's ADP Safe Harbor Non-Elective Contributions are
credited.










1.15     

ADP Test

. The term ADP Test means the Actual Deferral Percentage Test.










1.16     

Affiliated Employer

. The term Affiliated Employer means any of the following: (1) a controlled
group of corporations as defined in Code §414(b); (2) a trade or business
(whether or not incorporated) under common control as described in Code §414(c);
(3) any organization (whether or not incorporated) which is a member of an
affiliated service group as described in Code §414(m); and (4) any other entity
required to be aggregated as described in Code §414(o). Any Periods of Service
or Years of Service with an Affiliated Employer will only be taken into account
as otherwise provided under the Plan.










1.17     

Age

. The term Age means actual attained unless other specified.










1.18     

Aggregate Normal Allocation Rate

. The term Aggregate Normal Allocation Rate means the sum of the Employee's
Allocation Rate under the defined contribution plan(s) and the equivalent normal
allocation rate under the defined benefit plan(s), determined in the following
manner:








(a)     

Aggregate Allocation Rates. An Employee's Aggregate Normal Allocation Rate is
determined by treating all defined contribution plans that are part of the
combination of defined benefit plan(s) and defined contribution plan(s) as a
single plan, and all defined benefit plans that are part of the combination of
defined benefit plan(s) and defined contribution plan(s) as a separate single
plan. Furthermore, an equivalent normal allocation rate for the Employee is
determined pursuant to Regulation §1.401(a)(4)–8(c)(2).








(b)     

Options Applied on an Aggregate Basis. The optional rules in Regulation
§1.401(a)(4)–2(c)(2)(iv) (imputation of permitted disparity) and (v) (grouping
of rates) may not be used to determine an Employee's allocation or equivalent
normal allocation rate, but may be applied to determine an Employee's Aggregate
Normal Allocation Rate by substituting the Aggregate Normal Allocation Rate
(determined without regard to the option) for the Employee's Allocation Rate in
that Regulation section where appropriate.








(c)     

Consistency Rule. Aggregate Normal Allocation Rates must be determined in a
consistent manner for all employees for the Plan Year. The same measurement
periods and interest rates must be used, and any available options must be
applied consistently, if at all, for the entire combination of defined benefit
and defined contribution plan(s). Options that are not permitted to be used
under Regulation §1.401(a)(4)–8 in cross-testing a defined contribution plan or
a defined benefit plan (such as measurement periods that include future periods,
non-standard interest rates, the option to disregard compensation adjustments
described in §1.401(a)(4)–13(d), or the option to disregard Plan provisions
providing for actuarial increases after normal retirement age under Regulation
§1.401(a)(4)–3(f)(3)) may not be used in testing a combination of defined
benefit and defined contribution plan(s) on either a benefits or contributions
basis, because their use would inevitably result in inconsistent determinations
under the defined contribution and defined benefit plan(s).










1.19     

Allocation Period

. The term Allocation Period means a period of 12 consecutive months or less for
which (a) an Employer contribution is made and allocated under the terms of the
Plan; (b) Forfeitures are allocated under the terms of the Plan; and/or (c)
earnings and losses are allocated under the terms of the Plan.










1.20     

Allocation Rate

. The term Allocation Rate means, for a Participant for a Plan Year, the sum of
the allocations to the Participant's Account for the Plan Year, expressed as a
percentage of Code §414(s) Compensation, subject to the following: (a) the
allocations used to determine an Allocation Rate for a Plan Year include all
Employer contributions and forfeitures that are allocated or treated as
allocated to the Participant's Account for the Plan Year, other than amounts
described in clause (b) below. For this purpose, Employer contributions include
Annual Additions described in Regulation §1.415-6(b)(2)(i) (regarding amounts
arising from certain transactions between the Plan and the Employer); and (b)
allocations of income, expenses, gains, and losses attributable to the balance
in a Participant's Account are not used to determine an Allocation Rate.










1.21     

Anniversary Date

. The term Anniversary Date means December 31st.










1.22     

Annuity Starting Date

. The term Annuity Starting Date means the first day of the first period for
which a benefit is paid as an annuity, in the case of a benefit not payable as
an annuity, the first day all events have occurred which entitle the Participant
to the benefit. The first day of the first period for which a benefit is to be
paid by reason of Disability will be treated as the Annuity Starting Date only
if it is not an auxiliary benefit.










1.23     

Annual Additions

. The term Annual Additions means the sum of the following amounts credited to a
Participant's Account for any Limitation Year: (a) Employer contributions; (b)
Employee contributions; (c) Forfeitures; (d) amounts allocated to an individual
medical account, as defined in Code §415(l)(2), which is part of a pension or
annuity plan maintained by the Employer; and (e) amounts derived from
contributions paid or accrued that are attributable to post-retirement medical
benefits, allocated to the separate account of a Key Employee, as defined in
Code § 419A(d)(3), under a welfare fund, as defined in Code §419(e), maintained
by the Employer. Notwithstanding the foregoing, a Participant's Annual Additions
do not include a Participant's rollovers, loan repayments, Catch-up
Contributions, repayments of either prior Plan distributions or prior
distributions of Mandatory Employee Contributions, direct transfers of
contributions from another plan to this Plan, deductible contributions to a
simplified employee pension plan, or voluntary deductible contributions.










1.24     

Applicable Contribution Rate

. The term Applicable Contribution Rate, for a Participant who is a Non-Highly
Compensated Employee, means (a) for purposes of the ADP Test, the sum of the
Qualified Matching Contributions used in the ADP Test for the Participant who is
a Non-Highly Compensated Employee for the Plan Year and the Qualified
Non-Elective Contributions made for the Participant who is a Non-Highly
Compensated Employee for the Plan Year, divided by the Participant's Code
§414(s) Compensation for the Plan Year; and (b) for purposes of the ACP Test,
the sum of the Matching Contributions used under the Contribution Percentage
Amounts for the Participant who is a Non-Highly Compensated Employee for the
Plan Year and the Qualified Non-Elective Contributions made for the Participant
who is a Non-Highly Compensated Employee for the Plan Year, divided by the
Participant's Code §414(s) Compensation for the Plan Year.










1.25     

Applicable Plan Year

. The term Applicable Plan Year means (a) for any Plan Year in which the Prior
Year Testing Method is being used, the Plan Year prior to the Plan Year that is
being tested; and (b) for any Plan Year in which the Current Year Testing Method
is being used, the Plan Year that is being tested.










1.26     

Beneficiary

. The term Beneficiary means the recipient designated by a Participant to
receive the benefit payable upon the Participant's death, or the recipient
designated by a Beneficiary to receive any benefit which may be payable in the
event of the Beneficiary's death prior to receiving the entire death benefit to
which the Beneficiary is entitled. All such Beneficiary designations will be
made in accordance with the following provisions:








(a)     

Beneficiary Designations by a Participant. Subject to the provisions of Section
5.8 regarding the rights of a Participant's Spouse, each Participant may
designate a Beneficiary in writing with the Administrator. If a Participant
designates his or her Spouse and the Participant and his or her Spouse are
legally divorced subsequent to the date of the designation, then the designation
of such Spouse as a Beneficiary hereunder will be deemed null and void unless
the Participant, subsequent to the legal divorce, reaffirms the designation in
writing. In the absence of any other designation, the Participant will be deemed
to have designated the following Beneficiaries in the following order, provided
however, that with respect to clauses (1) and (2) following, such Beneficiaries
are then living: (1) the Participant's Spouse, (2) the Participant's issue per
stirpes; and (3) the Participant's estate.








(b)     

Beneficiary Designations by a Beneficiary. In the absence of a Beneficiary
designation or other directive from a Participant to the contrary, any
Beneficiary may name his or her own Beneficiary under Section 5.2(d) of the Plan
to receive any benefits payable in the event of the Beneficiary's death prior to
the receipt of all the Participant's death benefits to which the Beneficiary was
entitled.








(c)     

Beneficiaries Considered Contingent Until the Death of the Participant.
Notwithstanding any provision in this Section to the contrary, any Beneficiary
named hereunder will be considered a contingent Beneficiary until the death of
the Participant (or Beneficiary, as the case may be), and until such time will
have no rights granted to Beneficiaries under the Plan.










1.27     

Benefiting Participant

. The term Benefiting Participant means a Participant who is eligible to receive
an allocation of any type of Employer contributions or related Forfeitures as of
the last day of an Allocation Period in accordance with the allocation
conditions set forth in Article 3 of the Plan. Whether a Participant is a
Benefiting Participant for any Allocation Period is determined separately for
each type of contribution.










1.28     

Break in Service

. The term Break in Service means (a) in determining eligibility under Section
2.1 , there shall be no Break in Service with respect to an Employee’s
eligibility to participate in the Plan; and (b) in determining Vesting under
Section 4.6 , a Vesting Computation Period during which an Employee is not
credited with more than 500 Hours of Service. If any computation period is less
than 12 months, then the Hours of Service threshold set forth in the preceding
sentence will be proportionately reduced if the Hours of Service threshold is
greater than one. With respect to the Elective Deferral component of a 401(k)
Plan, a Participant who incurs a Break in Service but who does not Terminate
Employment may continue to have Elective Deferrals made on his or her behalf to
the Plan.










1.29     

Broadly Available Allocation Rates

. The term Broad Available Allocation Rates means, for Plan Years beginning on
or after January 1, 2002, that each Allocation Rate is currently available
during the Plan Year (within the meaning of Regulation §1.401(a)(4)-4(b)(2)) to
a group of Employees that satisfies the requirements of Code §410(b) without
regard to the average benefit percentage test of Regulation §1.410(b)-5. If two
Allocation Rates could be permissively aggregated under Regulation
§1.401(a)(4)-4(d)(4), assuming that the Allocation Rates were treated as
benefits, rights, or features, then the Allocation Rates may be aggregated and
treated as a single Allocation Rate. However, the disregarding of the age and
service conditions as set forth in Regulation §1.401(a)(4)-4(b)(2)(ii)(A) does
not apply for purposes of this definition. Furthermore, in determining whether
the Plan has Broadly Available Allocation Rates, differences in Allocation Rates
attributable solely to the use of permitted disparity as described in Regulation
§1.401(1)-2 are disregarded.










1.30     

Broadly Available Separate Plans

. The term Broadly Available Separate Plans means, for Plan Years beginning on
or after January 1, 2002, a combination of defined benefit and defined
contribution plans that satisfy the requirements of Code §410(b) and the
nondiscrimination in amount requirement of Regulation §1.401(a)(4)–1(b)(2) if
each plan were tested separately and assuming that the average benefit
percentage test of Regulation §1.410(b)–5 were satisfied. For this purpose, all
defined contribution plans that are part of the combination of defined benefit
and defined contribution plans are treated as a single defined contribution
plan, and all defined benefit plans that are part of the combination of defined
benefit and defined contribution plans are treated as a single defined benefit
plan. If permitted disparity under Regulation §1.401(a)(4)–7 is used for a
Participant for purposes of satisfying the separate testing requirement for
plans of one type, permitted disparity may not be used in satisfying the
separate testing requirement for plans of the other type for the Participant.










1.31     

Cash of Deferred Contribution

. The term Cash or Deferred Contribution means an Employer amount that the
Participant can elect, subject to the provisions of Section 3.2(b) , to have the
Employer either (a) provide to the Participant as cash; or (b) contribute to the
Plan as an Elective Deferral on behalf of the Participant, which contribution
defers the receipt of Compensation by the Participant.










1.32     

Catch-Up Contribution

. The term Catch-Up Contribution means Elective Deferrals made to the Plan that
are in excess of an otherwise applicable Plan limit and that are made by
Participants who are age 50 or over by the end of their taxable year. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferrals without regard to Catch-Up Contributions, such as (a) the limit on
Annual Additions; (b) the dollar limit on Elective Deferrals under Code §402(g)
(not counting Catch-Up Contributions); (c) the limit imposed by the ADP Test
under § 401(k)(3); or (d) a Plan imposed limit set forth in a resolution
properly executed by the Employer which is considered to be an amendment to the
Plan. Catch-Up Contributions are not subject to the limit on Annual Additions,
are not counted in the ADP Test, and are not counted in determining the Top
Heavy Minimum Allocations under Code §416. However, Catch-Up Contributions made
in prior years are counted in determining whether the Plan is Top-Heavy.
Provisions in the Plan relating to Catch-Up Contributions apply to Elective
Deferrals made to the Plan after 2001. The total amount of Catch-Up
Contributions for any taxable year will not exceed the Catch-Up Contribution
Limit.










1.33     

Catch-Up Contribution Limit

. The term Catch-Up Contribution Limit means the statutory limit on Catch-Up
Contributions for a Participant for any taxable year. A Participant's Catch-Up
Contributions for a taxable year may not exceed (a) the dollar limit on Catch-Up
Contributions under Code §414(v)(2)(B)(i) for the taxable year, or (b) when
added to other Elective Deferrals, 100% of the Participant's Compensation for
the taxable year. The dollar limit on Catch-Up Contributions under Code
§414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002, increasing by
$1,000 for each year thereafter up to $5,000 for taxable years beginning in 2006
and later years. After 2006, the $5,000 limit will be adjusted by the Secretary
of the Treasury for cost-of-living increases under Code §414(v)(2)(C). Any such
adjustments will be in multiples of $500. Different limits apply to Catch-Up
Contributions under SIMPLE 401(k) plans.










1.34     

Code

. The term Code means the Internal Revenue Code of 1986, as amended, the
Regulations, and rulings promulgated thereunder by the Internal Revenue Service.
All citations to sections of the Code and Regulations are to such sections as
they may from time to time be amended or renumbered.










1.35     

Code §3401 Compensation

. The term Code §3401 Compensation means wages within the meaning of Code
§3401(a) (for purposes of income tax withholding at the source), but determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Code §3401(a)(2)).










1.36     

Code §401(a)(17) Compensation Limit

. The term Code §401(a)(17) Compensation Limit means, for any Plan Year and/or
Limitation Year which begins on or after January 1, 2002, the statutory limit
that applies to each Participant's annual Compensation for a specific
Compensation Determination Period; such annual Compensation will not exceed
$200,000. However, the $200,000 statutory limit on annual Compensation will be
adjusted for cost-of-living increases in accordance with Code §401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the Compensation Determination Period that begins with or
within such calendar year. If a Compensation Determination Period is less than
12 consecutive months, then the Code §401(a)(17) Compensation Limit will be
multiplied by a fraction, the numerator of which is the number of months in the
Compensation Determination Period, and the denominator of which is 12. If
Compensation for any prior Compensation Determination Period is used in
determining a Participant's Plan benefits for the current Plan Year, then the
annual Compensation for such prior Compensation Determination Period is subject
to the applicable Code §401(a)(17) Compensation Limit as in effect for that
prior Compensation Determination Period.










1.37     

Code §414(s) Compensation

. The term Code §414(s) Compensation means, for testing purposes (including, but
not limited to, the ADP Test and the ACP Test), any compensation that qualifies
as a nondiscriminatory definition of compensation under Code §414(s) and the
Regulations thereunder. The Administrator is not bound by any other definition
of compensation in the Plan in determining Code §414(s) Compensation. The
Administrator may determine on an annual basis (and within its discretion) Code
§414(s) Compensation, which will be applied consistently to all Participants for
a Plan Year; to all applicable tests that are administered for such Plan Year;
and to all plans (including this Plan) of the Sponsoring Employer and Adopting
Employers for such Plan Year. Code §414(s) Compensation may be determined over
the Plan Year for which the applicable test is being performed or the calendar
year ending within such Plan Year. In determining Code §414(s) Compensation, the
Administrator within its discretion may take into consideration only the
Compensation received while the Employee is a Participant under the component of
the Plan being tested, and/or only the Compensation for the portion of the Plan
Year during which the Plan was a 401(k) Plan.










1.38     

Code §415(c)(3) Compensation

. The term Code §415(c)(3) Compensation means the following:








(a)     

Top Heavy Allocations and Key Employee Determinations. In determining any Top
Heavy Minimum Allocation and whether an Employee is a Key Employee, the term
Code §415(c)(3) Compensation means Safe Harbor Code §415 Compensation during the
entire Compensation Determination Period that statutorily applies.








(b)     

Code §415 Limitations. In determining a Participant's Code §415 limitation for
any Limitation Year, the term "Code §415(c)(3) Compensation means Safe Harbor
Code §415 Compensation during the entire Compensation Determination Period that
statutorily applies.








(c)     

Highly Compensated Employee Determination. In determining whether a Participant
is a Highly Compensated Employee (or for any other statutory determination not
described in paragraphs (a) and (b) above), the term "Code §415(c)(3)
Compensation means Code §415 Safe Harbor Compensation during the entire
Compensation Determination Period that statutorily applies.








(d)     

Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that are excluded from Compensation under Section 1.40 of the Plan.








(e)     

Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes any elective
deferral as defined in Code §402(g)(3) and any amount contributed or deferred by
the Employer at the election of the Employee which is not includible in gross
income by reason of Code §125, Code §132(f)(4), or Code §457.








(f)     

Self-Employed Individuals. Code §415(c)(3) Compensation of a Self-Employed
Individual will be equal to his or her Earned Income, plus amounts deferred at
the election of the Self-Employed Individual that would be includible in gross
income but for the rules of Code §402(e)(3), §402(h)(1)(B), §402(k), or §
457(b).








(g)     

Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.










1.39     

Committee

. The term Committee means the administrative/advisory group that the Sponsoring
Employer may establish, to which the Sponsoring Employer may delegate certain of
the Sponsoring Employer's responsibilities as Administrator. The Sponsoring
Employer is permitted to select another name for such administrative/advisory
group. The Sponsoring Employer may appoint one or more members to the Committee.
Members of the Committee need not be Participants or Beneficiaries, and officers
and directors of the Sponsoring Employer are not precluded from serving as
members of the Committee.










1.40     

Compensation

. The term Compensation means the following with respect to determining the
amount of, and the allocation of, the various Employer contributions permitted
under the terms of the Plan:








(a)     

Compensation for Elective Deferral Purposes. In determining the amount of a
Participant's Elective Deferrals, the term Compensation means a Participant's
Code §415 Safe Harbor Compensation received during a Compensation Determination
Period. For purposes of this paragraph, (1) a Compensation Determination Period
is the Plan Year; and (2) any elective deferrals as defined under Code §402(g)
and any amount contributed or deferred by the Employer at the election of the
Employee which is not includible in gross income by reason of Code §125, Code
§132(f)(4) or Code §457, will be included in Compensation. In addition, any
amount received under the following circumstances will not be considered
Compensation for purposes of this paragraph: (1) amounts received prior to the
date the Employee becomes a Participant in the Elective Deferral component of
the Plan; (2) amounts received by an Employee while an Employee is a member of
an ineligible class of Employees with respect to the Elective Deferral component
of the Plan; (3) amounts set forth in Regulation §1.414(s)-1(c)(3) (i.e.,
reimbursements or other expense allowances, including fringe benefits (cash and
non-cash), moving expenses, deferred compensation and welfare benefits, even if
includible in gross income); and (4) Tuition Reimbursement; Service Awards.








(b)     

Compensation Used to Determine Safe Harbor 401(k) Contributions. For any year in
which this is a Safe Harbor 401(k) Plan or a Safe Harbor 401(m) Plan, the
Compensation used in determining the Safe Harbor 401(k) Contribution will be set
forth in a Safe Harbor 401(k) Addendum executed by the Sponsoring Employer,
except that no dollar limit, other than the Code §401(a)(17) Limit, applies to
the Compensation of a NHCE. Compensation for a Safe Harbor 401(k) Plan or Safe
Harbor 401(m) Plan must qualify as a nondiscriminatory definition of
compensation under Code §414(s) and the Regulations thereunder.








(c)     

Compensation of Self-Employed Individuals. For purposes of this Plan, the
Compensation of a Self-Employed Individual will be equal to his or her Earned
Income; however, such Compensation will not exceed the Code §401(a)(17)
Compensation Limit.








(d)     

Code §401(a)(17) Compensation Limit. In determining Compensation for all
purposes other than for Elective Deferral purposes under Code §402(g), a
Participant's Compensation for any Compensation Determination Period will not
exceed the Code §401(a)(17) Compensation Limit.








(e)     

Compensation for Permitted Disparity Purposes. If a Non-Safe Harbor Non-Elective
Contribution is determined and/or allocated according to the rules of permitted
disparity under Code §401(l) and the Regulations thereunder, then Compensation
for such purposes must qualify as a nondiscriminatory definition of compensation
under Code §414(s) and the Regulations thereunder.










1.41     

Compensation Determination Period

. The term Compensation Determination Period means, for each definition of
Compensation as it relates to a particular component or type of contribution
under the Plan, either the Plan Year, the Fiscal Year ending with or within the
Plan Year, or the calendar year ending with or within the Plan Year, as
specifically set forth in the Plan with respect to the particular component or
type of contribution. However, for purposes of a specific statutory
determination (e.g. whether an Employee is a Highly Compensated Employee), the
term "Compensation Determination Period" means the period that is stated in this
Plan.










1.42     

Contribution Percentage

. The term Contribution Percentage means the ratio (expressed as a percentage
and calculated to the nearest hundredth of a percentage point) of the
Participant's Contribution Percentage Amounts to the Participant's Code §414(s)
Compensation for the Plan Year, subject to the following rules:








(a)     

Highly Compensated Employees in Multiple 401(m) Plans of the Sponsoring
Employer. The Contribution Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to such Participant's accounts under two or more
Code §401(m) plans that are maintained by the Sponsoring Employer, will be
determined as if the total of such Contribution Percentage Amounts was made
under each 401(m) plan. If a Highly Compensated Employee participates in two or
more Code §401(m) plans of the Sponsoring Employer that have different plan
years, all Contribution Percentage Amounts made during the Plan Year under all
such Code §401(m) plans will be aggregated. For Plan Years beginning prior to
2006 (or the year of such earlier effective date as may be provided in a
separate amendment for implementing the final §401(m) Regulations and as
permitted by such Regulations), all such Code §401(m) plans ending with or
within the same calendar year will be treated as a single Code §401(m) plan.
Notwithstanding the foregoing, certain plans will be treated as separate if
mandatorily disaggregated under the Code §401(m) Regulations.








(b)     

Participants Without Contributions. If no Employee Contributions, Matching
Contributions, Elective Contributions, or Qualified Non-Elective Contributions
are taken into account in the ACP Test with respect to a Participant for the
Plan Year, then the Contribution Percentage of the Participant is zero (0).










1.43     

Contribution Percentage Amounts

. The term Contribution Percentage Amounts means the sum of the Employee
Contributions, Non-Safe Harbor Matching Contributions, Qualified Matching
Contributions, Elective Deferrals, and Qualified Non-Elective Contributions made
under the Plan on behalf of the Participant for the Plan Year. The calculation
of a Participant's Contribution Percentage Amounts is subject to the following
rules:








(a)     

Timing of Employee Contributions. An amount withheld from an Employee's pay (or
a payment by the Employee to a Plan agent) is treated as an Employee
Contribution at the time of withholding (or payment) if the paid funds are
transmitted to the Trust within a reasonable period after withholding (or
payment).








(b)     

Recharacterized Elective Contributions Are Included. Excess Contributions which
are recharacterized in accordance with Regulation §1.401(k)–2(b)(3) are taken
into account as Employee Contributions for the Plan Year that includes the time
at which the Excess Contribution is includible in the gross income of the
Employee under Regulation §1.401(k)–2(b)(3)(ii).










(c)     

Matching Contributions That Are Included. A Matching Contribution is used in
determining a Participant's Contribution Percentage Amount for a Plan Year only
if each of the following requirements is satisfied: (1) the contribution is
allocated to the Employee's Matching Contribution Account under the terms of the
Plan as of an allocation date within that Plan Year; (2) the contribution is
made on account of (or the Matching Contribution is allocated on the basis of)
the Participant's Elective Deferrals or Employee Contributions for that Plan
Year; and (3) the contribution is actually paid to the Trust no later than the
end of the 12-month period immediately following the Plan Year that contains the
allocation date for the Matching Contribution.








(d)     

Elective Deferrals May Be Included in the Contribution Percentage Amounts. The
Sponsoring Employer also may elect to use Elective Deferrals in the Contribution
Percentage Amounts so long as (a) the ADP Test is met before the Elective
Deferrals are used in the ACP Test, and (b) the ADP Test continues to be met
following the exclusion of the Elective Deferrals used to meet the ACP Test,
subject to the following rules: (1) Elective Deferrals in a Safe Harbor 401(k)
Plan described in Regulation §1.401(k)–3 cannot be used as Contribution
Percentage Amounts; (2) the plan that provides for Employee Contributions and/or
Matching Contributions and the plan to which the Elective Deferrals are made are
plans that would be permitted to be aggregated under Regulation
§1.401(m)–1(b)(4); and (3) if the Plan Year of the plan that provides for
Employee Contributions and/or Matching Contributions is changed to satisfy the
requirement under Regulation §1.410(b)–7(d)(5) that aggregated plans have the
same Plan Year, then Elective Deferrals may be taken into account in the
resulting short Plan Year, but only if such Elective Deferrals could have been
taken into account under an ADP Test for a plan with that same short Plan Year.










(e)     

Qualified Non-Elective Contributions That May be Used. Qualified Non-Elective
Contributions may be taken into account in determining a Participant's
Contribution Percentage Amounts for a Plan Year, but only to the extent that the
Qualified Non-Elective Contributions satisfy the following requirements:








(1)     

Timing of Allocation. The Qualified Non-Elective Contribution is allocated to
the Participant's Account as of a date within that Plan Year (within the meaning
of Regulation §1.401(k)–2(a)(4)(i)(A)). In order to be used in calculating the
Contribution Percentage Amounts for a Participant who is a Non-Highly
Compensated Employees for an Applicable Plan Year, the Qualified Non-Elective
Contribution must be contributed no later than the end of the 12-month period
following the Applicable Plan Year.








(2)     

QNECs Must Satisfy Code §401(a)(4). The amount of Qualified Non-Elective
Contributions satisfies the requirements of Code §401(a)(4) and Regulation
§1.401(a)(4)–1(b)(2). If the Sponsoring Employer is applying the special rule
for Employer-wide plans in Regulation §1.414(r)–1(c)(2)(ii) with respect to the
Plan, then the determination of whether the Qualified Non-Elective Contributions
satisfy the requirements of Code §401(a)(4) must be made on an Employer-wide
basis, regardless of whether the plans to which the Qualified Non-Elective
Contributions are made are satisfying the requirements of Code §410(b) on an
Employer-wide basis. If the Sponsoring Employer is treated as operating
qualified separate lines of business and does not apply the special rule for
Employer-wide plans in Regulation §1.414(r)–1(c)(2)(ii) with respect to the
Plan, then the determination of whether the Qualified Non-Elective Contributions
satisfy the requirements of Code §401(a)(4) is not permitted to be made on an
Employer-wide basis regardless of whether the plans to which the Qualified
Non-Elective Contributions are made are satisfying the requirements of Code
§410(b) on an Employer-wide basis.








(3)     

Aggregation Must Be Permitted. The plan that provides for Employee Contributions
and/or Matching Contributions and the plan to which the Qualified Non-Elective
Contributions are made, are plans that would be permitted to be aggregated under
Regulation §1.401(m)–1(b)(4). If the Plan Year of the plan that provides for
Employee Contributions and/or Matching Contributions is changed to satisfy the
requirement under Regulation §1.410(b)–7(d)(5) that aggregated plans have the
same Plan Year, then Qualified Non-Elective Contributions may be taken into
account in the resulting short Plan Year, but only if such Qualified
Non-Elective Contributions could have been taken into account under an ADP Test
for a plan with that same short Plan Year.










(4)     

Limitation on Disproportionate QNECs. Qualified Non-Elective Contributions
cannot be taken into account as Contribution Percentage Amounts of a Plan Year
for a Non-Highly Compensated Employee to the extent the QNECs exceed the product
of (i) that Non-Highly Compensated Employee's Code §414(s) Compensation,
multiplied by (i) the greater of (A) 5% (or 10% of a Non-Highly Compensated
Employee's Code §414(s) Compensation with respect to an Employer's obligation to
make Prevailing Wage Contributions to the Plan), or (B) two times the Plan's
Representative Contribution Rate. Any Qualified Non-Elective Contribution used
under an ADP Test under Regulation §1.401(k)–2(a)(6) (including the
determination of the Representative Contribution Rate for purposes of Regulation
§1.401(k)–2(a)(6)(iv)(B)), is not permitted to be taken into account for
purposes of the ACP Test (including the determination of the Representative
Contribution Rate for purposes of the ACP Test).








(5)     

Prohibition Against Double-Counting. Qualified Non-Elective Contributions cannot
be taken into account for purposes of the Contribution Percentage Amounts to the
extent such contributions are taken into account for purposes of satisfying any
other ACP Test, any ADP Test, or the requirements of Regulation §1.401(k)–3,
§1.401(m)–3 or §1.401(k)–4. Qualified Non-Elective Contributions that are made
pursuant to Regulation §1.401(k)–3(b) cannot be taken into account under the ACP
Test.








(6)     

Switching the Testing Method. If this Plan switches from the Current Year
Testing Method to the Prior Year Testing Method pursuant to Regulation
§1.401(m)–2(c)(1), Qualified Non-Elective Contributions that are taken into
account under the Current Year Testing Method for a Plan Year may not be taken
into account under the Prior Year Testing Method for the next Plan Year.










(f)     

Qualified Matching Contributions Used to Satisfy ADP Test Are Excluded.
Qualified Matching Contributions that are taken into account for the ADP Test of
Code §401(k)(3) under Regulation §1.401(k)–2(a)(6) are not taken into account in
determining a Participant's Contribution Percentage Amounts.










(g)     

Forfeited Matching Contributions Are Excluded. Contribution Percentage Amounts
will not include either the non-Vested portion of Matching Contributions that
are forfeited to correct Excess Aggregate Contributions, or Matching
Contributions (both the Vested and non-Vested portions) that are forfeited
because they relate to Excess Deferrals, Excess Contributions, or Excess
Aggregate Contributions.








(h)     

Additional Employee Contributions or Matching Contributions of Code §414(u) Are
Excluded. Contribution Percentage Amounts will not include additional Employee
Contributions and Matching Contributions that are made by reason of a
Participant's qualified military service under Code §414(u) for the Plan Year
for which the contributions are made, or for any other Plan Year.










1.44     

Counting of Hours Method

. The term Counting of Hours Method means a method for crediting service for
eligibility, for Vesting, for determining a Participant's allocation, and/or for
applying the allocation conditions for an Employer contribution of Forfeiture.
Under the Counting of Hours Method, an Employee is credited with the number of
Hours of Service for which the Employee is paid or entitled to payment (or such
other circumstances for which Hours of Service are credited), pursuant to the
definition of Hour of Service.










1.45     

Current Year Testing Method

. The term Current Year Testing Method means the nondiscrimination testing
method in which (a) for purposes of the ADP Test, the ADP for Participants who
are Highly Compensated Employees for the Plan Year that is being tested is
compared to the ADP for Participants who are Non-Highly Compensated Employees
for the Plan Year that is being tested; and (b) for purposes of the ACP Test,
the ACP for Participants who are Highly Compensated Employees for the Plan Year
that is being tested is compared to the ACP for Participants who are Non-Highly
Compensated Employees for the Plan Year that is being tested.










1.46     

Deemed Code §125 Compensation

. The term Deemed Code §125 Compensation means an amount that is excludable from
the gross income of the Employee under Code §106 and that is not available to
the Employee in cash in lieu of group health coverage under a Code §125
arrangement solely because that Employee is not able to certify that he or she
has other health coverage. Amounts are Deemed Code §125 Compensation only if the
Employer does not otherwise request or collect information regarding the
Employee's other health coverage as part of the enrollment process for the
health plan.










1.47     

Designated Beneficiary

. The term Designated Beneficiary means, for purposes of required minimum
distributions under Section 5.9 of the Plan, the individual who is designated as
the Beneficiary pursuant to the provisions of the Plan and is the Designated
Beneficiary under Code §401(a)(9), the previously final Regulation
§1.401(a)(9)-1, Q&A-4, and the final Regulation §1.401(a)(9)-4.










1.48     

Determination Date

. The term Determination Date means, for any Plan Year subsequent to the first
Plan Year of the Plan, the last day of the preceding Plan Year. For the first
Plan Year of the Plan, the term "Determination Date" means the last day of that
first Plan Year.










1.49     

Disability

. The term Disability means a physical or mental impairment of a Participant
resulting from bodily injury, disease or mental disorder which renders such
Participant incapable of continuing usual and customary employment with the
Employer or obtaining other gainful employment. This condition must have lasted,
or is expected to last, at least twelve consecutive months or is expected to
result in death. The disability of a Participant shall be determined by the
Committee. Such incapacity shall be deemed to exist when certified by a
physician acceptable to the Committee.










1.50     

Distribution Calendar Year

. The term Distribution Calendar Year means, for purposes of required minimum
distributions under Section 5.9 , a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date. If a Participant elects the Life Expectancy method, then for distributions
beginning after the Participant's death, the first Distribution Calendar Year is
the calendar year in which distributions are required to begin under Section
5.9(b)(2)(B) . The required minimum distribution for the Participant's first
Distribution Calendar Year will be made on or before the Participant's Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant's Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.










1.51     

Early Retirement Age

. There is no Early Retirement Age under the Plan.










1.52     

Earned Income

. The term Earned Income means the net earnings from self-employment in the
trade or business with respect to which the Plan is established, for which
personal services of the individual are a material income-producing factor. Net
earnings will be determined without regard to items not included in gross income
and the deductions allocable thereto. Net earnings will be reduced by deductible
contributions by the Employer to a qualified retirement plan. Net earnings will
be determined with regard to the deduction allowed to the Employer by Code
§164(f) for taxable years beginning after December 31, 1989.










1.53     

Elective Deferral

. The term Elective Deferral means Employer contributions made to the Plan at
the election of the Participant in lieu of cash Compensation, and will include
contributions made pursuant to a salary deferral agreement or other deferral
mechanism. In any taxable year, a Participant's Elective Deferral is the sum of
all Employer contributions made on behalf of such Participant pursuant to an
election to defer under (a) any qualified cash or deferred arrangement under
Code §401(k); (b) any salary reduction simplified employee pension described in
Code § 408(k)(6); (c) any SIMPLE IRA Plan described in Code §408(p); (d) any
plan under Code §501(c)(18); and (e) any Employer contributions made on the
behalf of a Participant for the purchase of an annuity contract under Code
§403(b) pursuant to a Salary Deferral Agreement. For years beginning after 2005,
the term "Elective Deferral" includes Pre-Tax Elective Deferrals and Roth
Elective Deferrals. An Elective Deferral must relate to Compensation that either
(a) would have been received by the Employee in the Plan Year but for the
Employee's election to defer; or (b) if elected by the Sponsoring Employer for
purposes of the ADP Test, is attributable to services performed by the Employee
in the Plan Year and, but for the Employee's election to defer, would have been
received by the Employee within 2½ months after the close of the Plan Year. If
elected by the Sponsoring Employer for purposes of the ADP Test, then this Plan
will provide for Elective Deferrals that relate to Compensation that would have
been received after the close of a Plan Year to be considered for such prior
Plan Year rather than the Plan Year in which the Compensation would have been
received.










1.54     

Eligibility Computation Period

. The term Eligibility Computation Period means a period of 12 consecutive
months which is used for purposes of eligibility to participate in the Plan (or
a component of the Plan). An Employee's initial Eligibility Computation Period
will begin on his or her Employment Commencement Date. The second Eligibility
Computation Period will begin on the first day of the Plan Year which begins
prior to the first anniversary of the Employee's Employment Commencement Date
(regardless of whether the Employee is credited with a specific number of Hours
of Service during the initial Eligibility Computation Period) and each
subsequent Eligibility Computation Period will consist of each subsequent Plan
Year.










1.55     

Eligible Employee

. The term Eligible Employee means any Employee who is a member of an eligible
class of Employees and who is not excluded from participating in the Plan (or a
component of the Plan). Furthermore, the Sponsoring Employer may elect at any
time to reclassify any Employee who had been excluded from participating in the
Plan (or a component of the Plan) to be an Eligible Employee through a Plan
amendment that is retroactively applied for one or more prior Plan Years because
the Plan (or a component of the Plan) failed to satisfy for such Plan Year one
of the tests set forth in Code §410(b)(1)(A), (B) or (C), or for any other
reason required to maintain the tax exempt status of the Plan.










1.56     

Employee

. The term Employee means (a) any person who is reported on the payroll records
of the Employer as an employee and who is deemed by the Employer to be a common
law employee; (b) any person who is reported on the payroll records of an
Affiliated Employer as an employee and who is deemed by the Affiliated Employer
to be a common law employee (even if the Affiliated Employer is not an Adopting
Employer), except for purposes of determining eligibility to participate in the
Plan; (c) any Self-Employed Individual who derives Earned Income from the
Employer; and (d) any person who is considered a Leased Employee but who (1) is
not covered by a plan described in Code §414(n)(5), or (2) is covered by a plan
described in Code §414(n)(5) but Leased Employees constitute more than 20% of
the Employer's non-highly compensated workforce. However, the term "Employee"
will not include an Independent Contractor. If an Independent Contractor is
later determined by the Employer, a court, or governmental agency to be an
Employee or to have been an Employee of the Employer or an Affiliated Employer,
and so long as such individual is an Eligible Employee, then such individual
will only be eligible to participate in the Plan in accordance with the
requirements of the Employee Plans Compliance Resolution System (EPCRS) under
Revenue Procedure 2006-27 and subsequent guidance.










1.57     

Employee Contribution

. The term Employee Contribution means any contribution made to the Plan by or
on behalf of a Participant that is included in the Participant's gross income in
the year in which the contribution is made (other than Roth Elective Deferrals)
and that is maintained under a separate account to which earnings and losses are
allocated. Employee Contributions include Voluntary Employee Contributions.










1.58     

Employer

. The term Employer means the Sponsoring Employer and any Adopting Employer.










1.59     

Employment Commencement Date

. The term Employment Commencement Date means the first day that an Employee is
credited with an Hour of Service for an Employer or an Affiliated Employer.










1.60     

Equivalent Accrued Rate

. The term Equivalent Accrual Rate means the annual benefit that is the result
of normalizing the increase in the Participant's Account balance during the
measurement period, divided by the number of years in which the Participant
benefited under the Plan during the measurement period, and expressed either as
a dollar amount or as a percentage of the Participant's average annual Code
§414(s) Compensation. A measurement period that includes future years may not be
used. For purposes of determining an Equivalent Accrual Rate, the following
rules apply:








(a)     

Determination of Account Balance. The increase in the Participant's Account
balance during the measurement period taken into account does not include
income, expenses, gains, or losses allocated during the measurement period that
are attributable to the Participant's Account balance as of the beginning of the
measurement period, but does include any additional amounts that would have been
included in the increase in the Participant's Account balance but for the fact
that the additional amounts were previously distributed (including a reasonable
adjustment for interest). If the measurement period is the current Plan Year,
the Sponsoring Employer may also elect to disregard the income, expenses, gains,
and losses allocated during the current Plan Year that are attributable to the
increase in the Participant's Account balance since the beginning of the Plan
Year, and thus determine the increase in Participant's Account balance during
the Plan Year taking into account only allocations described in Regulation
§1.401(a)(4)-2(c)(2)(ii). In addition, the Sponsoring Employer may disregard
distributions to a Non-Highly Compensated Employee as well as distributions to
any Employee in Plan Years beginning before a selected date no later than
January 1, 1986.








(b)     

Normalization. The Participant's Account balance determined under paragraph (a)
is normalized into a single-sum benefit that is immediately and unconditionally
payable to the Employee. A standard interest rate, and a straight life annuity
factor that is based on the same or a different standard interest rate and on a
standard mortality table, must be used in normalizing this benefit. In addition,
no mortality may be assumed prior to the Employee's testing age.








(c)     

Options. Any of the optional rules in Regulation §1.401(a)(4)-3(d)(3) (e.g.,
imputation of permitted disparity) may be applied in determining an Employee's
Equivalent Accrual Rate by substituting the Employee's Equivalent Accrual Rate
(determined without regard to this option) for the Employee's Normal Accrual
Rate where appropriate. For this purpose, however, the last sentence of the
fresh-start alternative in Regulation §1.401(a)(4)-3(d)(3)(iii)(A) (dealing with
Compensation adjustments to the frozen accrued benefit) is not applicable. No
other options are available in determining an Employee's Equivalent Accrual Rate
except those (e.g., selection of alternative measurement periods) specifically
provided in this definition. None of the optional special rules in Regulation
§1.401(a)(4)-3(f) (e.g., determination of benefits on other than a Plan Year
basis under Regulation §1.401(a)(4)-3(f)(6)) is available.








(d)     

Consistency Rule. Equivalent Accrual Rates must be determined in a consistent
manner for all Employees for the Plan Year. The same measurement periods and
standard interest rates must be used, and any available options must be applied
consistently if at all.










1.61     

ERISA

. The term ERISA means the Employee Retirement Income Security Act of 1974, as
amended, the Department of Labor Regulations, and Advisory Opinions and other
rulings promulgated by the Department of Labor (or any agency thereunder). All
citations to sections of ERISA and the Department of Labor Regulations are to
such sections as they may from time to time be amended or renumbered.










1.62     

Excess Annual Additions

. The term Excess Annual Additions means an amount of Annual Additions credited
to a Participant's Account that exceeds the maximum Annual Additions limitation
set forth in Section 6.1 for any Limitation Year. If Excess Annual Additions are
treated according to Section 6.4 , then such Excess Annual Additions will not be
deemed Annual Additions.










1.63     

Excess Aggregate Contributions

. The term Excess Aggregate Contributions means, with respect to any Plan Year,
the excess of (a) the aggregate Contribution Percentage Amounts used in
computing the numerator of the Contribution Percentage actually made on behalf
of Participants who are HCEs for such Plan Year, over (b) the maximum
Contribution Percentage Amounts permitted by the ACP Test (determined by
hypothetically reducing Contribution Percentage Amounts made on behalf of
Participants who are HCEs in order of their Contribution Percentages beginning
with the highest of such Contribution Percentages). Such determination will be
made after first determining Excess Elective Deferrals and then determining
Excess Contributions.










1.64     

Excess Contributions

. The term Excess Contributions means, with respect to any Plan Year, the excess
of (a) the aggregate amount of Employer contributions actually taken into
account in computing the Actual Deferral Percentage of HCEs for such Plan Year,
over (b) the maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of HCEs in
the order of their Actual Deferral Percentages, beginning with the highest of
such percentages).










1.65     

Excess Elective Deferrals

. The term Excess Elective Deferrals means those Elective Deferrals of a
Participant that either (a) are made during the Participant's taxable year and
exceed the dollar limitation under Code §402(g) (including, if applicable, the
Catch-up Contribution Limit as defined in Code §414(v)) for such taxable year;
or (b) are made during a calendar year and exceed the dollar limitation under
Code §402(g) (including, if applicable, the Catch-Up Contribution Limit as
defined in Code §414(v)) for the Participant's taxable year beginning in such
calendar year, counting only Elective Deferrals made under this Plan and any
other plan, contract or arrangement maintained by the Sponsoring Employer.










1.66     

401(k) Plan

. The term 401(k) Plan means a plan which permits the plan's participants to
have Elective Deferrals made on their behalf to the plan.










1.67     

401(m) Plan

. The term 401(m) Plan means a plan which permits or requires the plan's
participants to make Employee Contributions to the plan, and/or which allocates
Matching Contributions to participants in the plan.










1.68     

Fiscal Year

. The term Fiscal Year means the Sponsoring Employer's 12 consecutive month
accounting year beginning January 1st and ending the following December 31st. If
the Fiscal Year is changed, a short Fiscal Year is established beginning the day
after the last day of the Fiscal Year in effect before this change and ending on
the last day of the new Fiscal Year.










1.69     

Forfeiture

. The term Forfeiture means generally the amount by which a Participant's
Account balance attributable to Employer contributions exceeds his or her Vested
Interest in the Participant's Account balance attributable to Employer
contributions as of the date set forth in Section 3.11 . Furthermore, the term
"Forfeiture" means the non-Vested portion of Matching Contributions that are
removed from a Participant's Account to correct Excess Aggregate Contributions,
and Matching Contributions (both the Vested and non-Vested portions) removed
from a Participant's Account because such Matching Contributions relate to
Excess Deferrals, Excess Contributions, or Excess Aggregate Contributions.
Lastly, the term "Forfeiture" means any amount that is removed from a
Participant's Account pursuant to any Employee Plans Compliance Resolution
System (EPCRS) program or any other correction guidance that is issued by the
Internal Revenue Service. No Forfeitures will occur solely because (a) a
Participant withdrawals Employee Contributions from the Plan; (b) a Participant
withdrawals Elective Deferrals from the Plan; or (c) a Participant transfers
employment from the Sponsoring Employer to an Affiliated Employer or Adopting
Employer (or vice versa).










1.70     

Forfeiture Account

. The term Forfeiture Account means the notational bookkeeping account into
which all Forfeitures are placed pending allocation (or other use) pursuant to
Section 3.11.










1.71     

Form W-2 Compensation

. The term Form W-2 Compensation means wages within the meaning of Code §3401(a)
and all other payments of compensation to an Employee by the Employer (in the
course of the Employer's trade or business) which is actually paid or made
available and is included in the Employee's gross income for which the Employer
is required to furnish the Employee a Form W-2 under Code §6041(d), §6051(a)(3)
and §6052. Form W-2 Compensation must be determined without regard to any rules
under Code §3401(a) that limit remuneration included in wages based on the
nature or location of the employment or services performed (such as the
exception for agricultural labor in Code §3401(a)(2)).










1.72     

Gradually Increasing Age or Service Schedule

. The term Gradually Increasing Age or Service Schedule means, for Plan Years
beginning on or after January 1, 2002, that the allocation formula for all
Participants under the Plan provides for a single schedule of Allocation Rates
under which:








(a)     

Series of Bands. The schedule defines a series of bands based on Age, Years of
Service (or Periods of Service), or the number of points representing the sum of
Age and Years of Service (or Periods of Service) with respect to age and service
points, under which the same Allocation Rate applies to all employees whose Age,
Years of Service (or Periods of Service), or Age and service points are within
each band; and








(b)     

Smoothly Increasing at Regular Intervals. The Allocation Rates under the
schedule increase smoothly at regular intervals, within the following meanings:








(1)     

Smoothly Increasing Schedule of Allocation Rates. A schedule of Allocation Rates
increases smoothly if the Allocation Rate for each band within the schedule is
greater than the Allocation Rate for the immediately preceding band (i.e., the
band with the next lower number of years of Age, Years of Service (or Periods of
Service), or Age and service points) by no more than 5 percentage (5%). However,
a schedule of Allocation Rates will not be treated as increasing smoothly if the
ratio of the allocation rate for any band to the rate for the immediately
preceding band is more than 2.0 or if it exceeds the ratio of Allocation Rates
between the two immediately preceding bands.








(2)     

Regular Intervals. A schedule of Allocation Rates has regular intervals of Age,
Years of Service (or Periods of Service), or Age and service points, if each
band, other than the band associated with the highest Age, Years of Service (or
Periods of Service), or Age and service points, is the same length. For this
purpose, if the schedule is based on Age, the first band is deemed to be of the
same length as the other bands if it ends at or before age 25. If the first age
band ends after Age 25, then, in determining whether the length of the first
band is the same as the length of other bands, the starting age for the first
age band is permitted to be treated as Age 25 or any Age earlier than 25. For a
schedule of allocation rates based on Age and service points, the rules of the
preceding two sentences are applied by substituting 25 Age and service points
for age 25. For a schedule of allocation rates based on service, the starting
service for the first service band is permitted to be treated as one Year of
Service (or Period of Service) or any lesser amount of service.








(c)     

Minimum Allocation Rates Permitted. A schedule of Allocation Rates under the
Plan is considered to increase smoothly at regular intervals if a minimum
uniform Allocation Rate is provided for all Participants or the Top Heavy
Minimum Allocation described in Code §416(c)(2) is provided for all Non-Key
Employees (either because the Plan is Top Heavy or without regard to whether the
Plan is Top Heavy) if the schedule satisfies one of the following conditions:








(1)     

Hypothetical Schedule. The Allocation Rates under the Plan that are greater than
the minimum Allocation Rate can be included in a hypothetical schedule of
Allocation Rates that increases smoothly at regular intervals, where the
hypothetical schedule has a lowest allocation rate no lower than 1% of Code
§414(s) Compensation; or








(2)     

Schedule of Allocation Rates Based on Age. If the Plan is using a schedule of
Allocation Rates based on Age, for each Age band in the schedule that provides
an Allocation Rate greater than the minimum Allocation Rate, then there could be
a Participant in that Age band with an Equivalent Accrual Rate that is less than
or equal to the Equivalent Accrual Rate that would apply to a Participant whose
Age is the highest Age for which the Allocation Rate equals the minimum
Allocation Rate.










1.73     

HCE

. The term HCE means a Highly Compensated Employee.










1.74     

Highly Compensated Employee

. The term Highly Compensated Employee means any Employee who (a) was a 5% owner
as defined in Code §416(i)(1)(B)(i) at any time during the Plan Year or during
the look-back year. In determining whether an Employee is a Highly Compensated
Employee based on his or her status as a 5% owner, the look-back year will be
the 12-month period immediately preceding the Plan Year for which the
determination is being made; or (b) for the look-back year, had Code §415(c)(3)
Compensation in excess of $80,000 as adjusted under Code §415(d) (except that
the base period will be the calendar quarter ending September 30, 1996). In
determining if an Employee is a Highly Compensated Employee based on Code
§415(c)(3) Compensation, the look-back year will be the 12-month period
immediately preceding the Plan Year for which the determination is being made,
and the top paid group election in Code §414(q)(3) will not be applied. In
determining if an individual is a highly compensated former Employee, the rules
for determining which Employees are Highly Compensated Employees for the Plan
Year for which the determination is being made (in accordance with Temporary
Regulation §1.414(q)-1T, A-4 and Notice 97-45) will be applied. If the Employer
maintains more than one qualified retirement plan, this Section will be applied
in a uniform, consistent manner to all such plans.










1.75     

Hour of Service

. The term Hour of Service means:








(a)     

Determination of Hours. The term Hour of Service means (1) each hour for which
an Employee is paid, or entitled to payment, for the performance of duties for
the Employer or an Affiliated Employer, which will be credited to the Employee
for the computation period in which the duties are performed; (2) each hour for
which an Employee is paid, or entitled to payment, by the Employer or an
Affiliated Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence, except that no more than 501 Hours
of Service will be credited under this clause (2) for any single continuous
period (regardless of whether such period occurs in a single computation
period); and (3) each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer or an Affiliated
Employer, except that the same Hours of Service will not be credited both under
clause (1) or clause (2), as the case may be, and under this clause (3), and
these Hours of Service will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made. Hours of
Service under this paragraph will be calculated and credited pursuant to
Department of Labor Regulation §2530.200b-2, which is incorporated herein by
reference. Furthermore, Hours of Service will be credited for any individual who
is considered to be an Employee under Code §414(n) for purposes of this Plan.








(b)     

Maternity or Paternity Leave. Solely for purposes of determining whether a Break
in Service has occurred in a computation period for purposes of an Employee's
eligibility for Plan participation, Vesting, and benefit accrual/allocation, an
individual on Maternity or Paternity Leave will receive credit for up to 501
Hours of Service which would otherwise have been credited to such individual but
for such absence, or in any case in which such hours cannot be determined, eight
(8) Hours of Service per day of such absence. The Hours of Service credited for
a Maternity or Paternity Leave will be credited in the computation period in
which the absence begins if the crediting is necessary to prevent a Break in
Service in that computation period, or in all other cases, in the following
computation period.








(c)     

Use of Equivalencies. Notwithstanding paragraph (a), the Administrator may elect
for all Employees or for one or more different classifications of Employees
(provided such classifications are reasonable, are consistently applied, and are
nondiscriminatory) to apply one or more of the following equivalency methods in
determining an Employee's Hours of Service. Under such equivalency methods, an
Employee will be credited with (1) 190 Hours of Service for each month that he
or she would credited with at least one Hour of Service during that month; (2)
95 Hours of Service for each semi-monthly period that he or she would credited
with at least one Hour of Service during that semi-monthly period; (3) 45 Hours
of Service for each week that he or she would credited with at least one Hour of
Service during that week; and/or (4) 10 Hours of Service for each day that he or
she would credited with at least one Hour of Service during that day.










1.76     

Hypothetical Entry Date

. The term Hypothetical Entry Date means, with respect to a Plan (or a component
of a Plan) that provides that Otherwise Excludable Participants are eligible to
participate in the Plan (or component of the Plan), the date that an Otherwise
Excludable Participant would hypothetically enter the Plan (or component of the
Plan) and would no longer be considered an Otherwise Excludable Participant had
the Plan (or component of the Plan) used the statutory minimum age and service
requirements under Code §410(a)(1)(A) as the eligibility requirements for the
Plan (or component of the Plan). The Hypothetical Entry Date for purposes of
this Plan is the Employee's maximum statutory entry date under Code §410(a)(4)
after the Employee satisfies the maximum statutory age and service requirements
under Code §410(a)(1)(A).










1.77     

Immediately Distributable

. The term Immediately Distributable means any part of the Participant's benefit
that could be distributed to the Participant (or the Participant's surviving
Spouse) before the Participant reaches (or would have reached if not deceased)
the later of his or her Normal Retirement Age or Age 62.










1.78     

Independent Contractor

. The term Independent Contractor means an individual who is not reported on the
payroll records of the Employer or an Affiliated Employer as a common law
employee. The determination of whether an individual is an Independent
Contractor will be based upon the facts and circumstances and upon the guidance
of Revenue Ruling 87-41.










1.79     

Key Employee

. The term Key Employee means, in determining whether the Plan is Top Heavy for
Plan Years beginning on or after January 1, 2002, any Employee, former Employee
or deceased Employee who at any time during the Plan Year that includes the
Determination Date is (a) an officer of the Employer having annual Code
§415(c)(3) Compensation greater than $130,000 (as adjusted under Code
§416(i)(1)(A) for Plan Years beginning after December 31, 2002); (b) a 5% owner
as defined in Code §416(i)(1)(B)(i); or (c) a 1% owner as defined in Code
§416(i)(1)(B)(ii) whose annual Code §415(c)(3) Compensation is more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code §416(i)(1), the applicable Regulations, and other guidance issued
thereunder. With respect to Employees who are treated as Key Employees by reason
of being officers pursuant to clause (a), the following rules apply:








(a)     

Definition of Officer. The term "officer" means generally an administrative
executive who is in regular and continued service (a continuity of service), and
excludes an individual who is employed for a special and single transaction.
Whether an individual is an officer will be determined upon the basis of all the
facts and circumstances, including the source of the individual's authority, the
term for which the individual is elected or appointed, and the nature and extent
of the individual's duties. An Employee who merely has the title of an officer
but not the authority of an officer is not an officer for purposes of
determining whether the Employee is a Key Employee. Similarly, an Employee who
does not have the title of an officer but has the authority of an officer is an
officer for purposes of determining whether the Employee is a Key Employee.








(b)     

Number of Officers Taken Into Account. There is no minimum number of officers
that must be taken into account. After aggregating all Employees (including
Leased Employees) of the Sponsoring Employer and Affiliated Employers, there is
a maximum limit to the number of officers that are to be taken into account as
officers for the entire group consisting of the Sponsoring Employer and
Affiliated Employers. The number of Employees that the Sponsoring Employer and
Affiliated Employers has for the Plan Year containing the Determination Date is
the greatest number of Employees the Sponsoring Employer and Affiliated
Employers had during that Plan Year, and Employees include only those
individuals who perform services for the Sponsoring Employer and Affiliated
Employers during that Plan Year. However, in determining the number of officers
taken into account, Employees described in Code §414(q)(5) will be excluded. If
the number of Employees (including part-time Employees) of the Sponsoring
Employer and Affiliated Employers is less than or equal to 30 Employees, then no
more than 3 Employees will be treated as Key Employees for the Plan Year
containing the Determination Date by reason of being officers. If the number of
Employees of the Sponsoring Employer and Affiliated Employers is greater than 30
but less than or equal to 500, then no more than 10% of the number of Employees
will be treated as Key Employees by reason of being officers. If 10% of the
number of Employees is not an integer, then the maximum number of individuals to
be treated as Key Employees by reason of being officers will be increased to the
next integer. If the number of Employees of the Sponsoring Employer and
Affiliated Employers exceeds 500, then no more than 50 Employees will be treated
as Key Employees for the Plan Year containing the Determination Date by reason
of being officers. This limited number of officers is comprised of the
individual officers, selected from the group of all individuals who are officers
in the Plan Year containing the Determination Date, who have annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date
greater than $130,000 (as adjusted under Code §416(i)(1) for Plan Years
beginning after December 31, 2002), and who had the largest annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date.










1.80     

Leased Employee

. The term Leased Employee means any person (other than an Employee of the
recipient-Employer) who pursuant to an agreement between the recipient-Employer
and other person (known as the "Leasing Organization") has performed services
for the recipient-Employer (or for the recipient-Employer and related persons
determined in accordance with Code §414(n)(6)) on a substantially full time
basis for a period of at least one year, and such services are performed under
primary direction or control by the recipient-Employer. Contributions or
benefits provided to a Leased Employee by the Leasing Organization attributable
to services performed for the recipient-Employer will be treated as provided by
the recipient-Employer. A Leased Employee will not be considered an Employee of
the recipient-Employer if (a) the Leased Employee is covered by a money purchase
plan providing (1) a non-integrated Employer contribution of at least 10% of the
Leased Employee's Code §415(c)(3) Compensation; (2) immediate participation; and
(3) full and immediate vesting; and (b) Leased Employees do not constitute more
than 20% of the recipient-Employer's non-highly compensated work force.










1.81     

Life Expectancy

. The term Life Expectancy means, for purposes of required minimum distributions
under Section 5.9 , life expectancy as computed by use of the Single Life Table
in Regulation §1.401(a)(9)-9, Q&A 1.










1.82     

Limitation Year

. The term Limitation Year means the Plan Year. If the Limitation Year is
amended to a different 12-consecutive month period, then the new Limitation Year
must begin on a date within the Limitation Year in which the amendment is made.










1.83     

Matching Contribution

. The term Matching Contribution means either (a) an ADP Safe Harbor Matching
Contribution; (b) an ACP Safe Harbor Matching Contribution; (c) a Qualified
Matching Contribution; or (d) a Non-Safe Harbor Matching Contribution, depending
on the context in which the term is used in the Plan.










1.84     

Matching Contribution Account

. The term Matching Contribution Account means the sub-account to which a
Participant's Matching Contributions are allocated.










1.85     

Matching Rate

. The term Matching Rate means:








(a)     

Matching Contributions With Respect to Elective Deferrals. If the Plan provides
a Matching Contribution with respect to a Participant's Elective Deferrals (but
not Employee Contributions), then generally the Non-Safe Harbor Matching
Contributions made for a Participant divided by the Participant's Elective
Deferrals for the Plan Year. If the Matching Rate is not the same for all levels
of Elective Deferrals for a Participant, the Participant's Matching Rate is
determined by assuming that a Participant's Elective Deferrals are equal to 6%
of such Participant's Code §414(s) Compensation.








(b)     

Matching Contributions With Respect to Elective Deferrals and Employee
Contributions. If the Plan provides a Matching Contribution with respect to a
Participant's Employee Contributions and Elective Deferrals, then generally the
Non-Safe Harbor Matching Contributions made for a Participant divided by the sum
of the Participant's Employee Contributions and Elective Deferrals for the Plan
Year. If the Matching Rate is not the same for all levels of Employee
Contributions and Elective Deferrals for a Participant, the Participant's
Matching Rate is determined by assuming that the sum of a Participant's Employee
Contributions and Elective Deferrals is equal to 6% of the Participant's Code
§414(s) Compensation.








(c)     

Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant's Employee
Contributions (but not Elective Deferrals), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant's
Employee Contributions for the Plan Year. If the Matching Rate is not the same
for all levels of Employee Contributions for a Participant, the Participant's
Matching Rate is determined by assuming that a Participant's Employee
Contributions are equal to 6% of such Participant's Code §414(s) Compensation.










1.86     

Maternity or Paternity Leave

. The term Maternity or Paternity Leave means an Employee's absence from work
because of (a) the Employee's pregnancy; (b) the birth of the Employee's child;
(c) the placement of a child with the Employee in connection with the adoption
of such child by the Employee; or (d) the need to care for such child for a
period beginning immediately following the child's birth or placement as set
forth above.










1.87     

Minimum Aggregate Allocation Gateway

. The term Minimum Aggregate Allocation Gateway means, for Plan Years beginning
on or after January 1, 2002, in the case where this Plan (or any other defined
contribution plan that is aggregated with this Plan) is aggregated with any
defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for the defined
contribution plan(s), a minimum Aggregate Normal Allocation Rate that must be
provided to each Non-Highly Compensated Employee. Notwithstanding the above, in
determining the Benefiting Participants for purposes of the Minimum Aggregate
Allocation Gateway, the permissive disaggregation rules under Regulation
§1.410(b)-6(b)(3)(ii) and §1.410(b)-7(c)(3) will be applied. The Minimum
Aggregate Allocation Gateway is subject to the following rules:








(a)     

Minimum Aggregate Allocation Gateway Amount. The amount of the Minimum Aggregate
Allocation Gateway is equal to the lesser of (1) 7.5% of Code §415(c)(3)
Compensation; or (2) an Aggregate Normal Allocation Rate based upon the
following formulae:








(1)     

One-Third Formula. If the Aggregate Normal Allocation Rate of the HCE with the
highest aggregate allocation rate is less than 15%, then the Aggregate Normal
Allocation Rate for each NHCE must be at least one-third (1/3) of the Aggregate
Normal Allocation Rate of the HCE with the highest Aggregate Normal Allocation
Rate.








(2)     

5% Formula. If the Aggregate Normal Allocation Rate of the HCE with the highest
Aggregate Normal Allocation Rate is between 15% and 25%, then the Aggregate
Normal Allocation Rate for each NHCE must be at least 5% of Code §415(c)(3)
Compensation.








(3)     

5% Plus Formula. If the Aggregate Normal Allocation Rate of the HCE with the
highest Aggregate Normal Allocation Rate exceeds 25%, then the Aggregate Normal
Allocation Rate for each NHCE must be at least 5% plus one percentage point for
each five percentage point increment (or portion thereof) by which the Aggregate
Normal Allocation Rate of the HCE with the highest Aggregate Normal Allocation
Rate exceeds 25% (e.g., if the Aggregate Normal Allocation Rate of the HCE with
the highest Aggregate Normal Allocation Rate exceeds 25% but not 30%, then the
Aggregate Normal Allocation Rate for each NHCE must be at least 6%; if the
Aggregate Normal Allocation Rate of the HCE with the highest Aggregate Normal
Allocation Rate exceeds 30% but not 35%, then the Aggregate Normal Allocation
Rate for each NHCE must be at least 7%).








(b)     

Averaging of Equivalent Allocation Rates for NHCEs. For purposes of this
definition, the Plan is permitted to treat each Non-Highly Compensated Employee
who benefits under the defined benefit plan as having an equivalent normal
allocation rate equal to the average of the equivalent normal allocation rates
under the defined benefit plan for all Non-Highly Compensated Employees
benefiting under that plan.








(c)     

No Permitted Disparity. For purposes of this definition, the Aggregate Normal
Allocation Rate must not take into account the imputation of permitted disparity
under Regulation §1.401(a)(4)-7.








(d)     

Compensation Limited to Compensation After Entry Date. For purposes of
determining if the Minimum Aggregate Allocation Gateway of paragraph (a) has
been satisfied, Code §415(c)(3) Compensation will be limited to the
Participant's Code §415(c)(3) Compensation on and after a Participant's Entry
Date of the Plan's component subject to the Minimum Aggregate Allocation
Gateway.








(e)     

Treatment of Otherwise Excludable Participants. For purposes of the Minimum
Aggregate Allocation Gateway, Otherwise Excludable Participants will not be
considered.










1.88     

Minimum Allocation Gateway

. The term Minimum Allocation Gateway means, for Plan Years beginning on or
after January 1, 2002, a minimum allocation that must be provided to each
Non-Highly Compensated Employee who receives an allocation of any Non-Elective
Contribution (including any ADP Safe Harbor Non-Elective Contribution) or any
Qualified Non-Elective Contribution under this Plan (or any other defined
contribution plan that is aggregated with this Plan) that performs the general
test for non-discrimination based upon Equivalent Accrual Rates as set forth in
Regulation § 1.401(a)(4)-8. Notwithstanding the above, in determining the
Benefiting Participants for purposes of the Minimum Allocation Gateway, the
permissive disaggregation rules under Regulation §1.410(b)-6(b)(3)(ii) and
§1.410(b)-7(c)(3) will be applied. The Minimum Allocation Gateway is subject to
the following rules:








(a)     

Minimum Allocation Gateway Satisfied So Long As This Plan Is Not Aggregated With
Any Defined Benefit Plan. The Minimum Allocation Gateway can be utilized so long
as neither this Plan nor any other defined contribution plan (that is aggregated
with this Plan) is aggregated with any defined benefit plan in applying the
general test for non-discrimination based upon Equivalent Accrual Rates for the
defined contribution plan(s). If this Plan or any other defined contribution
plan (that is aggregated with this Plan) is aggregated with any defined benefit
plan for purposes of applying the general test for non-discrimination based upon
Equivalent Accrual Rates for the defined contribution plan(s), then the Minimum
Allocation Gateway pursuant to this definition will not satisfy the requirements
of Regulation §1.401(a)(4)-9.








(b)     

Minimum Allocation Gateway Amount. The amount of the Minimum Allocation Gateway
is equal to the lesser of (1) five percent (5%) of the Participant's Code
§415(c)(3) Compensation; or (2) one-third of the Allocation Rate of the Highly
Compensated Employee with the highest Allocation Rate.








(c)     

Satisfaction of Minimum Allocation Gateway. The Minimum Allocation Gateway may
be satisfied with any Non-Elective Contributions (including any ADP Safe Harbor
Non-Elective Contributions) or any Qualified Non-Elective Contributions.








(d)     

No Permitted Disparity. For purposes of this definition, allocations and
Allocation Rates must not take into account the imputation of permitted
disparity under §1.401(a)(4)-7.








(e)     

Compensation Limited to Compensation After Entry Date. For purposes of
determining if the Minimum Allocation Gateway of paragraph (b) has been
satisfied, Code §415(c)(3) Compensation will be limited to the Participant's
Code §415(c)(3) Compensation on and after a Participant's Entry Date of the
Plan's component subject to the Minimum Allocation Gateway.








(f)     

Treatment of Otherwise Excludable Participants. For purposes of the Minimum
Allocation Gateway, Otherwise Excludable Participants will not be considered.










1.89     

Named Fiduciary

. The term Named Fiduciary means the Administrator or other fiduciary named by
the Administrator to control and manage the operation and administration of the
Plan. To the extent authorized by the Administrator, a Named Fiduciary may
delegate its responsibilities to a third party or parties. The Employer is also
a Named Fiduciary.










1.90     

NHCE

. The term NHCE means a Non-Highly Compensated Employee.










1.91     

Non-Elective Contribution

. The term Non-Elective Contribution means an ADP Safe Harbor Non-Elective
Contribution, and/or a Non-Safe Harbor Non-Elective Contribution, depending on
the context in which the term is used in the Plan. Furthermore, the term
Non-Elective Contribution means any Top Heavy Minimum Allocation that may be
required under the terms of the Plan.










1.92     

Non-Highly Compensated Employee

. The term Non-Highly Compensated Employee means any Employee who is not a
Highly Compensated Employee.










1.93     

Non-Key Employee

. The term Non-Key Employee means any Employee who is not a Key Employee. A
former Key Employee (a Key Employee during any Plan Year prior to the Plan Year
that includes the Determination Date) is a Non-Key Employee for purposes of
determining whether such former Key Employee is required to receive a Top Heavy
Minimum Allocation; however, a former Key Employee is ignored for purposes of
determining whether the Plan is Top Heavy.










1.94     

Non-Safe Harbor 401(k) Plan

. The term Non-Safe Harbor 401(k) Plan means a 401(k) Plan which does not
automatically satisfy the ADP Test under Code §401(k).










1.95     

Non-Safe Harbor 401(m) Plan

. The term Non-Safe Harbor 401(m) Plan means a 401(m) Plan which does not
automatically satisfy the ADP Test under Code §401(m).










1.96     

Non-Safe Harbor Matching Contribution

. The term Non-Safe Harbor Matching Contribution means an Employer contribution
made to this or any other defined contribution plan on behalf of a Participant
on account of a Participant's Elective Deferrals and/or a Participant's
Voluntary Employee Contributions made by such Participant under a plan
maintained by the Sponsoring Employer. Non-Safe Harbor Matching Contributions
are not intended to automatically satisfy the ACP Test. Non-Safe Harbor Matching
Contributions are not permitted.










1.97     

Non-Safe Harbor Matching Contribution Account

. The term Non-Safe Harbor Matching Contribution Account means the account to
which a Participant's Non-Safe Harbor Matching Contributions are allocated.










1.98     

Non-Safe Harbor Non-Elective Contribution

. The term Non-Safe Harbor Non-Elective Contribution means an Employer
contribution that (a) is allocated to a Participant's Non-Safe Harbor
Non-Elective Contribution Account, (b) the Participant may not elect to receive
in cash until such contributions are distributed from the Plan; and (c) is not
intended to be used to automatically satisfy the ADP Test.










1.99     

Non-Safe Harbor Non-Elective Contribution Account

. The term Non-Safe Harbor Non-Elective Contribution Account means the account
to which a Participant's Non-Safe Harbor Non-Elective Contributions are
allocated.










1.100     

Normal Accrual Rate

. The term Normal Accrual Rate means, for a Participant for a Plan Year, the
increase in the Participant's accrued benefit (within the meaning of Code
§411(a)(7)(A)(i)) during the measurement period, divided by the Participant's
testing service during the measurement period, and expressed either as a dollar
amount or as a percentage of the Participant's average annual Code §414(s)
Compensation.










1.101     

Normal Form of Distribution

. The term Normal Form of Distribution means the form in which a Participant's
benefit will be distributed absent an election to the contrary, as set forth in
Sections 5.1 , 5.3 and 5.4 .










1.102     

Normal Retirement Age

. The term Normal Retirement Age means the later of Age 65 or the fifth
anniversary of the date the Participant commenced participation in the Plan.
There is no mandatory retirement Age under the terms of the Plan.










1.103     

Normal Retirement Date

. The term Normal Retirement Date means the same date a Participant reaches
Normal Retirement Age.










1.104     

Otherwise Excludable Participant

. The term Otherwise Excludable Participant means a Participant in the Plan (or
a component of the Plan) who (a) has not satisfied the statutory minimum age and
service requirements set forth in Code §410(a)(1)(A), and (b) has not reached
such Participant's Hypothetical Entry Date.










1.105     

Optional Form of Distribution

. The term Optional Form of Distribution means a form of distribution other than
the Normal Form of Distribution as set forth in Sections 5.1 , 5.3 and 5.4 .










1.106     

Participant

. The term Participant means anyone who has met the eligibility and
participation requirements under Article 2 of the Plan. In addition, if the Plan
utilizes the failsafe allocation provisions of Section 3.13 , then the term
Participant means any Employee who receives a failsafe allocation, even if such
Employee is not an Eligible Employee and/or has not satisfied the eligibility
and participation requirements of the Plan. Furthermore, the Sponsoring Employer
may elect at any time to reclassify any Employee who had been excluded from
participating in the Plan (or a component of the Plan) to be a Participant
through a Plan amendment that is retroactively applied for one or more prior
Plan Years because the Plan (or a component of the Plan) failed to satisfy for
such Plan Year one of the tests set forth in Code §410(b)(1)(A), (B) or (C), or
for any other reason required to maintain the tax exempt status of the Plan.
However, an individual who is no longer an Employee will cease to be a
Participant if his or her entire Plan benefit (a) is fully guaranteed by an
insurance company and legally enforceable at the sole choice of such individual
against such insurance company, provided that a contract, Policy, or certificate
describing the individual's Plan benefits has been issued to such individual;
(b) is paid in a lump sum distribution which represents such individual's entire
interest in the Plan; or (c) is paid in some other form of distribution and the
final payment thereunder has been made.










1.107     

Participant's Account

. The term Participant's Account means the account to which is allocated a
Participant's share of Employer contributions and Employee Contributions;
earnings or losses; and, if applicable, Forfeitures. A Participant's Account
will also include the proceeds of any Policies purchased on the Participant's
life under Section 7.2 . Each Participant's Account will be divided (where
applicable) into the following sub-accounts for accounting purposes: the Pre-Tax
Elective Deferral Account; the Roth Elective Deferral Account; the Non-Safe
Harbor Matching Contribution Account; the Non-Safe Harbor Non-Elective
Contribution Account; the Qualified Matching Contribution Account; the Qualified
Non-Elective Contribution Account; the ADP Safe Harbor Matching Contribution
Account; the ADP Safe Harbor Non-Elective Contribution Account; the ACP Safe
Harbor Matching Contribution Account; the Voluntary Employee Contribution
Account; the Mandatory Employee Contribution Account; the Deemed IRA
Contribution Account; the Rollover Contribution Account; the Transfer Account;
and any other sub-accounts the Administrator may determine necessary from time
to time.










1.108     

Participant's Account Balance

. The term Participant's Account Balance means, for purposes of required minimum
distributions under Section 5.9 , the balance of the Participant's Account as of
the last Valuation Date in the Valuation Calendar Year, increased by any
contributions made and allocated or forfeitures allocated to the Account as of
dates in the Valuation Calendar Year after the Valuation Date and decreased by
distributions made in the Valuation Calendar Year after the Valuation Date. The
Participant's Account Balance for the Valuation Calendar Year includes any
amounts rolled over or transferred to the Plan either in the Valuation Calendar
Year or in the Distribution Calendar Year if distributed or transferred in the
Valuation Calendar Year.










1.109     

Permissive Aggregation Group

. The term Permissive Aggregation Group means a group consisting of the Required
Aggregation Group plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code §401(a)(4) and §410.










1.110     

Plan

. The term Plan means the Universal Orlando 401(k) Retirement Plan, as amended
from time to time.










1.111     

Plan Year

. The term Plan Year means the Plan's 12 consecutive month accounting year
beginning January 1st and ending the following December 31st. If the Plan Year
is changed, a short Plan Year will be established beginning the day after the
last day of the Plan Year in effect before the change and ending on the last day
of the new Plan Year.










1.112     

Policy

. The term Policy means a life insurance policy or annuity contract purchased by
the Plan pursuant to the provisions of Section 7.2 of the Plan.










1.113     

Post-Severance Compensation

. The term Post-Severance Compensation means the following amounts that are paid
within 2½ months after an Employee's Termination of Employment: (a) payments
that, absent a Termination of Employment, would have been paid to the Employee
while the Employee continued in employment with the Employer and are regular
compensation for services during the Employee's regular working hours,
compensation for services outside the employee's regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
compensation; and (b) payments for accrued bona fide sick, vacation, or other
leave, but only if the Employee would have been able to use the leave if
employment had continued. Any other payment that is not described in clause (a)
above and clause (b) above is not considered Post-Severance Compensation if paid
after Termination of Employment, even if it is paid within 2½ months following
Termination of Employment; for example, Post-Severance Compensation does not
include amounts paid after Termination of Employment that are severance pay,
unfunded nonqualified deferred compensation, or parachute payments within the
meaning of Code §280G(b)(2). However, the rule of the prior sentence does not
apply to payments to an individual who does not currently perform services for
the Employer by reason of qualified military service (as that term is used in
Code §414(u)(1)) to the extent those payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service; those
payments are considered Compensation.










1.114     

Pre-Tax Elective Deferral

. The term Pre-Tax Elective Deferral means an Elective Deferral that is not
includible in gross income at the time deferred.










1.115     

Pre-Tax Elective Deferral Account

. The term Pre-Tax Elective Deferral Account means the sub-account of a
Participant's Account to which his or her Pre-Tax Elective Deferrals are
allocated.










1.116     

Primarily Defined Benefit in Character

. The term Primarily Defined Benefit in Character means, for Plan Years
beginning on or after January 1, 2002, a combination of defined benefit plan(s)
and defined contribution plan(s) in which, for more than 50% of Non-Highly
Compensated Employees benefiting under the combination of defined benefit and
defined contribution plans, the Normal Accrual Rate for the Non-Highly
Compensated Employees attributable to benefits provided by the defined benefit
plan(s) that are part of the combination exceeds the Equivalent Accrual Rate for
the Non-Highly Compensated Employees attributable to contributions under the
defined contribution plan(s) that are part of the combination.










1.117     

Prior Year Testing Method

. The term Prior Year Testing Method means the nondiscrimination testing method
in which (a) for purposes of the ADP Test, the ADP for Participants who are HCEs
for the Plan Year being tested is compared to the ADP for Participants who are
NHCEs for the Plan Year prior to the Plan Year being tested; and (b) for
purposes of the ACP Test, the ACP for Participants who are HCEs for the Plan
Year being tested is compared to the ACP for Participants who are NHCEs for the
Plan Year prior to the Plan Year being tested.










1.118     

QJSA

. The term QJSA means a Qualified Joint and Survivor Annuity.










1.119     

QMAC

. The term QMAC means a Qualified Matching Contribution.










1.120     

QMAC Account

. The term QMAC Account means a Qualified Matching Contribution Account.










1.121     

QNEC

. The term QNEC means a Qualified Non-Elective Contribution.










1.122     

QNEC Account

. The term QNEC Account means a Qualified Non-Elective Contribution Account.










1.123     

QPSA

. The term QPSA means a Qualified Pre-Retirement Survivor Annuity.










1.124     

Qualified Joint and Survivor Annuity

. The term Qualified Joint and Survivor Annuity means, with respect to a
Participant who is married on the Annuity Starting Date and has not died before
such date, an immediate annuity for the life of the Participant with a survivor
benefit for the life of the Participant's surviving Spouse which is not less
than 50% nor more than 100% of the annuity that is payable during the joint
lives of the Participant and his or her Spouse and which is the amount of
benefit which can be purchased with the Participant's Vested Aggregate Account
balance. The survivor benefit will be 50% unless a higher percentage is elected
by the Participant at the time that the Qualified Joint and Survivor Annuity is
to be distributed. With respect to a Participant who is not married on the
Annuity Starting Date and has not died before such date, the term "Qualified
Joint and Survivor Annuity" means an immediate annuity for his or her life.










1.125     

Qualified Matching Contribution

. The term Qualified Matching Contribution means an Employer contribution made
to this or any other defined contribution plan on behalf of a Participant on
account of Elective Deferrals, Voluntary Employee Contributions, and/or
Mandatory Employee Contributions made by such Participant under a plan
maintained by the Sponsoring Employer, that is subject to the distribution (but
financial hardship distributions are not permitted) and nonforfeitability
requirements of Code §401(k) when made to the Plan. Qualified Matching
Contributions are available for either the ADP Test or the ACP Test. Qualified
Matching Contributions may be used to satisfy the Top Heavy Minimum Allocation
requirement pursuant to Section 3.12(e) . Qualified Matching Contributions can
only be distributed upon the earliest to occur of the following dates: (a) a
Participant Terminates Employment (separates from service, for Plan Years
beginning before 2002) with the Employer; (b) a Participant dies; (c) a
Participant suffers a Disability; (d) an event that is described in Code
§401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if on or before such
date, a pre-retirement in-service withdrawal of Qualified Matching Contributions
is permitted under Section 5.17 ). With respect to clause (d) of the prior
sentence, Qualified Matching Contributions can be distributed (in a lump sum
only) upon termination of the Plan, so long as the Sponsoring Employer (or an
Affiliated Employer) does not maintain an alternative defined contribution plan
at any time during the period beginning on the date of Plan termination and
ending 12 months after all assets have been distributed from the terminated
Plan. However, if at all times during the 24-month period beginning 12 months
before the date of Plan's termination, fewer than 2% of the Employees who were
eligible to participate in the 401(k) Plan as of the date of the Plan's
termination are eligible to participate in the other defined contribution plan,
the other defined contribution plan is not an alternative defined contribution
plan. In addition, a defined contribution plan is not an alternative defined
contribution plan if the defined contribution plan is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
that is described in Code §457(b) or Code §457(f).










1.126     

Qualified Matching Contribution Account

. The term Qualified Matching Contribution Account means the sub-account of a
Participant's Account to which his or her Qualified Matching Contributions are
allocated.










1.127     

Qualified Non-Elective Contribution

. The term Qualified Non-Elective Contribution means an Employer contribution
(other than a Matching Contribution or a Qualified Matching Contribution) that
is allocated to Participant's Account and that satisfies the following
requirements: (a) a Qualified Non-Elective Contribution may be used for the
purpose of satisfying either the ADP or ACP Test; (b) a Participant may not
elect to receive a Qualified Non-Elective Contribution in cash until distributed
from the Plan; (c) a Qualified Non-Elective Contribution is subject to the
distribution (but financial hardship distributions are not permitted) and
nonforfeitability requirements of Code §401(k) when made to the Plan. Qualified
Non-Elective Contributions may be used to satisfy the Top Heavy Minimum
Allocation requirement under Section 3.12(e) . Any allocation formula for a
Qualified Non-Elective Contribution must satisfy the additional requirements in
Regulation §1.401(k)-2(a)(6) in order to be used in the ADP Test and Regulation
§1.401(m)-2(a)(6) in order to be used in the ACP Test. Qualified Non-Elective
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 59½ (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Non-Elective Contributions is permitted under Section 5.17 ). With respect to
clause (d) of the prior sentence, Qualified Non-Elective Contributions can be
distributed (in a lump sum only) upon Plan termination so long as the Sponsoring
Employer (or an Affiliated Employer) does not maintain an alternative defined
contribution plan at any time during the period beginning on the date of Plan
termination and ending 12 months after all assets have been distributed from the
terminated Plan. However, if at all times during the 24-month period beginning
12 months before the date of Plan termination, fewer than 2% of the Employees
who were eligible to participate in the 401(k) Plan as of the date of Plan
termination are eligible to participate in the other defined contribution plan,
the other defined contribution plan is not an alternative defined contribution
plan. A defined contribution plan is also not an alternative defined
contribution plan if the defined contribution plan is an employee stock
ownership plan as defined in Code § 4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
described in Code §457(b) or §457(f).










1.128     

Qualified Non-Elective Contribution Account

. The term Qualified Non-Elective Contribution Account means the sub-account of
a Participant's Account to which Qualified Non-Elective Contributions are
allocated.










1.129     

Qualified Pre-Retirement Survivor Annuity

. The term Qualified Pre-Retirement Survivor Annuity means a survivor annuity
for the life of a deceased Participant's surviving Spouse which is equal to the
amount of benefit which can be purchased by 50% of the deceased Participant's
Vested Aggregate Account determined at the date of death. In determining a
Participant's Vested Aggregate Account hereunder, any security interest held by
the Plan because of a loan outstanding to the Participant will be taken into
consideration and, if applicable, the Participant's own deductible contributions
made for Plan Years prior to January 1, 1989 will be disregarded.










1.130     

Reemployment Commencement Date

. The term Reemployment Commencement Date means the first day on which an
Employee performs an Hour of Service for an Employer or an Affiliated Employer
following the Employee's Termination of Employment.










1.131     

Regulation

. The term Regulation means any regulation as promulgated by the Secretary of
the Treasury or delegates of the Treasury Department, as amended and/or
renumbered from time to time. If this Plan references a regulation that is
promulgated by any other Department, Agency, Commission, or other federal
entity, then the name of such Department, Agency, Commission, or other federal
entity will be referenced with such regulation.










1.132     

Representative Contribution Rate

. The term Representative Contribution Rate means the lowest Applicable
Contribution Rate of any Participant who is a NHCE among a group of Participants
who are NHCEs that consists of half of all Participants who are NHCEs for the
Plan Year (or, if greater, the lowest Applicable Contribution Rate of any
Participant who is a NHCE in the group of all Participants who are NHCEs for the
Plan Year and who is employed by the Sponsoring Employer on the last day of the
Plan Year).










1.133     

Representative Matching Rate

. The term Representative Matching Rate means the following:








(a)     

Matching Contributions With Respect to Elective Deferrals. If the Plan provides
a Matching Contribution with respect to a Participant's Elective Deferrals, then
the lowest Matching Rate for any Participant who is a NHCE among a group of
Participants who are NHCEs that consists of half of all Participants who are
NHCEs in the Plan for the Plan Year who make Elective Deferrals for the Plan
Year (or, if greater, the lowest Matching Rate for all Participants who are
NHCEs in the Plan who are employed by the Sponsoring Employer on the last day of
the Plan Year and who make Elective Deferrals for the Plan Year).








(b)     

Matching Contributions With Respect to Elective Deferrals and Employee
Contributions. If the Plan provides a Matching Contribution with respect to the
sum of a Participant's Employee Contributions and Elective Deferrals, then the
lowest Matching Rate for any Participant who is a NHCE among a group of
Participants who are NHCEs that consists of half of all Participants who are
NHCEs in the Plan for the Plan Year who make either Employee Contributions or
Elective Deferrals for the Plan Year (or, if greater, the lowest Matching Rate
for all Participants who are NHCEs in the Plan who are employed by the
Sponsoring Employer on the last day of the Plan Year and who make either
Employee Contributions or Elective Deferrals for the Plan Year).








(c)     

Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant's Employee
Contributions (but not Elective Deferrals), then the lowest Matching Rate for
any Participant who is a NHCE among a group of Participants who are NHCEs that
consists of half of all Participants who are NHCEs in the Plan for the Plan Year
who make Employee Contributions for the Plan Year (or, if greater, the lowest
Matching Rate for all Participants who are NHCEs in the Plan who are employed by
the Sponsoring Employer on the last day of the Plan Year and who make Employee
Contributions for the Plan Year).










1.134     

Required Aggregation Group

. The term Required Aggregation Group means a group consisting of (a) each
qualified plan of the Employer in which at least one Key Employee participates
or participated at any time during the Plan Year containing the Determination
Date or any of the four preceding Plan Years (regardless of whether the plan has
terminated); and (b) any other qualified plan of the Employer which enables a
plan described in clause (a) above to satisfy the requirements of Code
§401(a)(4) or §410.










1.135     

Required Beginning Date

. The term Required Beginning Date means, with respect to a Participant who is a
5% owner as defined in Code §416(i)(1)(B)(i), April 1st of the calendar year
following the calendar year in which the Participant reaches Age 70½. With
respect to Participants who are not 5% owners, Required Beginning Date means
April 1st of the calendar year following the later of the calendar year in which
the Participant reaches Age 70½ or the calendar year in which the Participant
actually retires, subject to paragraphs (a), (b) and (c) below:








(a)     

Election to Defer Distribution. Any Participant (other than a 5% owner) who
attains Age 70½ in years after 1995 may elect by April 1 of the calendar year
following the year in which the Participant attains Age 70½ (or by December 31,
1997 in the case of a Participant who attains Age 70½ in 1996), to defer
distributions until April 1 of the calendar year following the calendar year in
which the Participant retires. If no such election is made, the Participant will
begin receiving distributions by April 1 of the calendar year following the
calendar year in which the Participant attains Age 70½.








(b)     

Election to Suspend Distribution. Any Participant (other than a 5% owner) who
attains age 70½ in years prior to 1997 may elect to stop distributions and then
recommence such distributions by April 1 of the calendar year following the
calendar year in which the Participant retires. In such an event, the
Administrator may, on a uniform non-discriminatory basis, elect that a new
Annuity Starting Date will begin upon the Participant's distribution
recommencement date.








(c)     

Elimination of Pre-Retirement Age 70½ Distribution Option. The pre-retirement
Age 70½ distribution option will only be eliminated for Employees who reach Age
70½ in or after a calendar year that begins after the later of December 31,
1998, or the adoption date of this amended Plan. The pre-retirement Age 70 ½
distribution option is an optional form of benefit under which benefits payable
in a particular distribution form (including any modifications that may be
elected after benefit commencement) begin at a time during the period that
begins on or after January 1st of the calendar year in which an Employee reaches
Age 70½ and ends April 1 of the immediately following calendar year.










1.136     

Rollover

. The term Rollover means a Rollover Contribution.










1.137     

Rollover Contribution

. The term Rollover Contribution means an amount which is eligible for tax free
rollover treatment and is transferred to this Plan from one or more of the plans
the Sponsoring Employer elects, which plans, effective as of January 1, 2002 (or
such later date pursuant to written procedures established and adopted by the
Administrator), may include (a) a qualified plan under Code §401(a); (b) a
qualified annuity plan under Code §403(a); (c) a qualified annuity under Code
§403(b); (d) an individual retirement account under Code §408(a), without regard
to whether the individual retirement account is a "conduit individual retirement
account"; (d) an individual retirement annuity under Code §408(b), without
regard to whether the individual retirement annuity is a "conduit individual
retirement annuity"; and (e) an eligible plan under Code §457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state. If this Plan
accepts a Rollover Contribution of Roth Elective Deferrals, it will separately
account for the Roth Elective Deferrals and for any prior (and subsequent)
earnings or losses attributable to such Roth Elective Deferrals. A direct or
indirect transfer as defined in Code §401(a)(11) of assets from a defined
benefit plan, a money purchase plan, a target benefit plan, a stock bonus plan,
or a profit sharing plan that provided for a life annuity form of payment to the
Participant will not be considered a Rollover Contribution, but will be
considered a Transfer Contribution. Similarly, any Elective Deferrals (including
QNECs, QMACs, and ADP Safe Harbor Contributions) which are transferred to this
Plan in a direct or indirect trustee-to-trustee transfer from another qualified
plan and which are subject to the limitations in Regulation §1.401(k)-1(d) will
not be considered a Rollover Contribution but a Transfer Contribution.










1.138     

Rollover Contribution Account

. The term Rollover Contribution Account means the account to which a
Participant's Rollover Contributions, if any, are allocated.










1.139     

Rollover Participant

. The term Rollover Participant means an Employee who has made a Rollover
Contribution into the Plan but who is not eligible to participate in any other
component of the Plan.










1.140     

Roth Elective Deferral

. The term Roth Elective Deferral means a Participant's Elective Deferral that
(a) is includible in the Participant's gross income at the time that the
Elective Deferral is deferred, and (b) has been irrevocably designated as a Roth
Elective Deferral by the Participant in his or her deferral election. Roth
Elective Deferrals are not currently permitted.










1.141     

Roth Elective Deferral Account

. The term Roth Elective Deferral Account means the account into which a
Participant's Roth Elective Deferrals are allocated and deposited. No
contributions other than Roth Elective Deferrals and properly attributable
earnings will be credited to each Participant's Roth Elective Deferral Account;
and gains, losses and other credits or charges will be allocated on a reasonable
and consistent basis to such Roth Elective Deferral Account. The Plan will
maintain a record of the amount of Roth Elective Deferrals in each Participant's
Roth Elective Deferral Account. Distributions from a Participant's Roth Elective
Deferral Account (other than corrective distributions) are not includible in the
Participant's gross income if the distribution is made after 5 years and after
the Participant's death, disability, or age 59½. Earnings on corrective
distributions of Roth Elective Deferrals are includible in the Participant's
gross income in the same manner as earnings on corrective distributions of
Pre-tax Elective Deferrals; however, corrective distributions of Roth Elective
Deferrals are not includible in the Participant's gross income.










1.142     

Rule of Parity

. The term Rule of Parity means a rule that is used for purposes of determining
an Employee's eligibility to participate in the Plan, Vesting, and benefit
accrual/allocation (if applicable) to determine the Year(s) of Service or 1-Year
Period(s) of Service of a non-Vested Employee who Terminates Employment and is
subsequently reemployed by the Employer after incurring a Break in Service,
determined as follows: Year(s) of Service or 1-Year Period(s) of Service, as
applicable, completed prior to the Employee's Break(s) in Service will not be
counted if the Employee's total number of consecutive Break(s) in Service equals
or exceeds the greater of (a) five, or (b) the Employee's aggregate number of
Year(s) of Service or 1-Year Period(s) of Service, as applicable, credited prior
to incurring the Break(s) in Service. In computing an Employee's aggregate
number of Year(s) of Service or 1-Year Period(s) of Service under this Section,
Year(s) of Service or 1-Year Period(s) of Service, as applicable, previously
disregarded under prior applications of the Rule of Parity will not be counted.










1.143     

Safe Harbor Code §415 Compensation

. The term Safe Harbor Code §415 Compensation means an Employee's compensation
as determined under Regulation §1.415-2(d)(10), to wit: Earned Income, wages,
salaries, fees for professional services and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with the Sponsoring Employer
maintaining the Plan to the extent that the amounts are includable in gross
income (including, but not limited to, commissions paid salespersons,
compensation for services based on a percentage of profits, commissions on
insurance premiums, tips, bonuses, fringe benefits, and reimbursements, or other
expense allowances under a non-accountable plan as described in Regulation
§1.62-2(c)). Safe Harbor Code §415 Compensation includes amounts paid or made
available to the Employee. An Employee's Safe Harbor Code §415 Compensation will
be determined in accordance with the following provisions:








(a)     

Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does not
include the following: (1) Employer contributions made by the Employer to a plan
of deferred compensation to the extent that, before the application of the Code
§415 limitations to that plan, the contributions are not includible in the
Employee's gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed; and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee's gross income
when distributed; (2) Amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) Other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee's gross income).








(b)     

Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation includes any
elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (including Deemed Code
§125 Compensation), Code §132(f)(4), or Code §457.








(c)     

Treatment of Post-Severance Compensation. Effective January 1, 2005, Safe Harbor
Code §415 Compensation includes Post-Severance Compensation.










1.144     

Safe Harbor 401(k) Contribution

. The term Safe Harbor 401(k) Contribution means, collectively or separately,
depending on the context in which the term is used, an ACP Safe Harbor Matching
Contribution, an ADP Safe Harbor Matching Contribution, and/or an ADP Safe
Harbor Non-Elective Contribution.










1.145     

Safe Harbor 401(k) Plan

. The term Safe Harbor 401(k) Plan means a 401(k) Plan which automatically
satisfies the ADP Test under Code §401(k), pursuant to Section 3.16 .










1.146     

Safe Harbor 401(m) Plan

. The term Safe Harbor 401(m) Plan means a 401(m) Plan which automatically
satisfies the ACP Test under Code §401(m), pursuant to Section 3.17 .










1.147     

Safe Harbor Notice

. The term Safe Harbor Notice means a written notice provided by the Employer to
all Eligible Employees in accordance with Regulation §1.401(k)-3(d) and/or
§1.401(m)-3(e) and complies with the requirements of Section 3.16 and/or 3.17 .
In addition to any other election periods that may be provided under the Plan,
each Eligible Employee may make an initial Elective Deferral election or modify
a prior Elective Deferral election during the 30-day period immediately
following his or her receipt of a Safe Harbor Notice.










1.148     

Safe Harbor Participant

. The term Safe Harbor Participant means each Employee who satisfies all of the
following conditions: (a) the Employee is an Eligible Employee for Safe Harbor
401(k) Contribution purposes as set forth in a Safe Harbor 401(k) Addendum; (b)
the Employee has satisfied the age and/or service requirements for Safe Harbor
401(k) Contribution purposes as set forth in a Safe Harbor 401(k) Addendum
(unless such requirements have been waived with respect to the Employee as set
forth in a Safe Harbor 401(k) Addendum; (c) the Employee has entered the Plan as
a Participant for Safe Harbor 401(k) Contribution purposes as set forth in a
Safe Harbor 401(k) Addendum; and (d) the Employee is eligible to make an
Elective Deferral to the Plan at any time during the Plan Year or would be
eligible to make Elective Deferrals but for a suspension due to a financial
hardship distribution or a statutory limitation (such as the limits of Code
§402(g) or §415).










1.149     

Self-Employed Individual

. The term Self-Employed Individual means an individual who owns an interest in
the Employer (other than a stock interest) and has Earned Income for the taxable
year from the trade or business for which the Plan is established or would have
had Earned Income but for the fact that the trade or business had no net profits
for the taxable year.










1.150     

Service

. The term Service means Years of Service.










1.151     

Sponsoring Employer

. The term Sponsoring Employer means Universal Development Partners, Ltd d/b/a
Universal Orlando (and any successor thereto that elects to assume sponsorship
of this Plan).










1.152     

Spousal

. The term Spousal means of, or related to, a Spouse.










1.153     

Spouse

. The term Spouse means the person to whom a Participant is legally married.
Furthermore, a former Spouse will be treated as the Participant's Spouse or
surviving Spouse to the extent provided under a qualified domestic relations
order as described in Code §414(p).










1.154     

Statutory Code §415 Compensation

. The term Statutory Code §415 Compensation means, in applying the Code §415
limits, an Employee's compensation as determined under Regulation §1.415-2(d)(2)
and (3), to wit:








(a)     

Amounts Includable as Statutory Code §415 Compensation. Statutory Code §415
Compensation includes all of the following: (1) wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Sponsoring Employer maintaining the Plan to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salespersons, compensation for services based on a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a
non-accountable plan as described in Regulation §1.62-2(c)); (2) in the case of
a Self-Employed Individual, Earned Income; (3) amounts described in Code
§104(a)(3), §105(a) and 105(h), but only to the extent these amounts are
includible in the gross income of the Employee; (4) amounts paid or reimbursed
by the Employer for moving expenses incurred by the Employee, but only to the
extent that at the time of the payment it is reasonable to believe that these
amounts are not deductible by the Employee under Code §217; (5) the value of a
non-qualified stock option granted to an Employee by the Employer, but only to
the extent that the value of the option is includible in the gross income of the
Employee for the taxable year in which granted; and (6) the amount includible in
the gross income of an Employee upon making the election described in Code
§83(b). Clauses (1) and (2) above include foreign earned income (as defined in
Code §911(b)), regardless of whether excludible from gross income under Code
§911. Compensation determined under clause (1) above is to be determined without
regard to the exclusions from gross income in Code §931 and §933. Similar
principles are to be applied with respect to income subject to Code §931 and
§933 in determining compensation described in clause (2). Statutory Code §415
Compensation includes amounts paid or made available to the Employee.








(b)     

Exclusion of Certain Amounts. Statutory Code §415 Compensation does not include
(1) Employer contributions made by the Employer to a plan of deferred
compensation to the extent that, before the application of the Code §415
limitations to that plan, the contributions are not includible in the Employee's
gross income for the taxable year in which contributed; Employer contributions
made on behalf of an Employee to a simplified employee pension described in Code
§408(k) for the taxable year in which contributed; and any distributions from a
plan of deferred compensation for Code §415 purposes, regardless of whether such
amounts are includible in the Employee's gross income when distributed; (2)
amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; (3)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and (4) other amounts which receive special tax
benefits, such as premiums for group-term life insurance (but only to the extent
that the premiums are not includible in the gross income of the employee), or
contributions made by an Employer (whether or not under a salary deferral
agreement) towards the purchase of an annuity described in Code §403(b)
(regardless of whether such the contributions are excludible from an Employee's
gross income).








(c)     

Inclusion of Certain Amounts. Statutory Code §415 Compensation includes any
elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (including Deemed Code
§125 Compensation), Code §132(f)(4), or Code §457.








(d)     

Treatment of Post-Severance Compensation. Effective January 1, 2005, Statutory
Code §415 Compensation includes Post-Severance Compensation.










1.155     

Terminated (or Terminates) Employment

. The terms Terminated Employment and Terminates Employment mean that a person
has incurred a Termination of Employment.










1.156     

Terminated Participant

. The term Terminated Participant means a Participant who has Terminated
Employment for reasons other than retirement, death or Disability.










1.157     

Termination of Employment

. The term Termination of Employment means that a person ceases to be an
Employee with the Employer or an Affiliated Employer, taking into account the
following: (1) the existence of a controlled group; (2) the existence of an
affiliated service group; (3) whether the person has gone to work for an
Adopting Employer; (4) whether the person's new employer has been substituted as
the sponsor of the Plan (or a spun-off portion of the Plan); and (5) whether
there has been a transfer of Plan assets and liabilities of the person's
benefits from this Plan to a plan sponsored by the person's new employer.










1.158     

Top Heavy

. The term Top Heavy means for the Plan Year containing the Determination Date
that (a) the Top Heavy Ratio for this Plan exceeds 60% and this Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group; or (b) this
Plan is a part of a Required Aggregation Group but not part of a Permissive
Aggregation Group and the Top Heavy Ratio for the Required Aggregation Group
exceeds 60%; or (c) this Plan is a part of a Required Aggregation Group and part
of a Permissive Aggregation Group and the Top Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.










1.159     

Top Heavy Minimum Allocation

. The term Top Heavy Minimum Allocation means an amount of Employer
contributions and Forfeitures that is subject to the following rules:








(a)     

DB Plan not Part of Required Aggregation Group or Permissive Aggregation Group
with This Plan. If a defined benefit plan is not part of a Required Aggregation
Group or a Permissive Aggregation Group with this Plan, then the Top Heavy
Minimum Allocation equals an Employee's Code §415(c)(3) Compensation multiplied
by the lesser of (1) three percent (3%), or (2) the largest percentage of
Employer contributions (including any Elective Deferrals made on behalf of a Key
Employee to a 401(k) Plan maintained by the Employer) and Forfeitures that are
allocated to the Participant's Account of a Key Employee for that Plan Year,
expressed as a percentage of such Key Employee's Code §415(c)(3) Compensation.








(b)     

Certain Contributions Cannot Be Used to Satisfy Top Heavy Minimum Allocation.
Elective Deferrals that are made on behalf of a Participant to a 401(k) Plan
(and, for Plan Years beginning before 2002, Matching Contributions) cannot be
used to satisfy the Top Heavy Minimum Allocation.








(c)     

Social Security Contribution Disregarded. The Top Heavy Minimum Allocation is
determined without regard to any Social Security contribution.








(d)     

Forfeiture of Top Heavy Minimum Allocation. The Top Heavy Minimum Allocation (to
the extent required to be nonforfeitable under Code §416(b)) may not be
forfeited under Code §411(a)(3)(B) or §411(a)(3)(D).










1.160     

Top Heavy Ratio

. The term Top Heavy Ratio means for Plan Years beginning on or after January 1,
2002, in determining if this Plan is Top Heavy, a ratio that is calculated in
accordance with the following provisions:








(a)     

Employer Only Maintains DC Plans. If the Employer maintains one or more defined
contribution plans (including any Simplified Employee Pension Plan) and the
Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, then
the Top Heavy Ratio for this Plan alone, for the Required Aggregation Group, or
for the Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances of all Key Employees
as of the Determination Date(s) (including any part of any Participant's Account
balance distributed during the 1-year period ending on the Determination
Date(s); however, including any part of any Participant's Account balance
distributed during the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than Termination of Employment,
death, or Disability), and the denominator of which is the sum of all
Participant's Account balances (including any part of any Participant's Account
balance distributed in the 1-year period ending on the Determination Date(s);
however, including any part of any Participant's Account balance distributed
during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason other than Termination of Employment, death, or
Disability), both computed in accordance with Code §416 and the Regulations
thereunder. Both the numerator and denominator of the Top Heavy Ratio are
increased to reflect any contribution that is not actually made as of the
Determination Date, but which is required to be taken into account on that
Determination Date under Code §416 and the Regulations thereunder.








(b)     

Employer Maintains Both DB and DC Plans. If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the 5-year period ending on the Determination Date(s) has or has had any
accrued benefits, then the Top Heavy Ratio for any Required Aggregation Group or
for any Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with paragraph (a) above, and the present value of accrued benefits
under the aggregated defined benefit plan or plans for all Key Employees as of
the Determination Date(s), and the denominator of which is the sum of the
Participant's Account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with paragraph (a) above,
and the present value of accrued benefits under the defined benefit plan or
plans for all Participants as of the Determination Date(s), all determined in
accordance with Code §416 and the Regulations thereunder. The accrued benefits
under a defined benefit plan in both the numerator and denominator of the Top
Heavy Ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the Determination Date (or the 5-year period ending on
the Determination Date in the case of a distribution made for a reason other
than Termination of Employment, death, or Disability).








(c)     

Value of Participant's Account Balances and the Present Value of Accrued
Benefits. For purposes of paragraphs (a) and (b), the value of the Participant's
Account balances and the present value of accrued benefits will be determined as
of the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date, except as provided in Code §416 and the
Regulations for the first and second Plan Years of a defined benefit plan. The
Participant's Account balances and accrued benefits will be disregarded for a
Participant (1) who is not a Key Employee during the 12-month period ending on
the Determination Date but was a Key Employee in a prior year, or (2) who has
not been credited with at least one Hour of Service with any Employer
maintaining the Plan at any time during the 1-year period ending on the
Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. Deductible employee contributions will not be taken into account in
computing the Top Heavy Ratio. When aggregating plans, the value of the
Participant's Account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee will be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, then as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
§411(b)(1)(C).








(d)     

Computing Present Values. In establishing the present value of accrued benefits
to compute the Top Heavy Ratio, benefits not in pay status are handled on the
basis that retirement occurs on the automatic vesting date or, if later, the
date of reference. Benefits are discounted only for interest and mortality.
Unless different actuarial assumptions are elected in an administrative policy
that is promulgated under Section 8.6 by the Administrator, the following
factors apply: (1) with respect to the interest assumption: (i) pre-retirement:
6% interest, and (ii) post-retirement: 5% interest; and (2) with respect to the
mortality assumption: (i) pre-retirement: no mortality assumption, and (ii)
post-retirement: the mortality assumption will be the 1994 Group Annuity
Reserving Mortality Table projected to 2002 based on a fixed blend of 50% of the
unloaded Male mortality rates and 50% of the unloaded Female mortality rates
(the 1994 GAR Mortality Table) as set forth in Revenue Ruling 2001-62.










1.161     

Transfer Contribution

. The term Transfer Contribution means a non-taxable transfer of a Participant's
benefit directly or indirectly from another qualified plan to this Plan.
Transfer Contributions include assets transferred to this Plan from another plan
as a result of a merger or similar transaction involving this Plan and the other
plan. Any direct or indirect transfer as defined in Code §401(a)(11) of assets
from a defined benefit plan, a money purchase plan, a target benefit plan, a
stock bonus plan, or a profit sharing plan that provided for a life annuity form
of payment to the Participant will be considered a Transfer Contribution.
Elective Deferrals (including QNECs, QMACs, and ADP Safe Harbor Contributions)
which are transferred to this Plan in a direct or indirect trustee-to-trustee
transfer from another qualified plan and which remain subject to the limitations
in Regulation §1.401(k)-1(d) will be considered a Transfer Contribution. The
assets that are transferred from another qualified plan in a plan-to-plan
elective transfer pursuant to Section 11.4 will also be considered a Transfer
Contribution.










1.162     

Transfer Contribution Account

. The term Transfer Contribution Account means the account to which a
Participant's Transfer Contributions, if any, are allocated.










1.163     

Trustee

. The term Trustee means the persons or entity named as trustee or trustees of
the Trust.










1.164     

Trust (or Trust Fund)

. The term Trust or Trust Fund means the assets of the Plan.










1.165     

Valuation Calendar Year

. The term Valuation Calendar Year means, for purposes of required minimum
distributions under Section 5.9 , the calendar year immediately preceding a
Distribution Calendar Year.










1.166     

Valuation Date

. The term Valuation Date means the date when the Trustee determines the value
of the Trust Fund. A Valuation Date of the Trust Fund must occur as of the last
day of each Plan Year. However, the Administrator can value all or any portion
of the assets of the Trust Fund more frequently, including, but not limited to,
semi-annually, quarterly, monthly, or daily; the Administrator may implement any
additional Valuation Dates for any reason. For purposes of calculating the Top
Heavy Ratio, the term "Valuation Date" means the date when the Participant's
Account balances or accrued benefits are valued.










1.167     

Vested Aggregate Account

. The term Vested Aggregate Account means a Participant's Vested Interest in the
aggregate value of his or her Participant's Account and any accounts
attributable to the Participant's own Plan contributions (including the
Participant's Rollover Contribution Account and Transfer Contribution Account).










1.168     

Vested, Vested Interest or Vesting

. The terms Vested, Vested Interest and Vesting mean a Participant's
nonforfeitable percentage in an account maintained on his or her behalf under
the Plan. A Participant's Vested Interest in his or her Participant's Account
will be determined in accordance with Section 4.6 .










1.169     

Vesting Computation Period

. The term Vesting Computation Period means a period of twelve consecutive
months which is used for purposes of determining a Participant's Vested Interest
in the Plan (or a component of the Plan). Each Vesting Computation Period will
consist of each Plan Year.










1.170     

Voluntary Employee Contribution

. The term Voluntary Employee Contribution means an Employee Contribution which
is made voluntarily to the Plan by a Participant.










1.171     

Voluntary Employee Contribution Account

. The term Voluntary Employee Contribution Account means the sub-account to
which a Participant's Voluntary Employee Contributions, if any, are allocated.










1.172     

Year of Service

. The term Year of Service means, with respect to any provision of the Plan in
which service is determined by the Counting of Hours Method, a computation
period described below during which an Employee is credited with at least a
specified number of Hours of Service with the Employer, an Affiliated Employer,
or an Adopting Employer, determined in accordance with the following provisions:










(a)     

Year of Service for Eligibility. For any Plan Year in which the eligibility
requirements under Section 2.1 are based on Years of Service, an Employee will
be treated as completing a Year of Service as of the date on which he is
credited with 1,000 Hours of Service. Such service requirement may be satisfied
at any time during the Employee’s employment with the Employer.










(b)     

Year of Service for Vesting. For any Plan Year in which a Participant's Vested
Interest under Section 4.6 is based on Years of Service, a Year of Service is a
Vesting Computation Period during which an Employee is credited with at least
1,000 Hours of Service. If a Vesting Computation Period is less than 12
consecutive months, the Hours of Service requirement set forth herein will be
proportionately reduced (if it is greater than one) in determining whether an
Employee is credited with a Year of Service during such short Vesting
Computation Period. Alternatively, with respect to a short Vesting Computation
Period, an Employee will be credited with a Year of Service pursuant to
Department of Labor Regulation §2530.203 2(c).








(c)     

Prior Service Credit. If the Employer maintains (or has ever maintained) any
plan of a predecessor employer, then service during the existence of such
predecessor plan with such predecessor employer will be credited as Years of
Service with the Employer. In addition, an Employee will receive credit for all
Years of Service with General Electric Company and affiliates; NBC Universal;
MCA, Inc.; Rank Organization, PLC; Ewing Company and Blackston Group, LP in
accordance with the following: (1) with respect to Elective Deferrals, QMACS and
QNECS, such prior Service will be credited in determining the Employee's
eligibility under Section 2.1 ; and (2) with respect to ADP Safe Harbor
Contributions and/or ACP Safe Harbor Contributions, such prior Service will only
be credited as may be set forth in a Safe Harbor 401(k) Addendum If the Employer
does not maintain (and has never maintained) any plan of a predecessor employer
and if such predecessor service of the predecessor employer of the previous
sentence exceeds five Years of Service, then the crediting of predecessor
service must comply with the requirements of Regulation § 1.401(a)(4)-11(d).








(d)     

Reemployment of an Employee Before a Break In Service and Before Eligibility
Requirements Are Satisfied. Not applicable.








(e)     

Reemployment of an Employee Before a Break In Service and After Eligibility
Requirements Are Satisfied. Not applicable=.








(f)     

Reemployment of a Participant Before a Break In Service. Not applicable.








(g)     

Reemployment of an Employee After a Break In Service and Before the Entry Date.
For any Plan Year in which the eligibility requirements in Section 2.1 are based
on Years of Service, if an Employee Terminates Employment with the Employer
either prior to or after satisfying the eligibility requirements in Section 2.1
(but before the Employee's Entry Date in Section 2.1 ) and the Employee is
subsequently reemployed by the Employer after incurring a Break in Service, then
the Employee's Years of Service that were completed prior to the Break in
Service will be recognized, subject to the following provisions:








(1)     

Determination of Years of Service for Eligibility Using the Rule of Parity. Not
applicable.








(2)     

Determination of Years of Service for Vesting. Any Years of Service completed
prior to an Employee's Break(s) in Service will not be counted in determining an
Employee's Vesting Interest in the Participant's Account balance if those
Year(s) of Service are disregarded pursuant to the Rule of Parity. If such
former Employee's Year(s) of Service are not disregarded under the Rule of
Parity, then the Vesting Computation Periods will remain unchanged.








(3)     

Determination of Years of Service for Benefit Accrual/Allocation Purposes. Any
Years of Service completed prior to an Employee's Break(s) in Service will not
be counted for benefit accrual or allocation purposes if those Year(s) of
Service are disregarded pursuant to the Rule of Parity.








(h)     

Reemployment of a Participant After a Break In Service. For any Plan Year in
which the eligibility requirements under Section 2.1 are based on Years of
Service, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee's Year(s) of Service that
were completed prior to the Break in Service will be recognized, subject to the
following provisions:








(1)     

Determination of Years of Service for Eligibility Purposes. Not applicable.








(2)     

Determination of Years of Service for Vesting Purposes. Any Year(s) of Service
that were completed prior to an Employee's Break(s) in Service will not be
counted for purposes of determining an Employee's Vesting Interest in the
Participant's Account balance if those Year(s) of Service are disregarded
pursuant to the Rule of Parity. If such former Employee's Year(s) of Service are
not disregarded under the Rule of Parity, then the Vesting Computation Periods
will remain unchanged.








(3)     

Determination of Years of Service for Benefit Accrual/Allocation Purposes. Any
Year(s) of Service that were completed prior to an Employee's Break(s) in
Service will not be counted for benefit accrual or allocation purposes if those
Year(s) of Service are disregarded pursuant to the Rule of Parity.








(i)     

Ignoring Service for Eligibility If Service Requirement for Eligibility Is More
Than 1 Year of Service. Not applicable.










Article 2     








     

Plan Participation










2.1     

Eligibility and Entry Date Requirements

. An Eligible Employee who was a Participant on December 31, 2007 will continue
to participate in the Plan. Otherwise, an Eligible Employee will become eligible
to enter the Plan as a Participant in accordance with the following provisions:










(a)     

Elective Deferrals. An Eligible Employee will be eligible to enter the Elective
Deferral component of the Plan as a Participant in accordance with the following
provisions:










(1)     

Eligible Employees. For purposes of this Section 2.1(a) , all Employees are
Eligible Employees except for the following ineligible classes of Employees: (A)
Employees whose employment is governed by a collective bargaining agreement
between Employee representatives and the Employer in which retirement benefits
were the subject of good faith bargaining unless such collective bargaining
agreement expressly provides for the inclusion of such Employees as
Participants; (B) Employees who are non-resident aliens who do not receive
earned income (within the meaning of Code §911(d)(2)) from the Employer which
constitutes income from sources within the United States (within the meaning of
Code §861(a)(3)); and (C) Employees who are employed by an Affiliated Employer
which is not an Adopting Employer.










(2)     

Eligibility Requirements. For purposes of this Section 2.1(a), there shall be no
service requirement for any salaried Eligible Employee described in Section
2.1(a)(1) who is also exempt from the overtime requirements of the Fair Labor
Standards Act and who is not a Highly Compensated Employee. For purposes of this
Section 2.1(a) , all other Eligible Employees (hourly employees and Highly
Compensated Employees) described in Section 2.1(a)(1) will be eligible to enter
the Plan as a Participant on the applicable entry date described in Section
2.1(a)(3) being credited with 1 Year of Service .










(3)     

Entry Date. For purposes of this Section 2.1(a) , an Eligible Employee described
in Section 2.1(a)(1) who has satisfied the eligibility requirements in Section
2.1(a)(2) and who are salaried Employees exempt from the overtime requirements
of the Fair Labor Standards Act and who are not a Highly Compensated Employee
will enter the Plan on such Employee’s Date of Hire. If such Employee
subsequently becomes a Highly Compensated Employee, participation will be
suspended for that Employee until the Employee has completed the eligibility
requirements otherwise applicable to Highly Compensated Employees. All Eligible
Employees described in Section 2.1(a)(2) who are hourly employees or Highly
Compensated Employees will enter the Plan as a Participant on the January 1st,
the April 1st, the July 1st, or the October 1st coincident with or following the
date such requirements are satisfied.










(b)     

Safe Harbor 401(k) Contributions. For any year in which this is a Safe Harbor
401(k) Plan, the eligibility requirements and entry date for the purpose, and
only for the purpose, of entering the Plan as a Participant in order to receive
an allocation of Safe Harbor 401(k) Contributions are as set forth in a Safe
Harbor 401(k) Addendum executed by the Sponsoring Employer.








(c)     

Participation By Employees Whose Status Changes. If an Employee who is not an
Eligible Employee with respect to a particular type of contribution (or a
component of the Plan) becomes an Eligible Employee for such contribution (or
component), then the Employee will participate in the Plan immediately with
respect to that type of contribution (or component), so long as (1) the Employee
has satisfied the minimum age and service requirements for that type of
contribution (or component) and (2) the Employee would have previously become a
Participant with respect to that type of contribution (or component) had the
Employee always been an Eligible Employee for that type of contribution (or
component). The participation of a Participant who is no longer an Eligible
Employee with respect to a particular type of contribution (or component) will
be suspended and such Participant will be entitled to an allocation of that type
of contribution (and any applicable Forfeitures) for the Allocation Period only
to the extent of any applicable Hours of Service completed while an Eligible
Employee for that type of contribution (or component). Upon again becoming an
Eligible Employee with respect to that type of contribution (or component), a
suspended Participant will immediately resume eligibility with respect to that
type of contribution. Years of Service or Periods of Service while an Employee
is not an Eligible Employee will be recognized for purposes of determining the
Vested Interest of such Employee with respect to a particular type of
contribution (or component) in accordance with Section 4.6 .










2.2     

Waiver of Participation

. An Employee who has satisfied the eligibility requirements set forth in
Section 2.1 is not permitted to waive participation in the Plan.










2.3     

Reemployment After Termination

. If an Employee terminates employment and is subsequently reemployed by the
Employer or an Affiliated Employer, such Employee's Years of Service for
purposes of eligibility (as well as the time such Employee enters or reenters
the Plan as a Participant) will be determined in accordance with the rules
described in the definition of Year of Service in Section 1.172 .








Article 3     








     

Contributions and Allocations










3.1     

General Contribution and Allocation Provisions

. The Employer intends to make contributions to the Plan, unless the Plan is a
frozen Plan, subject to the following provisions:








(a)     

Types and Amount of Contributions. The type and the amount of the contribution
will be determined by the Employer, and such determination by the Employer will
be binding on the Trustee, Administrator and all Participants and may not be
reviewed in any manner.








(b)     

No Guarantee. The Employer does not guarantee either the making of Employer
contributions or the payment of benefits under the Plan. The Employer reserves
the right to reduce, suspend or discontinue contributions for any reason at any
time; however, if the Plan is deemed to be terminated as a result of such
reduction, suspension or discontinuance, then the provisions of Article 11 will
become effective.








(c)     

Limitations on Contributions. Notwithstanding any provision of this Article, (1)
no Employer contribution will be made for any Participant who is not a
Benefiting Participant for an Allocation Period unless otherwise required by the
Top Heavy Minimum Allocation provisions in Section 3.12 ; and (2) if the Plan
provides contributions or benefits for Employees some or all of whom are
owner-employees as defined in Code §401(c)(3), such contributions or benefits
can only be provided with respect to the Earned Income of such owner-employees
derived from the trade or business with respect to which the Plan is
established.








(d)     

Frequency of Contributions and Allocations. Any Employer contribution that is
made under the terms of the Plan may, at the election of the Administrator, be
contributed (1) each payroll period; (2) each month; (3) each Plan quarter; (4)
on an annual basis; or (5) on any Allocation Period as determined by the
Employer, provided that such Allocation Period does not discriminate in favor of
Highly Compensated Employees. The Employer may elect a different Allocation
Period for each type of Employer contribution. Employer contributions will be
allocated based on the applicable Allocation Period.








(e)     

Form of Contribution. If the contribution is not used to reduce an obligation or
liability of an Employer to the Plan, and the contribution is unencumbered and
discretionary, then the contribution (if any) may consist of (1) cash; (2) cash
equivalencies (3) qualifying employer real property and/or qualifying employer
securities as defined in ERISA §407(d)(4) and ERISA §407(d)(5), provided the
acquisition of such qualifying employer real property and/or qualifying employer
securities satisfies the requirements of ERISA §408(e); or (4) any other
property that is not prohibited under Code §4975 and is acceptable to the
Trustee. If the contribution is used to reduce an obligation or liability of an
Employer or the contribution is encumbered and not discretionary, then the
contribution will consist of (1) cash; or (2) cash equivalencies; such
Employer's contribution will not consist of any non-cash or non-cash equivalency
assets to the Trust.








(f)     

Refund of Contributions. Contributions that are made to the Plan by the Employer
can only be returned to the Employer in accordance with the following
provisions:








(1)     

Failure of Plan to Initially Qualify. If the Plan fails to initially satisfy the
requirements of Code §401(a) and the Employer declines to amend the Plan to
satisfy such requirements, then contributions that were made prior to the date
such qualification is denied must be returned to the Employer within one year of
the date of such denial, but only if the application for the qualification is
made by the time prescribed by law for filing the Employer's tax return for the
taxable year in which the Plan is adopted, or by such later date as the
Secretary of the Treasury may prescribe.








(2)     

Contributions Made Under a Mistake of Fact. If a contribution is attributable in
whole or in part to a good faith mistake of fact, including a good faith mistake
in determining the deductibility of the contribution under Code §404, an amount
may be returned to the Employer equal to the excess of the amount that had been
contributed over the amount that would have been contributed if the mistake of
fact had not occurred (which excess will hereafter be known as a "Mistaken
Contribution"). Earnings attributable to a Mistaken Contribution will not be
returned, but losses attributable to the Mistaken Contribution will reduce the
amount so returned. The Mistaken Contribution will be returned within one year
of the date the Mistaken Contribution was made or the deduction disallowed, as
the case may be.








(3)     

Nondeductible Contributions. Except to the extent that an Employer may
intentionally make a nondeductible contribution, for example, to correct an
administrative error, or restore a Forfeiture, Employer contributions are
conditioned on deductibility and will otherwise be returned to the Employer.










3.2     

Elective Deferrals

. The Employer will contribute each Participant's Elective Deferrals to the
Plan, determined in accordance with, and determined subject to, the following
provisions:








(a)     

Amount of Elective Deferrals. Each Participant may enter into and submit to the
Administrator at any time a Salary Deferral Agreement authorizing the Employer
to withhold all or a portion of the Participant's Compensation, specifying the
amount (either in whole percentage increments of Compensation or in whole dollar
amounts as designated by the Participant; but the Administrator will have the
right to direct that such increments of Compensation be rounded to the next
highest or lowest dollar or percentage) and type (either Roth Elective Deferrals
(if permitted by the Plan), Pre-Tax Elective Deferrals, or a specific
combination of Roth Elective Deferrals (if permitted by the Plan) and Pre-Tax
Elective Deferrals). The amount withheld will be deemed an Elective Deferral
that the Employer will contribute to the Plan on behalf of the Participant. Such
Salary Deferral Agreement will be effective as soon as administratively feasible
after receipt of the Salary Deferral Agreement, unless a later pay period is
specified by the Participant. A Participant's Salary Deferral Agreement will
remain in effect until superseded by another Salary Deferral Agreement (subject
to the Automatic Enrollment provisions of paragraph (g) below). The
Administrator, pursuant to an administrative policy regarding Elective Deferrals
that is promulgated under Section 8.6 , will designate the effective date of
such elections that are submitted to the Administrator, and the frequency of
such elections (and the frequency of modifications to such elections) but not
less frequently than once per Plan Year. In addition, other Elective Deferral
provisions may be set forth in such administrative policy, including, but not
limited to, provisions that (1) set the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above); (2) describe a program of
automatic increases to a Participants' Elective Deferral percentage as elected
by the Administrator and/or the Participant; and (3) permit a Participant to
identify separate components of the Participant's Compensation (such as base
salary, bonuses, etc.) and to specify that a different Elective Deferral
percentage (or dollar amount) apply to each such component.










(b)     

Cash or Deferred Option. For any Plan Year, the Employer may declare a Cash or
Deferred Contribution. In such event, the Employer will provide each Participant
who is entitled to this Cash or Deferred Contribution the right to elect to
receive as cash some or all of such Participant's Cash or Deferred Contribution.
Any amount that a Participant elects not to receive as cash will be deemed an
Elective Deferral of the Participant, will be contributed to the Plan within 2½
months after the end of the Plan Year, and will be allocated to the
Participant's Elective Deferral Account.








(c)     

Roth Elective Deferrals. Roth Elective Deferrals are not permitted.








(d)     

Reclassification Not Permitted. An Elective Deferral contributed to the Plan as
one type of Elective Deferral (either a Roth Elective Deferral or a Pre-Tax
Elective Deferral) may not later be reclassified as the other type of Elective
Deferral.








(e)     

Catch-Up Contributions. Catch-Up Contributions are permitted and Participants
who are age 50 or over by the end of their taxable years will be eligible. If
this Plan is a Safe Harbor 401(k) Plan, Catch-Up Contributions will be treated
as Elective Deferrals and will be matched in accordance with the Safe Harbor
Matching Contribution formula(s), if any, set forth in a Safe Harbor 401(k)
Addendum.








(f)     

Limitations on Elective Deferrals. In no event may Elective Deferrals be more
than the maximum dollar amount permitted for the Participant's taxable year
beginning in that calendar year under Code §402(g). Elective Deferrals that
exceed the applicable Code §402(g) limit are Excess Elective Deferrals and will
be distributed to the affected Participants under Section 5.18 . No Participant
will be permitted to have Elective Deferrals made under this Plan, or any other
plan, contract or arrangement maintained by the Sponsoring Employer, during any
calendar year, in excess of the dollar limit in Code §402(g) in effect for the
Participant's taxable year beginning in such calendar year. The dollar
limitation in Code §402(g) is $11,000 for taxable years beginning in 2002, and
increasing by $1,000 each taxable year thereafter up to $15,000 for taxable
years beginning in 2006 and later years. After 2006, the $15,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §402(g)(4). Adjustments will be in multiples of $500. Catch-Up
Contributions will not be used in determining the Code §402(g) limitations.








(g)     

Automatic Enrollment. The Employer may establish an automatic enrollment
program. The terms of the automatic enrollment program (which may include, but
are not limited to, the Elective Deferral percentage or amount, any automatic
increases that apply to that Elective Deferral percentage or amount, the portion
of the Elective Deferral which is considered a Pre-Tax Elective Deferral and, if
available in this Plan, the portion which is considered a Roth Elective
Deferral, and the Participants to whom the automatic enrollment program applies)
will be set forth from time to time in an administrative policy regarding
Elective Deferrals that is promulgated under Section 8.6 by the Administrator;
if the Administrator does not adopt such administrative policy, then the terms
of the notice that is issued to Participants regarding the automatic enrollment
program will define the terms and conditions of the automatic enrollment program
regarding Elective Deferrals for the Plan Year.








(h)     

Salary Deferral Agreement. Salary Deferral Agreements may be entered into as of
such date or dates (but at least once per Plan Year) as established by the
Administrator in an administrative policy regarding Elective Deferrals
promulgated under Section 8.6 . A Participant may thereafter modify a Salary
Deferral Agreement to increase or decrease the percentage or amount being
withheld as permitted under such administrative policy. The Participant may also
at any time suspend or cancel his or her Salary Deferral Agreement upon
reasonable written notice to the Administrator. If a Participant cancels or
suspends his or her Salary Deferral Agreement, the Participant will not be
permitted to put a new Salary Deferral Agreement into effect until such time as
set forth in such administrative policy. If necessary to insure that the Plan
satisfies the ADP Test or upon a Participant reaching the Elective Deferral
limit of Code §402(g) with respect to such Participant's Elective Deferrals in
the Plan, then the Sponsoring Employer may temporarily suspend a Participant's
Salary Deferral Agreement upon notice to the Participant. If a Participant has
not elected in his or her Salary Deferral Agreement to withhold at the maximum
rate permitted by the Plan for a Plan Year and the Participant wants to increase
the total amount withheld for that Plan Year up to the maximum permitted rate,
then the Participant can make a supplemental election at any time during the
last two months of the Plan Year to withhold an additional amount for one or
more pay periods (including Catch-Up Contributions not in excess of the Catch-Up
Contribution Limit if Catch-up Contributions are permitted). An Elective
Deferral will constitute a payroll deduction authorization for purposes of
applicable state law. If automatic enrollment is implemented by the Sponsoring
Employer pursuant to paragraph (g) above, then the Participant must be given an
effective opportunity to elect a different amount (including no amount).








(i)     

ADP Testing. Elective Deferrals in a Non-Safe Harbor 401(k) Plan must satisfy
the ADP Test of Section 3.14 for a Plan Year, and Elective Deferrals in a
Non-Safe Harbor 401(k) Plan that do not satisfy the ADP Test for a Plan Year
will utilize the correction methods of such Section.








(j)     

Distribution of Elective Deferrals. Elective Deferrals can only be distributed
upon the earliest to occur of the following dates: (1) a Participant Terminates
Employment (separates from service, for Plan Years beginning before 2002) with
the Employer; (2) a Participant dies; (3) a Participant suffers a Disability;
(4) an event that is described in Code §401(k)(10) occurs; (5) a Participant
reaches Age 59½ (if on or before such date, a pre-retirement in-service
withdrawal of Elective Deferrals is permitted under Section 5.17 ); or (6) if
financial hardship distributions are permitted under Section 5.16 , the
Participant qualifies for a financial hardship distribution. With respect to
clause (4) of the prior sentence, Elective Deferrals can be distributed (in a
lump sum only) upon Plan termination so long as the Sponsoring Employer (or an
Affiliated Employer) does not maintain an alternative defined contribution plan
at any time during the period beginning on the date of Plan termination and
ending 12 months after all assets have been distributed from the terminated
Plan. However, if at all times during the 24-month period beginning 12 months
before the date of Plan's termination, fewer than 2% of the Employees who were
eligible to participate in the 401(k) Plan as of the date of the Plan's
termination are eligible to participate in the other defined contribution plan,
the other defined contribution plan is not an alternative defined contribution
plan. A defined contribution plan is also not an alternative defined
contribution plan if it is an employee stock ownership plan as defined in Code §
4975(e)(7) or Code §409(a), a simplified employee pension as defined in Code
§408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or contract that
is described in Code§ 403(b), or a plan that is described in Code §457(b) or
Code §457(f).








(k)     

Allocation of Elective Deferrals. Participant's Pre-tax Elective Deferrals will
be allocated to the Participant's Pre-Tax Elective Deferral Account. Each
Participant's Roth Elective Deferrals (if any) will be allocated to the
Participant's Roth Elective Deferral Account.










3.3     

Non-Safe Harbor Matching Contributions

. Non-Safe Harbor Matching Contributions are not permitted.










3.4     

Non-Safe Harbor Non-Elective Contributions

. Non-Safe Harbor Non-Elective Contributions are not permitted.










3.5     

Qualified Matching Contributions

. The Employer may make a Qualified Matching Contribution in such amount as the
Employer, in its sole discretion, may determine, subject to the following
provisions:








(a)     

Contributions Treated as Qualified Matching Contributions. The Employer may
elect to treat all or any portion of a Matching Contribution as a Qualified
Matching Contribution.








(b)     

Allocation of Qualified Matching Contributions. Qualified Matching Contributions
(QMACs), and any Non-Safe Harbor Matching Contributions that are treated as
QMACs, will be allocated to the Qualified Matching Contribution Account of each
Eligible Participant for that Allocation Period. Such contributions will be
allocated in the manner elected by the Administrator, subject to the following:








(1)     

Permissible Methods of Allocation. The Administrator may elect to make the
allocation from one of the following allocation methods: (A) pro-rata based on
the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) pro-rata based on the Elective Deferrals of each
Eligible Participant starting with the Eligible Participant with the lowest
amount of Elective Deferrals and working up until the ADP Test or the ACP Test
is satisfied; (D) per capita to each Eligible Participant; (E) per capita based
on the Compensation of each Eligible Participant starting with the Eligible
Participant with the lowest amount of Compensation and working up until the ADP
Test or the ACP Test is satisfied; or (F) per capita based on the Elective
Deferrals of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Elective Deferrals and working up until the ADP Test
or the ACP Test is satisfied.








(2)     

Maximum Permissible Allocation. Notwithstanding anything in this paragraph (b)
to the contrary, the Sponsoring Employer may limit the maximum amount of QMACs
that will be allocated for any Allocation Period to an Eligible Participant, to
the limitation on disproportionate QMACs as described in Section 3.14(j)(3) (B)
for purposes of the ADP Test or the limitation on disproportionate Matching
Contributions as described in Sections 3.15(h) or 3.15(i) for purposes of the
ACP Test.








(3)     

Eligible Participants. As used in this paragraph (b), the term "Eligible
Participant" means any Participant who is a NHCE and who makes an Elective
Deferral during the Allocation Period being tested. Furthermore, the
Administrator may elect to limit the allocations of QMACs only to Eligible
Participants who are employed on the last day of the Allocation Period. In
addition, if this 401(k) Plan and/or this 401(m) Plan provides that Otherwise
Excludable Participants are eligible to participate and if the Plan applies Code
§410(b)(4)(B) in determining whether the 401(k) Plan and/or the 401(m) Plan
meets the requirements of Code §410(b)(1), then the Administrator may elect to
limit the allocations of QMACs only to either: (A) Participants who are
Non-Highly Compensated Employees and who are Otherwise Excludable Participants;
or (B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. The Administrator may also elect to allocate
QMACs to one or more Participants who are Highly Compensated Employees.










3.6     

Qualified Non-Elective Contributions

. The Employer may make a Qualified Non-Elective Contribution to the Plan in
such amount as the Employer, in its sole discretion, may determine, subject to
the following provisions:








(a)     

Contributions Treated as Qualified Non-Elective Contributions. The Employer may
elect to treat all or any portion of a Non-Safe Harbor Non-Elective Contribution
as a Qualified Non-Elective Contribution.








(b)     

Allocation of Qualified Non-Elective Contributions. Qualified Non-Elective
Contributions (QNECS), Non-Safe Harbor Non-Elective Contributions that are
treated as QNECS, and Prevailing Wage Contributions that are treated as QNECS
will be allocated to the Qualified Non-Elective Contribution Account of each
Eligible Participant for that Allocation Period. Such contributions will be
allocated in the manner elected by the Administrator, subject to the following
provisions:








(1)     

Permissible Methods of Allocation. The Administrator may elect to make the
allocation from one of the following allocation methods: (A) pro-rata based on
the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) per capita to each Eligible Participant; or (D) per
capita based on the Compensation of each Eligible Participant starting with the
Eligible Participant with the lowest amount of Compensation and working up until
the ADP Test or the ACP Test is satisfied.








(2)     

Maximum Permissible Allocation. Notwithstanding anything in this paragraph (b)
to the contrary, the Sponsoring Employer may limit the maximum amount of QNECs
to be allocated for any Allocation Period to an Eligible Participant, to the
limitation on disproportionate QNECs as described in paragraph 3.14(j)(3)(A) for
purposes of the ADP Test or Section 1.43(e)(4) for purposes of the ACP Test.








(3)     

Eligible Participants. As used in this paragraph (b), the term "Eligible
Participant" means any Participant (A) who is a NHCE, and (B) who is eligible,
in the Administrator's discretion, either to make an Elective Deferral
(regardless of whether such Participant actually makes an Elective Deferral)
and/or to receive a Non-Safe Harbor Matching Contribution (regardless of whether
such Participant actually receives a Non-Safe Harbor Matching Contribution)
during the Allocation Period being tested. Furthermore, the Administrator may
elect to limit the allocations of QNECs only to Eligible Participants who are
employed on the last day of the Allocation Period. In addition, if this 401(k)
Plan and/or this 401(m) Plan provides that Otherwise Excludable Participants are
eligible to participate and if the plan applies Code § 410(b)(4)(B) in
determining whether the 401(k) Plan and/or the 401(m) Plan meets the
requirements of Code §410(b)(1), then the Administrator may elect to limit the
allocations of QNECs only to either: (A) Participants who are Non-Highly
Compensated Employees and who are Otherwise Excludable Participants; or (B)
Participants who are Non-Highly Compensated Employees and who are not Otherwise
Excludable Participants. Lastly, the Administrator may elect to allocate QNECs
to one or more Participants who are Highly Compensated Employees.










3.7     

Safe Harbor 401(k) Contributions

. The Employer may make Safe Harbor 401(k) Contributions as set forth from time
to time in a Safe Harbor 401(k) Addendum, subject to the following provisions:








(a)     

ADP Safe Harbor Non-Elective Contributions. To the extent set forth in a Safe
Harbor 401(k) Addendum (or to the extent the Employer amends the Plan either by
executing a Safe Harbor 401(k) Addendum or via the Safe Harbor Notice), the
Employer will make an ADP Safe Harbor Non-Elective Contribution equal to 3% (or
such higher percentage as elected by the Employer) of the Compensation of each
Safe Harbor Participant. The Employer may elect in a Safe Harbor 401(k) Addendum
to make this ADP Safe Harbor Non-Elective Contribution to a money purchase plan
named in such addendum. For any Allocation Period in which the Employer elects
to make an ADP Safe Harbor Non-Elective Contribution to the named money purchase
plan, an ADP Safe Harbor Non-Elective Contribution will be made to this Plan in
lieu of the ADP Safe Harbor Non-Elective Contribution to the money purchase plan
unless each Safe Harbor Participant under this Plan also participates in such
other plan and such other plan has the same Plan Year as this Plan. Such ADP
Safe Harbor Non-Elective Contribution will be subject to the provisions of
Section 3.16 .








(b)     

ADP Safe Harbor Matching Contributions. To the extent set forth in a Safe Harbor
401(k) Addendum, an ADP Safe Harbor Matching Contribution (whether "Basic" or
"Enhanced") will be made that is equal to the amount specified in a Safe Harbor
401(k) Addendum, subject to the provisions of Section 3.16 .








(c)     

ACP Safe Harbor Matching Contributions. To the extent set forth in a Safe Harbor
401(k) Addendum, the Employer may also make additional ACP Safe Harbor Matching
Contributions for each Allocation Period. Such ACP Safe Harbor Matching
Contribution will be subject to the provisions of Section 3.17 .








(d)     

True-Ups. If (1) the Allocation Period for either ADP Safe Harbor Matching
Contributions and/or ACP Safe Harbor Matching Contributions (which
contributions, for purposes of this paragraph, will hereafter be known as "Safe
Harbor Matching Contributions") is a computation period that is less than the
Plan Year, and (2) on the last day of any Plan Year, the dollar amount of the
Safe Harbor Matching Contributions made on behalf of a Benefiting Participant is
less than the dollar amount that would have been made had the Safe Harbor
Matching Contributions been contributed for an Allocation Period of a Plan Year,
then the Employer may elect, pursuant to the Employer's discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to make an additional
Safe Harbor Matching Contribution so that the Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Safe Harbor Matching
Contribution that would have been made had the Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Safe Harbor Matching Contributions can only be made
to the Plan on a uniform, nondiscriminatory basis.








(e)     

Prorating the Code §401(a)(17) Compensation Limit for Each Allocation Period. If
the Allocation Period for either ADP Safe Harbor Matching Contributions and/or
ACP Safe Harbor Matching Contributions is a computation period that is less than
the Plan Year, then the Employer may elect, pursuant to the Employer's
discretion and subject to any Safe Harbor Notice requirements, for any Plan Year
to prorate the Code §401(a)(17) Compensation Limit to each Allocation Period of
the Plan Year. However, any prorating of the Code §401(a)(17) Compensation Limit
can only be made on a uniform, nondiscriminatory basis.








(f)     

Allocation of Safe Harbor 401(k) Contributions. Safe Harbor 401(k) Contributions
will be allocated as follows: (1) ADP Safe Harbor Matching Contributions will be
allocated to a Participant's ADP Safe Harbor Matching Contribution Account; (2)
ADP Safe Harbor Non-Elective Contributions will be allocated to a Participant's
ADP Safe Harbor Non-Elective Contribution Account; and (3) ACP Safe Harbor
Matching Contributions will be allocated to a Participant's ACP Safe Harbor
Matching Contribution Account.










3.8     

Rollover Contributions

. Subject to any changes, limitations, or effective dates adopted by written
notice and/or procedures established and adopted by the Administrator pursuant
to Section 8.6 , any Eligible Employee (whether a Participant or not) is
permitted to make Rollover Contributions to the Plan. Rollover Contributions
will be allocated to an Employee's Rollover Contribution Account in which the
Employee will have a 100% Vested Interest. The Administrator may choose for
investment purposes either to segregate Rollover Contribution Accounts into
separate interest bearing accounts or to invest Rollover Contribution Accounts
as part of the general Trust Fund, except for that portion of an Employee's
Rollover Contribution Account which an Employee may be permitted to self-direct
pursuant to Section 7.4.










3.9     

Voluntary Employee Contributions

. Voluntary Employee Contributions are not permitted.










3.10     

Allocation of Earnings and Losses

. As of each Valuation Date, amounts in Participants' accounts/sub-accounts
which have not been segregated from the general Trust Fund for investment
purposes (accounts which have been segregated include any Directed Investment
Accounts established under Section 7.4 ) and which have not been distributed
since the prior Valuation Date will have the net income of the Trust Fund that
has been earned since the prior Valuation Date allocated in accordance with such
rules and procedures that are established by the Administrator and that are
applied in a uniform and nondiscriminatory manner based upon the investments of
the Trust Fund and the Participants' accounts/sub-accounts to which the net
income is allocated. For purposes of this Section, the term "net income" means
the net of any interest, dividends, unrealized appreciation and depreciation,
capital gains and losses, and investment expenses of the Trust Fund determined
on each Valuation Date. However, Participants' accounts and/or sub-accounts
which have been segregated from the general Trust Fund for investment purposes
(accounts which have been segregated include any Directed Investment Accounts
established under Section 7.4 ) will only have the net income earned thereon
allocated thereto. Policy dividends or credits will be allocated to the
Participant's Account for whose benefit the Policy is held.










3.11     

Forfeitures and Their Usage

. The following provisions relate to Forfeitures and their usage and allocation:










(a)     

When Forfeitures Occur. The date upon which a Forfeiture occurs of the amount by
which a Participant's Account balance attributable to Employer contributions
exceeds his or her Vested Interest in the Participant's Account balance
attributable to Employer contributions is the earlier of (1) the date that the
Participant who Terminated Employment receives a distribution of his or her
Vested Interest under Article 5; or (2) the date that the Participant incurs
five consecutive Breaks in Service after Termination of Employment. Effective as
of the first day of Plan Year beginning in 2006 (or such earlier effective date
as may be provided in a separate amendment for implementing the final Code
§401(k) Regulations and as permitted by such Regulations), a Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions will not occur pursuant to clause (1) of the prior sentence unless
the entire Elective Deferral Account of the Participant who Terminated
Employment is or has been distributed. However, if a Participant's Vested
Interest in the entire Participant's Account balance attributable to Employer
contributions is zero on the date that the Participant Terminates Employment,
then the Participant will be deemed to have received a distribution of such
Vested Interest on the date of such Termination of Employment and a Forfeiture
of the Participant's Account attributable to Employer contributions will occur
pursuant to the provisions of this paragraph on the date of such Termination of
Employment.






(b)     Usage and Allocation of Forfeitures. On each annual Valuation Date, the
Administrator may elect to use all or any portion of the Forfeiture Account to
pay administrative expenses incurred by the Plan. The portion of the Forfeiture
Account that is not used to pay administrative expenses will be used first to
restore previous Forfeitures of Participants' Accounts pursuant to Section 5.7
and/or to restore Participants' Accounts pursuant to Section 5.13 .







3.12     

Top Heavy Minimum Allocation

. In any Plan Year in which the Plan is Top Heavy and a Key Employee receives an
allocation of Employer contributions or Forfeitures, each Participant who is
described in paragraph (a) below will receive a Top Heavy Minimum Allocation
determined in accordance with the following:








(a)     

Participants Who Must Receive the Top Heavy Minimum Allocation. The Top Heavy
Minimum Allocation will be made for each Participant who is a Non-Key Employee
who is employed by an Employer on the last day of the Plan Year, even if such
Participant (1) fails to complete any minimum Hours of Service/Period of Service
required to receive an allocation of Employer contributions or Forfeitures for
the Plan Year; (2) fails to make Elective Deferrals to the Plan in the case of a
401(k) plan; (3) receives Compensation that is less than a stated amount; or (4)
declines to make a mandatory employee contribution to the Plan. The Top Heavy
Minimum Allocation is not required for a Participant whose participation is
limited to a Rollover Contribution.








(b)     

Participation in Multiple Defined Contribution Plans. If (1) this Plan is not
part of a Required Aggregation Group or a Permissive Aggregation Group with a
defined benefit plan, (2) this Plan is part of a Required Aggregation Group or a
Permissive Aggregation Group with one or more defined contribution plans, (3) a
Participant who is described in paragraph (a) participates in this Plan and in
one or more defined contribution plans that are part of the Required Aggregation
Group or the Permissive Aggregation Group, and (4) the allocation of Employer
contributions and Forfeitures of each plan that is part of the Required
Aggregation Group or the Permissive Aggregation Group (when each plan is
considered separately) is insufficient to satisfy the Top Heavy Minimum
Allocation requirement with respect to such Participant, the Top Heavy Minimum
Allocation requirement will nevertheless be satisfied if the aggregate
allocation of Employer contributions and Forfeitures that are made on behalf of
such Participant under this Plan and all other defined contribution plans that
are part of the Required Aggregation Group or the Permissive Aggregation Group
(and any other defined contribution plan that is sponsored by the Employer) is
sufficient to satisfy the Top Heavy Minimum Allocation requirement. However, if
the aggregate allocation of Employer contributions and Forfeitures that are made
on behalf of a Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is not sufficient to satisfy the Top Heavy Minimum Allocation
requirement, then the Employer will make an additional contribution on behalf of
such Participant to this Plan and/or to one or more defined contribution plans
that are part of the Required Aggregation Group or the Permissive Aggregation
Group (or any other defined contribution plan that is sponsored by the Employer)
in order that the aggregate allocation of Employer contributions and Forfeitures
that are made on behalf of such Participant under this Plan and all defined
contribution plans that are part of the Required Aggregation Group or the
Permissive Aggregation Group (and any other defined contribution plan that is
sponsored by the Employer) satisfies the Top Heavy Minimum Allocation
requirement.








(c)     

Required Aggregation Group or Permissive Aggregation Group With a DB Plan. If
this Plan is part of a Required Aggregation Group or a Permissive Aggregation
Group with a defined benefit plan, then the Sponsoring Employer may, in the
Sponsoring Employer's discretion and in a uniform non-discriminatory manner
which is intended to satisfy the requirements of Code §416(f) regarding the
preclusion of required duplication and inappropriate omission of Top Heavy
minimum benefits or Top Heavy Minimum Allocations, determine to satisfy the
requirements of Code §416 with respect to each Participant described in
paragraph (a) who participates in this Plan and in the defined benefit plan
which is part of the Required Aggregation Group or the Permissive Aggregation
Group, by any of the following methods:








(1)     

Defined Benefit Minimum Benefit. A defined benefit minimum, which is an accrued
benefit at any point in time equal to at least the product of (A) an Employee's
average annual Code §415(c)(3) Compensation for the period of consecutive years
(not exceeding five) when the Employee had the highest aggregate Code §415(c)(3)
Compensation from the Employer and (B) the lesser of 2% per Year of Service or
1-Year Period of Service, as applicable, with the Employer or 20%, subject to
the rules of Code §416 and the Regulations thereunder.








(2)     

Floor Offset Arrangement. A floor offset approach, pursuant to Revenue Ruling
76-259, under which the defined benefit minimum of the defined benefit plan that
is provided pursuant to paragraph (c)(1) is offset by the benefits provided
under the defined contribution plan.








(3)     

Using Comparability. A demonstration, using a comparability analysis pursuant to
Revenue Ruling 81-202, that the plans are providing benefits at least equal to
the defined benefit minimum that is provided pursuant to paragraph (c)(1) above.








(4)     

5% Defined Contribution Allocation. An allocation of Employer contributions and
Forfeitures that are made on behalf of such Participant under this Plan (or any
defined contribution plan that is sponsored by the Employer) equal 5% of an
Employee's Code §415(c)(3) Compensation for each Plan Year that the Required
Aggregation Group or the Permissive Aggregation Group is Top Heavy.








(d)     

Frozen DB Plan After December 31, 2001. In determining Top Heavy minimum
benefits or Top Heavy Minimum Allocations in any Plan Year which begins after
December 31, 2001, a defined benefit plan in which no Key Employee and no former
Key Employee benefits (within the meaning of Code §410(b)) in the defined
benefit plan during a Plan Year will be disregarded in determining whether the
defined benefit plan is part of a Required Aggregation Group or a Permissive
Aggregation Group with this Plan.










(e)     

Contributions That Can Be Used to Satisfy Top Heavy Minimum. All Employer
contributions to the Plan (other than (1) Elective Deferrals that are made on
behalf of a Participant and (2) for Plan Years beginning before 2002, Matching
Contributions) will be taken into account in determining if the Employer has
satisfied the Top Heavy minimum benefit and/or Top Heavy Minimum Allocation
requirements of this Section. Furthermore, the following Employer contributions
that are made on behalf of a Participant to a 401(k) Plan may be taken into
account in determining whether the Top Heavy minimum benefit and/or Top Heavy
Minimum Allocation requirements have been satisfied: Non-Safe Harbor
Non-Elective Contributions; Qualified Non-Elective Contributions; ADP Safe
Harbor Non-Elective Contributions; for Plan Years beginning after 2001, Matching
Contributions (including Qualified Matching Contributions); and any other
Employer contributions as may be permitted by law.








(f)     

Safe Harbor Plan and SIMPLE 401(k) Plan Exceptions. The Top Heavy Minimum
Allocation requirements will not apply to the Plan for any Plan Year in which
the Plan is a 401(k) Plan that consists solely of Elective Deferrals, ADP Safe
Harbor Contributions which meet the requirements of Code §401(k)(12), and, if
applicable, ACP Safe Harbor Matching Contributions (including ADP Safe Harbor
Matching Contributions) which meet the requirements of Code §401(m)(11), so long
as each Participant (1) who is a Non-Key Employee and (2) who is eligible to
make Elective Deferrals is also a Safe Harbor Participant for such Plan Year.
Also, a SIMPLE 401(k) Plan is not subject to the Top Heavy Minimum Allocation
requirements.










3.13     

Failsafe Allocation

. If the Plan fails to satisfy the minimum coverage requirements of Code
§410(b), no automatic "failsafe" is provided under the Plan. Rather, the
Sponsoring Employer must timely execute a corrective amendment pursuant to
Section 11.1(f) of the Plan.










3.14     

Actual Deferral Percentage Test and Correction

. If a 401(k) Plan is subject to the Actual Deferral Percentage Test (ADP Test)
for a Plan Year, then the following rules will apply:








(a)     

The ADP Test. The ADP for Participants who are Highly Compensated Employees for
the Plan Year that is being tested and the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year must satisfy one
of the following tests:








(1)     

1.25 Test. The ADP for Participants who are Highly Compensated Employees for the
Plan Year that is being tested will not exceed the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year multiplied by
1.25; or








(2)     

Multiplied By 2 or 2% Test. The ADP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested will not exceed the ADP for
Participants who are Non-Highly Compensated Employees for the Applicable Plan
Year multiplied by 2.0, provided, that the ADP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested does not exceed the
ADP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year by more than 2 percentage points.








(b)     

Testing Methods and Restriction. The Sponsoring Employer may elect either the
Prior Year Testing Method or Current Year Testing Method. However, once the
Sponsoring Employer has elected the Current Year Testing Method, the Sponsoring
Employer can elect the Prior Year Testing Method for a Plan Year only if the
Plan has used the Current Year Testing Method for each of the preceding five (5)
Plan Years (or if lesser, the number of Plan Years that the Plan has been in
existence) or if, as a result of a merger or acquisition described in Code
§410(b)(6)(C)(i), the Employer maintains both a 401(k) plan using the Prior Year
Testing Method and a 401(k) plan using Current Year Testing Method and the
change is made within the transition period described in Code §410(b)(6)(C)(ii).








(c)     

Prior Year Testing Method for the First Plan Year. If the Sponsoring Employer
has elected the Prior Year Testing Method for the first Plan Year that the Plan
permits any Participant to make Elective Deferrals (and this is not a successor
plan), then the ADP for Participants who are Non-Highly Compensated Employees
for the prior Plan Year will be the greater of (1) three percent (3%), or (2)
the ADP for Participants who are Non-Highly Compensated Employees for the first
Plan Year.








(d)     

HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring Employer
has elected the Prior Year Testing Method and if there are no Participants who
were Non-Highly Compensated Employees in the prior Plan Year, then the Plan will
be deemed to satisfy the ADP Test for the Plan Year that is being tested.
Similarly, if the Sponsoring Employer has elected the Current Year Testing
Method and if there are no Participants who are Non-Highly Compensated Employees
in the current Plan Year, then the Plan will be deemed to satisfy the ADP Test
for the Plan Year that is being tested. The provisions of this paragraph may be
utilized with the permissive disaggregation rule of Section 3.14(e)(2) .








(e)     

Special Rule for Early Participation. If this 401(k) Plan provides that
Otherwise Excludable Participants are eligible to participate and if the Plan
applies Code §410(b)(4)(B) in determining whether the 401(k) Plan meets the
requirements of Code §410(b)(1), then in determining whether the 401(k) Plan
satisfies the ADP Test, the Sponsoring Employer may, in the Sponsoring
Employer's discretion (but is not required to), either:








(1)     

Early Participation Rule. Pursuant to Code §401(k)(3)(F), perform the ADP Test
for the Plan (determined without regard to disaggregation under Regulation
§1.410(b)–7(c)(3)), by using the ADP for all Participants who are Highly
Compensated Employees for the Plan Year and the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year, disregarding all
Otherwise Excludable Participants who are Non-Highly Compensated Employees; or










(2)     

Permissive Disaggregation Rule. Pursuant to Regulation §1.401(k)–1(b)(4),
disaggregate the Plan into separate plans and perform the ADP Test separately
for all Participants who are Otherwise Excludable Participants and for all
Participants who are not Otherwise Excludable Participants.








(f)     

HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly Compensated
Employee for a particular Plan Year if that Participant meets the definition of
a Highly Compensated Employee in effect for that Plan Year. Similarly, a
Participant is a Non-Highly Compensated Employee for a particular Plan Year if
the Participant does not meet the definition of a Highly Compensated Employee in
effect for that Plan Year.








(g)     

ADP for an HCE in Multiple CODAs of the Sponsoring Employer. The ADP for any
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Elective Deferrals (and Qualified Non-Elective Contributions or
Qualified Matching Contributions, or both, if treated as Elective Deferrals for
purposes of the ADP Test) allocated to such Participant's accounts under two or
more cash or deferral arrangements (CODAs) described in Code §401(k), that are
maintained by the Sponsoring Employer, will be determined as if such Elective
Deferrals (and, if applicable, such Qualified Non-Elective Contributions or
Qualified Matching Contributions, or both) were made under a single arrangement.
If a Highly Compensated Employee participates in two or more CODAs of the
Sponsoring Employer that have different plan years, all Elective Deferrals made
during the Plan Year under all such arrangements will be aggregated. For Plan
Years beginning prior to 2006 (or the year of such earlier effective date as may
be provided in a separate amendment for implementing the final §401(k)
Regulations and as permitted by such Regulations), all such CODAs ending with or
within the same calendar year will be treated as a single arrangement.
Notwithstanding the foregoing, certain plans will be treated as separate if
mandatorily disaggregated under the §401(k) Regulations.








(h)     

Plan Aggregation and Coverage Change Rules. If this Plan satisfies the
requirements of Code §401(k), §401(a)(4), or §410(b) only by being aggregated
with one or more other plans of the Sponsoring Employer, or if one or more other
plans satisfy the requirements of Code §401(k), §401(a)(4), or §410(b) only by
being aggregated with this Plan, then this Section will be applied by
determining the ADP of the Employees as if all such plans (including this Plan)
were a single plan. If the Prior Year Testing Method is being used and if more
than 10% of the Employer's NHCEs are involved in a plan coverage change as
defined in Regulation §1.401(k)-2(c)(4), then any adjustments to the Non-Highly
Compensated Employees' ADP for the prior Plan Year will be made in accordance
with such Regulations. Plans may be aggregated in order to satisfy Code §401(k)
only if they have the same Plan Year and use the same ADP testing method (the
Prior Year Testing Method or the Current Year Testing Method).








(i)     

Contributions Must Be Made Within 12 Months. Elective Deferrals, Qualified
Non-Elective Contributions, and Qualified Matching Contributions must be made,
for purposes of determining the ADP Test, by the end of the 12-month period
immediately following the Plan Year to which the contributions relate.








(j)     

Correction Methods for Failed ADP Test. If a 401(k) Plan is subject to the
Actual Deferral Percentage Test (ADP Test) for a Plan Year and the Plan fails to
satisfy the ADP Test for such Plan Year, then the Sponsoring Employer will use
one or more of the following correction methods to satisfy the ADP Test for such
Plan Year (and the Sponsoring Employer has the discretion to determine which one
or more of the correct methods may be used to satisfy the ADP Test):








(1)     

Distribution of Excess Contributions Plus Income or Loss. Excess Contributions
of Highly Compensated Employee(s), plus any income and minus any loss allocable
to such Excess Contributions, may be distributed pursuant to Section 5.19 .








(2)     

Recharacterization as Catch-Up Contributions. To the extent that a catch-up
eligible Participant who is a Highly Compensated Employee is to receive a
distribution of Excess Contributions, and to the extent that such catch-up
eligible Participant has not exceeded the Participant's Catch-Up Contribution
Limit, the Excess Contributions of such Participant may be recharacterized as
Catch-Up Contributions (to the extent that the recharacterized Catch-Up
Contributions do not cause the Catch-Up Contribution Limit to be exceeded for
the taxable year of the Participant).










(3)     

QMACs and QNECs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.5 and/or Qualified Non-Elective
Contributions pursuant to Section 3.6 to satisfy the ADP Test, subject to the
following limitations:










(A)     

Limitation on Disproportionate QNECs. Qualified Non-Elective Contributions
cannot be taken into account in the ADP Test of a Plan Year for a NHCE to the
extent the QNECs exceed the product of (i) that NHCE's Code §414(s)
Compensation, multiplied by (ii) the greater of [a] 5% (or 10% of a NHCE's Code
§414(s) Compensation with respect to an Employer's obligation to make Prevailing
Wage Contributions to the Plan), or [b] two times the Plan's Representative
Contribution Rate. Any QNEC used in an ACP Test under Regulation
§1.401(m)–2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(m)–2(a)(6)(v)(B)), cannot be
used for purposes of the ADP Test (including the determination of the
Representative Contribution Rate for purposes of the ADP Test).








(B)     

Limitation on QMACs. Qualified Matching Contributions are permitted to be used
in the ADP Test only to the extent that such Qualified Matching Contributions
are Matching Contributions that are not precluded from being taken into account
under the ACP Test for the Plan Year under the rules of Regulation §1.401(m)–
2(a)(5)(ii).








(C)     

Prohibition Against Double-Counting. Qualified Non-Elective Contributions and
Qualified Matching Contributions cannot be taken into account in the ADP Test to
the extent such contributions are taken into account for purposes of satisfying
any other ADP Test, any ACP Test, or the requirements of Regulation §1.401(k)–3,
§1.401(m)–3 or §1.401(k)–4. Matching Contributions that are made pursuant to
Regulation §1.401(k)–3(c) cannot be taken into account under the ADP Test.
Furthermore, if this Plan switches from the Current Year Testing Method to the
Prior Year Testing Method pursuant to Regulation §1.401(k)–2(c), then Qualified
Non-Elective Contributions that are taken into account under the Current Year
Testing Method for a Plan Year may not be taken into account under the Prior
Year Testing Method for the next Plan Year.










3.15     

Actual Contribution Percentage Test and Correction

. If a 401(m) Plan is subject to the Actual Contribution Percentage Test (ACP
Test) for a Plan Year, then the following rules will apply:








(a)     

The ACP Test. The ACP for Participants who are Highly Compensated Employees for
the Plan Year that is being tested and the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year must satisfy one
of the following tests:








(1)     

1.25 Test. The ACP for Participants who are Highly Compensated Employees for the
Plan Year that is being tested will not exceed the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year multiplied by
1.25; or








(2)     

Multiplied By 2 or 2% Test. The ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested will not exceed the ACP for
Participants who are Non-Highly Compensated Employees for the Applicable Plan
Year multiplied by 2.0, provided, that the ACP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested does not exceed the
ACP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year by more than 2 percentage points.








(b)     

Testing Methods and Restriction. The Sponsoring Employer may elect either the
Prior Year Testing Method or Current Year Testing Method. However, once the
Sponsoring Employer has elected the Current Year Testing Method, the Sponsoring
Employer can elect the Prior Year Testing Method for a Plan Year only if the
Plan has used the Current Year Testing Method for each of the preceding five (5)
Plan Years (or if lesser, the number of Plan Years that the Plan has been in
existence) or if, as a result of a merger or acquisition described in Code
§410(b)(6)(C)(i), the Employer maintains both a 401(m) plan using the Prior Year
Testing Method and a 401(m) plan using Current Year Testing Method and the
change is made within the transition period described in Code §410(b)(6)(C)(ii).








(c)     

Prior Year Testing Method for the First Plan Year. If the Sponsoring Employer
has elected the Prior Year Testing Method for the first Plan Year that the Plan
permits any Participant to make Employee Contributions, provides for Non-Safe
Harbor Matching Contributions, or both (and this is not a successor plan), then
the ACP for Participants who are Non-Highly Compensated Employees for the prior
Plan Year will be the greater of (1) three percent (3%), or (2) the ACP for
Participants who are Non-Highly Compensated Employees for the first Plan Year.








(d)     

HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring Employer
has elected the Prior Year Testing Method and if there are no Participants who
were Non-Highly Compensated Employees in the prior Plan Year, then the Plan will
be deemed to satisfy the ACP Test for the Plan Year that is being tested.
Similarly, if the Sponsoring Employer has elected the Current Year Testing
Method and if there are no Participants who are Non-Highly Compensated Employees
in the current Plan Year, then the Plan will be deemed to satisfy the ACP Test
for the Plan Year that is being tested. The provisions of this paragraph may be
utilized with the permissive disaggregation rule of Section 3.15(e)(2) .








(e)     

Special Rule for Early Participation. If this 401(m) Plan provides that
Otherwise Excludable Participants are eligible to participate and if the Plan
applies Code §410(b)(4)(B) in determining whether the 401(m) Plan meets the
requirements of Code §410(b)(1), then in determining whether the 401(m) Plan
satisfies the ACP Test, the Sponsoring Employer may, in the Sponsoring
Employer's discretion (but is not required to), either:








(1)     

Early Participation Rule. Pursuant to Code §401(m)(5)(C), perform the ACP Test
for the Plan (determined without regard to disaggregation under Regulation
§1.410(b)–7(c)(3)), by using the ACP for all Participants who are Highly
Compensated Employees for the Plan Year and the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year, disregarding all
Otherwise Excludable Participants who are Non-Highly Compensated Employees; or










(2)     

Permissive Disaggregation Rule. Pursuant to Regulation §1.401(m)–1(b)(4),
disaggregate the Plan into separate plans and perform the ACP Test separately
for all Participants who are Otherwise Excludable Participants and for all
Participants who are not Otherwise Excludable Participants.








(f)     

HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly Compensated
Employee for a particular Plan Year if that Participant meets the definition of
a Highly Compensated Employee in effect for that Plan Year. Similarly, a
Participant is a Non-Highly Compensated Employee for a particular Plan Year if
the Participant does not meet the definition of a Highly Compensated Employee in
effect for that Plan Year.








(g)     

Plan Aggregation and Coverage Change Rules. If this Plan satisfies the
requirements of Code §401(m), §401(a)(4), or §410(b) only by being aggregated
with one or more other plans of the Sponsoring Employer, or if one or more other
plans satisfy the requirements of Code §401(m), §401(a)(4), or §410(b) only by
being aggregated with this Plan, this Section will be applied by determining the
ACP of the Employees as if all such plans (including this Plan) were a single
plan. If the Plan uses the Prior Year Testing Method and if more than 10% of the
Employer's NHCEs are involved in a plan coverage change as defined in Regulation
§1.401(m)-2(c)(4), any adjustments to the NHCEs' ACP for the prior Plan Year
will be made in accordance with such Regulations. Plans may be aggregated to
satisfy Code § 401(m) only if they have the same Plan Year and use the same ACP
testing method (Prior Year Testing Method or Current Year Testing Method).










(h)     

Disproportionate Matching Contributions With Respect to Elective Deferrals
Excluded From ACP Test. A Matching Contribution with respect to an Elective
Deferral for a Participant who is a Non-Highly Compensated Employee is not taken
into account under the ACP Test for a Plan Year to the extent that the Matching
Contribution exceeds the greatest of (1) 5% of such Participant's Code §414(s)
Compensation; (2) 100% of the Participant's Elective Deferrals for the Plan
Year; and (3) the product of 2 times the Plan's Representative Matching Rate and
the Participant's Elective Deferrals for the Plan Year.










(i)     

Disproportionate Matching Contributions With Respect to Employee Contributions
Excluded From ACP Test. If the Plan provides a Matching Contribution with
respect to the sum of a Participant's Employee Contributions and Elective
Deferrals, then the sum of the Participant's Employee Contributions and Elective
Deferrals is substituted for the amount of the Participant's Elective Deferrals
in paragraph (h). Similarly, if the Plan provides a Matching Contribution with
respect to a Participant's Employee Contributions (but not Elective Deferrals),
then the Participant's Employee Contributions are substituted for the amount of
the Participant's Elective Deferrals in paragraph (h).










(j)     

Matching Contributions Taken Into Account Under Safe Harbor Provisions. If this
Plan satisfies the ACP safe harbor requirements of Code §401(m)(11) for a Plan
Year but nonetheless must satisfy the ACP Test because the Plan provides for
Employee Contributions for such Plan Year, then the Sponsoring Employer is
permitted (but is not required) to apply the ACP Test by disregarding all
Matching Contributions with respect to all Participants. In addition, if this
Plan satisfies the ADP safe harbor requirements of Regulation §1.401(k)–3 for a
Plan Year using ADP Safe Harbor Matching Contributions but does not satisfy the
ACP safe harbor requirements of Code §401(m)(11) for such Plan Year, then the
Sponsoring Employer is permitted (but is not required) to apply the ACP Test by
excluding Matching Contributions with respect to all Participants that do not
exceed 4% of each Participant's Code §414(s) Compensation. If the Plan
disregards any Matching Contributions pursuant to this paragraph, then this
disregard must be applied to all Participants.








(k)     

Multiple Use Test. Effective for Plan Years beginning after December 31, 2001,
the multiple use test is repealed and does not apply to this Plan, pursuant to
EGTRRA §666.








(l)     

Correction Methods for Failed ACP Test. If a 401(m) Plan is subject to the
Actual Contribution Percentage Test (ACP Test) for a Plan Year and the Plan
fails to satisfy the ACP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ACP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correct methods may be used to satisfy the ACP Test):








(1)     

Distribution of Excess Aggregate Contributions Plus Income or Loss. Excess
Aggregate Contributions of Highly Compensated Employee(s), plus any income and
minus any loss allocable to such Excess Aggregate Contributions, may be
forfeited (if forfeitable) and may be distributed (if non-forfeitable), pursuant
to Section 5.20 .








(2)     

QNECs and QMACs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.5 and/or Qualified Non-Elective
Contributions pursuant to Section 3.6 to satisfy the ACP Test, subject to the
following limitations: (A) Qualified Non-Elective Contributions are permitted to
be used in the ACP Test only to the extent that such Qualified Non-Elective
Contributions satisfy the limitations of Section 1.43(e) ; and (B) Qualified
Matching Contributions are permitted to be used in the ACP Test only to the
extent that such Qualified Matching Contributions satisfy the limitations of
Section 1.43(c) , 1.43(f) , 1.43(g) , and either 3.15(h) or 3.15(i) .










3.16     

ADP Safe Harbor Contributions

. A 401(k) Plan that satisfies the ADP Safe Harbor Contribution requirements of
Code §401(k)(12) for a Plan Year is a Safe Harbor 401(k) Plan if it satisfies
the following requirements:








(a)     

ADP Safe Harbor Contribution. The Sponsoring Employer makes an ADP Safe Harbor
Contribution on behalf of each Safe Harbor Participant, equal to either an ADP
Safe Harbor Non-Elective Contribution or an ADP Safe Harbor Matching
Contribution, that satisfies the following requirements:








(1)     

ADP Safe Harbor Non-Elective Contribution. An ADP Safe Harbor Non-Elective
Contribution equal to at least three percent (3%) of the Safe Harbor
Participant's Compensation for the Plan Year; or








(2)     

ADP Safe Harbor Matching Contribution. An ADP Safe Harbor Matching Contribution
in an amount determined under either a basic matching formula or an enhanced
matching formula, that satisfies the following requirements:








(A)     

Basic Matching Formula. An ADP Safe Harbor Matching Contribution in an amount
equal to the sum of (i) 100% of the amount of the Safe Harbor Participant's
Elective Deferrals that do not exceed 3% of the Safe Harbor Participant's
Compensation; plus (ii) 50% of the amount of the Safe Harbor Participant's
Elective Deferrals that exceed 3% of the Safe Harbor Participant's Compensation
but that do not exceed 5% of the Safe Harbor Participant's Compensation.








(B)     

Enhanced Matching Formula. An ADP Safe Harbor Matching Contribution formula
that, at any rate of the Safe Harbor Participant's Elective Deferrals, provides
an aggregate amount of ADP Safe Harbor Matching Contributions that is at least
equal to the aggregate amount of ADP Safe Harbor Matching Contributions that
would have been provided under the basic matching formula of subparagraph
(a)(2)(A) above. Furthermore, the ratio of a Safe Harbor Participant's ADP Safe
Harbor Matching Contributions under the enhanced matching formula for a Plan
Year to the Safe Harbor Participant's Elective Deferrals may not increase as the
amount of a Safe Harbor Participant's Elective Deferrals increases.








(C)     

Limitation on HCE Matching Contributions. The ratio of ADP Safe Harbor Matching
Contributions to Elective Deferrals of a Safe Harbor Participant who is a Highly
Compensated Employee must not exceed the ratio of ADP Safe Harbor Matching
Contributions to Elective Deferrals of any Safe Harbor Participant who is a
Non-Highly Compensated Employee with Elective Deferrals at the same percentage
of Compensation as any Highly Compensated Employee.








(D)     

ADP Safe Harbor Matching Contributions on Employee Contributions. ADP Safe
Harbor Matching Contributions may be made on both Elective Deferrals and
Employee Contributions if the ADP Safe Harbor Matching Contributions are made on
the sum of Elective Deferrals and Employee Contributions on the same terms as
ADP Safe Harbor Matching Contributions that are made with respect to Elective
Deferrals alone. Alternatively, ADP Safe Harbor Matching Contributions may be
made on Elective Deferrals and Employee Contributions if ADP Safe Harbor
Matching Contributions on Elective Deferrals are not affected by the amount of
Employee Contributions.








(E)     

Periodic Matching Contributions. If the Employer elects to contribute and
allocate separately ADP Safe Harbor Matching Contributions for an Allocation
Period of less than the Plan Year (e.g., each payroll period or with respect to
all payroll periods ending with or within each month or quarter of a Plan Year),
then such ADP Safe Harbor Matching Contributions with respect to any Elective
Deferrals made during a Plan Year quarter will be contributed to the Plan by the
last day of the immediately following Plan Year quarter.








(F)     

Catch-Up Contributions. Catch-Up Contributions will be treated as any other
Elective Deferrals and will be matched according to the ADP Safe Harbor Matching
Contribution formula as if the Catch-Up Contributions were any other Elective
Deferrals.








(G)     

Permissible Restrictions on Elective Deferrals by NHCEs. Elective Deferrals by
Safe Harbor Participants who are NHCEs cannot be restricted, except pursuant to
the following rules:






(i)     Restrictions on Election Periods. The Plan may limit the frequency and
duration of periods in which Safe Harbor Participants may make or change cash or
deferred elections under the Plan. However, a Safe Harbor Participant must have
a reasonable opportunity (including a reasonable period after receipt of the
Safe Harbor Notice) to make or change a cash or deferred election for the Plan
Year. A 30-day period is deemed to be a reasonable period to make or change a
cash or deferred election.



(ii)     Restrictions on Amount of Elective Deferrals. The Plan may limit the
amount of Elective Deferrals that may be made by a Safe Harbor Participant,
provided that each Safe Harbor Participant who is a NHCE is permitted (unless
restricted under paragraph (a)(2)(G)(iv)) to make Elective Deferrals in an
amount that is at least sufficient to receive the maximum amount of ADP Safe
Harbor Matching Contributions available under the Plan for the Plan Year, and
the Safe Harbor Participant who is a NHCE is permitted to elect any lesser
amount of Elective Deferrals. However, the Plan may limit cash or deferred
elections to whole percentages of Compensation or whole dollar amounts.



(iii)     Restrictions on Types of Compensation that May Be Deferred. The Plan
may limit the types of Compensation that may be deferred by a Safe Harbor
Participant, provided that each Safe Harbor Participant who is a Non-Highly
Compensated Employee is permitted to make Elective Deferrals under a definition
of Compensation that is a reasonable definition of compensation within the
meaning of Regulation §1.414(s)–1(d)(2). Therefore, the definition of
Compensation from which Elective Deferrals may be made is not required to
satisfy the nondiscrimination requirement of Regulation §1.414(s)–1(d)(3).



(iv)     Restrictions Due to Limitations Under the Code. The Plan may limit the
amount of Elective Deferrals made by an a Safe Harbor Participant under the Plan
either [a] because of the limitations of Code §402(g) or §415; or [b] because,
on account of a financial hardship distribution, the Safe Harbor Participant's
ability to make Elective Deferrals has been suspended for 6 months in accordance
with Regulation §1.401(k)–1(d)(3)(iv)(E).







(b)     

Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor Notice to
each Safe Harbor Participant, which must satisfy the following content and
timing requirements:








(1)     

Safe Harbor Notice Must Be Written. The Safe Harbor Notice must be in writing or
in such other form of communication as permitted by Regulation §1.401(a)–21.








(2)     

Content Requirements. The content requirement for a Safe Harbor Notice is
satisfied if the Safe Harbor Notice is sufficiently accurate and comprehensive
to inform the Safe Harbor Participant of the Safe Harbor Participant's rights
and obligations under the plan; and the Safe Harbor Notice is written in a
manner calculated to be understood by the average Safe Harbor Participant in the
Plan. A Safe Harbor Notice will satisfy this content requirement if the Safe
Harbor Notice accurately describes (A) the ADP Safe Harbor Contribution formula
used by the Plan (including a description of the levels of ADP Safe Harbor
Matching Contributions, if any, available under the Plan); (B) any other
contributions under the Plan or Matching Contributions to another plan on
account of Elective Deferrals or Employee Contributions under this plan
(including the potential for discretionary Matching Contributions) and the
conditions under which such contributions are made; (C) the plan to which the
ADP Safe Harbor Contribution will be made (if different than this Plan); (D) the
type and amount of Compensation that may be deferred under the Plan; (E) how to
make cash or deferred elections, including any administrative requirements that
apply to such elections; (F) the periods available under the plan for making
cash or deferred elections; (G) the distribution and Vesting provisions
applicable to contributions under the Plan; and (H) information that makes it
easy to obtain additional information about the Plan (including an additional
copy of the summary plan description) such as telephone numbers, addresses and,
if applicable, electronic addresses, of individuals or offices from whom Safe
Harbor Participants can obtain such Plan information. The Safe Harbor Notice may
cross-reference relevant portions of a summary plan description that provides
the same information that would be provided (or is concurrently provided) to
Safe Harbor Participants, with respect to information described in (i) paragraph
(b)(2)(B) (relating to any other contributions under the Plan); (ii) paragraph
(b)(2)(C) (relating to the plan to which safe harbor contributions will be
made); and/or (iii) paragraph (b)(2)(D) (relating to the type and amount of
Compensation that may be deferred under the Plan).








(3)     

Timing Requirement. The timing requirement for a Safe Harbor Notice is satisfied
if the Safe Harbor Notice is provided within a reasonable period before the
beginning of the Plan Year (or, in the Plan Year in which an Employee will
become a Safe Harbor Participant, within a reasonable period before the Employee
becomes a Safe Harbor Participant). The determination of whether a Safe Harbor
Notice satisfies the timing requirement is based on all of the relevant facts
and circumstances. However, this timing requirement is deemed to be satisfied if
at least 30 days, but not more than 90 days, or any other reasonable period,
before the beginning of a Plan Year, the Safe Harbor Notice is given to each
Safe Harbor Participant for the Plan Year. In the case of an Employee who does
not receive the Safe Harbor Notice within the period described in the previous
sentence because the Employee becomes a Safe Harbor Participant after the 90th
day before the beginning of the Plan Year, the timing requirement is deemed to
be satisfied if the Safe Harbor Notice is provided no more than 90 days before
the Employee becomes a Safe Harbor Participant (and no later than the date that
the Employee becomes a Safe Harbor Participant). The preceding sentence would
apply in the case of any Employee who becomes a Safe Harbor Participant for the
first Plan Year under a newly established plan that provides for Elective
Deferrals, or would apply in the case of the first Plan Year in which an
Employee becomes a Safe Harbor Participant under an existing plan that provides
for Elective Deferrals.










(c)     

Plan Year Requirement. Except as provided in this paragraph or paragraph (d),
the Sponsoring Employer must adopt ADP Safe Harbor Contribution provisions
before the first day of the Plan Year and remain in effect for an entire
12-month Plan Year. In addition, except as provided in paragraph (e), if the
Plan includes ADP Safe Harbor Contribution provisions, then the Plan cannot be
amended to change such provisions for that Plan Year. Moreover, if ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions will
be made to another plan for a Plan Year, provisions under that other plan that
specify that the ADP Safe Harbor Contributions will be made and provide that the
contributions will be ADP Safe Harbor Non-Elective Contributions or ADP Safe
Harbor Matching Contributions must also be adopted before the first day of that
Plan Year. A 401(k) Plan will be considered to be a Safe Harbor 401(k) Plan for
a Plan Year of less than 12 months, pursuant to the following rules:








(1)     

Initial Plan Year. If this Plan is a newly established plan (other than a
successor plan within the meaning of Regulation §1.401(k)–2(c)(2)(iii)), then
the Plan Year may be less than 12 months, provided that the Plan Year is at
least 3 months long (or, in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the employer
comes into existence, a shorter period). Similarly, a cash or deferred
arrangement may be added to an existing profit sharing, stock bonus, or
pre-ERISA money purchase pension plan for the first time during that Plan Year,
provided that (A) the Plan is not a successor plan; and (B) the cash or deferred
arrangement is made effective no later than 3 months prior to the end of the
Plan Year.








(2)     

Change of Plan Year. If the Plan has a short Plan Year as a result of changing
its Plan Year, then the Plan Year may be less than 12 months, provided that (A)
the Plan satisfied the requirements of this Section for the immediately
preceding Plan Year; and (B) the Plan satisfies the requirements of this Section
(determined without regard to paragraph (e)) for the immediately following Plan
Year (or for the immediately following 12 months if the immediately following
Plan Year is less than 12 months).








(3)     

Final Plan Year. If the Plan terminates during a Plan Year, then the final Plan
Year may be less than 12 months, provided that the Plan satisfies the
requirement of this Section through the date of termination and either (A) the
Plan satisfies the requirements of paragraph (e), treating the termination of
the Plan as a reduction or suspension of ADP Safe Harbor Matching Contributions,
other than the requirement that Safe Harbor Participants have a reasonable
opportunity to change their cash or deferred elections and, if applicable,
Employee Contribution elections; or (B) the Plan termination is in connection
with a transaction described in Code §410(b)(6)(C) or the employer incurs a
substantial business hardship comparable to a substantial business hardship
described in Code §412(d).








(d)     

Contingent ADP Safe Harbor Non-Elective Contributions. Notwithstanding paragraph
(c), if the Plan provides for the use of the Current Year Testing Method, then
the Plan may be amended after the first day of the Plan Year and no later than
30 days before the last day of the Plan Year to adopt ADP Safe Harbor
Non-Elective Contributions for the Plan Year, effective as of the first day of
the Plan Year, but only if the Plan provides the contingent Safe Harbor Notice
and follow-up Safe Harbor Notice:








(1)     

Contingent Safe Harbor Notice Provided. The requirement to provide the
contingent Safe Harbor Notice is satisfied, if the Sponsoring Employer provides
a Safe Harbor Notice that would satisfy the requirements of paragraph (b),
except that, in lieu of setting forth the ADP Safe Harbor Contributions used
under the Plan as set forth in paragraph (b)(2)(A), the Safe Harbor Notice
specifies that the Plan may be amended during the Plan Year to include the ADP
Safe Harbor Non-Elective Contribution and that, if the Plan is amended, a
follow-up Safe Harbor Notice will be provided.








(2)     

Follow-up Safe Harbor Notice Requirement. The requirement to provide the
follow-up Safe Harbor Notice is satisfied if, no later than 30 days before the
last day of the Plan Year, each Safe Harbor Participant is given a Safe Harbor
Notice that states that the ADP Safe Harbor Non-Elective Contribution will be
made for the Plan Year. The Safe Harbor Notice must be in writing or in such
other form of communication as permitted by Regulation §1.401(a)–21 and is
permitted to be combined with a contingent Safe Harbor Notice for the next Plan
Year.








(e)     

Permissible Reduction or Suspension of ADP Safe Harbor Matching Contributions.
If the Plan provides for ADP Safe Harbor Matching Contributions for a Plan Year,
then the Plan may be amended during the Plan Year to reduce or suspend ADP Safe
Harbor Matching Contributions on future Elective Deferrals (and, if applicable,
Employee Contributions), provided that:








(1)     

Supplemental Notice. All Safe Harbor Participants are provided a supplemental
notice in writing or in such other form of communication as permitted by
Regulation §1.401(a)–21, that explains (A) the consequences of the amendment
which reduces or suspends ADP Safe Harbor Matching Contributions on future
Elective Deferrals and, if applicable, Employee Contributions; (B) the
procedures for changing their cash or deferred election and, if applicable,
their Employee Contribution elections; and (C) the effective date of the
amendment.








(2)     

Effective Date. The reduction or suspension of ADP Safe Harbor Matching
Contributions is effective no earlier than the later of (A) 30 days after Safe
Harbor Participants are provided the supplemental notice, or (B) the date that
the amendment is adopted.








(3)     

Opportunity to Change Deferral Elections. Safe Harbor Participants are given a
reasonable opportunity (including a reasonable period after receipt of the
supplemental notice) prior to the reduction or suspension of safe harbor
matching contributions to change their cash or deferred elections and, if
applicable, their Employee Contribution elections.








(4)     

Satisfaction of ADP Test. The Plan is amended to provide that the ADP Test will
be satisfied for the entire Plan Year in which the reduction or suspension
occurs using the Current Year Testing Method.








(5)     

Satisfaction Through Effective Date. The Plan satisfies the requirements of this
Section (other than this paragraph) with respect to Elective Deferrals and/or
Employee Contributions through the effective date of the amendment.








(f)     

Additional Rules. The following additional rules apply to ADP Safe Harbor
Contributions:










(1)     

ADP Safe Harbor Contributions Taken into Account. An ADP Safe Harbor
Contribution is taken into account for purposes of this Section for a Plan Year
if the ADP Safe Harbor Contribution would be taken into account for such Plan
Year under the rules of Regulation §1.401(k)–2(a) or §1.401(m)–2(a). Thus, an
ADP Safe Harbor Matching Contribution must be made within 12 months after the
end of the Plan Year. Similarly, an Elective Deferral that would be taken into
account for a Plan Year under Regulation §1.401(k)–2(a)(4)(i)(B)(2) must be
taken into account for such Plan Year for purposes of this Section, even if the
Compensation would have been received after the close of the Plan Year.








(2)     

Use of ADP Safe Harbor Non-Elective Contributions for Other Non-Discrimination
Tests. ADP Safe Harbor Non-Elective Contributions may also be taken into account
for purposes of determining whether the Plan satisfies Code §401(a)(4). Thus,
ADP Safe Harbor Non-Elective Contributions are not subject to the limitations on
Qualified Non-Elective Contributions under Regulation §1.401(k)–2(a)(6)(ii), but
are subject to the rules generally applicable to Non-Elective Contributions
under Code §401(a)(4) and Regulation §1.401(a)(4)–1(b)(2)(ii). However, pursuant
to Code §401(k)(12)(E)(ii), ADP Safe Harbor Matching Contributions and ADP Safe
Harbor Non-Elective Contributions may not be taken into account under the Plan
(or any other plan) for purposes of Code §401(l) (including the imputation of
permitted disparity under Regulation §1.401(a)(4)–7).








(3)     

Early Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the Plan as two separate plans for purposes of Code
§410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(k)–2 to the other plan.










(4)     

Satisfying ADP Safe Harbor Contribution Requirements Under Another Plan. ADP
Safe Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions
may be made to this Plan or to another defined contribution plan that satisfies
Code §401(a) or §403(a). If ADP Safe Harbor Contributions are made to another
defined contribution plan, then this Plan must specify the plan to which the ADP
Safe Harbor Contributions are being made and the ADP Safe Harbor Contribution
requirements of paragraph (a) must be satisfied in the other defined
contribution plan in the same manner as if the ADP Safe Harbor Contributions
were made to this Plan. The plan to which the ADP Safe Harbor Contributions are
being made must have the same Plan Year as this Plan, and each Safe Harbor
Participant under this Plan must be eligible under the same conditions under the
other defined contribution plan. The plan to which the ADP Safe Harbor
Contributions are being made need not be a plan that can be aggregated with this
Plan.








(5)     

Contributions Used Only Once. ADP Safe Harbor Non-Elective Contributions or ADP
Safe Harbor Matching Contributions cannot be used to satisfy the ADP Safe Harbor
Contribution requirements for more than one plan.










3.17     

ACP Safe Harbor Contributions

. Matching Contributions (including, if applicable, ADP Safe Harbor Matching
Contributions) that satisfy the ACP Safe Harbor Matching Contribution
requirements of Code §401(m)(11) for a Plan Year are ACP Safe Harbor Matching
Contributions in a Safe Harbor 401(m) Plan if such contributions (including, if
applicable, ADP Safe Harbor Matching Contributions) satisfy the following
requirements:








(a)     

Satisfaction of ADP Safe Harbor Contribution Requirements. The Plan must satisfy
the ADP Safe Harbor Contribution requirements of Section 3.18 with either ADP
Safe Harbor Non-Elective Contributions (including contingent ADP Safe Harbor
Non-Elective Contributions of Section 3.18(d)) or ADP Safe Harbor Matching
Contributions. Pursuant to Code §401(k)(12)(E)(ii), the ADP Safe Harbor
Contribution requirements must be satisfied without regard to Code §401(l).








(b)     

Limitation on Matching Contributions. The Plan that provides for ACP Safe Harbor
Matching Contributions must satisfy the following limitations:








(1)     

Matching Contribution Rate Must Not Increase. The ratio of Matching
Contributions on behalf of a Safe Harbor Participant for a Plan Year to the Safe
Harbor Participant's Elective Deferrals and Employee Contributions, cannot not
increase as the amount of a Safe Harbor Participant's Elective Deferrals and
Employee Contributions increases;








(2)     

Matching Contribution Cannot Be Made for Deferrals in Excess of 6% of
Compensation. Matching Contributions cannot be made with respect to Elective
Deferrals or Employee Contributions that exceed six percent (6%) of the Safe
Harbor Participant's Compensation;








(3)     

Discretionary Matching Contribution Cannot Exceed 4% of Compensation. If
Matching Contributions are discretionary, then the Matching Contributions cannot
exceed 4% of the Safe Harbor Participant's Compensation; and








(4)     

Limitation on Rate of Match. The ratio of Matching Contributions on behalf of a
Safe Harbor Participant who is a HCE to his or her Elective Deferrals or
Employee Contributions (or to the sum thereof) for that Plan Year is no greater
than the ratio of Matching Contributions to Elective Deferrals or Employee
Contributions (or the sum of Elective Deferrals and Employee Contributions) that
would apply with respect to any Safe Harbor Participant who is a NHCE for whom
the Elective Deferrals or Employee Contributions (or the sum of Elective
Deferrals and Employee Contributions) are the same percentage of Compensation.
The determination of the rate of Matching Contributions will be made pursuant to
the rules of Regulation §1.401(m)-3(d)(4) and §1.401(m)-3(d)(5).








(5)     

Catch-Up Contributions. With respect to ACP Safe Harbor Matching Contributions,
Catch-Up Contributions will be treated as any other Elective Deferrals and will
be matched according to the ACP Safe Harbor Matching Contribution formula as if
the Catch-Up Contributions were Elective Deferrals.








(6)     

Permissible Restrictions on Elective Deferrals or Employee Contributions by
NHCEs. Elective Deferrals and/or Employee Contributions by Safe Harbor
Participants who are NHCEs cannot be restricted, except pursuant to the rules of
Section 3.18(a)(2)(G) (which rules will apply to Elective Deferrals and/or
Employee Contributions) and Regulation §1.401(m)-3(d)(6).








(c)     

Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor Notice to
each Safe Harbor Participant that satisfies the content and timing requirements
of Section 3.16(b) and Reg. §1.401(k)-3(d).








(d)     

Plan Year Requirement. The Sponsoring Employer must adopt ACP Safe Harbor
Matching Contributions provisions before the first day of the Plan Year and
remain in effect for an entire 12-month Plan Year, subject to the rules and
exceptions of Section 3.16(c) (which will apply to ACP Safe Harbor Matching
Contributions) and Regulation §1.401(m)-3(f). For purposes of an initial Plan
Year of a Plan, the amendment providing for ACP Safe Harbor Matching
Contributions must be made effective at the same time as the adoption of a cash
or deferred arrangement that satisfies the requirements of Regulation
§1.401(k)-3.








(e)     

Permissible Reduction or Suspension of ACP Safe Harbor Matching Contributions.
If the Plan provides for ACP Safe Harbor Matching Contributions for a Plan Year,
then the Plan may be amended during the Plan Year to reduce or suspend ACP Safe
Harbor Matching Contributions on future Elective Deferrals (and, if applicable,
Employee Contributions), subject to the rules of Section 3.16(e) (which rules
will apply to ACP Safe Harbor Matching Contributions) and Regulation
§1.401(m)-3(h).








(f)     

Additional Rules. The following additional rules apply to ACP Safe Harbor
Matching Contributions:








(1)     

ACP Safe Harbor Matching Contributions Taken into Account. An ACP Safe Harbor
Matching Contribution is taken into account for purposes of this Section for a
Plan Year, pursuant to the same rules of Section 3.16(f)(1) and Regulation
§1.401(k)-3(h)(1).








(2)     

Early Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the 401(m) Plan as two separate plans for purposes of
Code §410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(m)–2 to the other plan.








(3)     

Satisfying ACP Safe Harbor Matching Contribution Requirements Under Another
Plan. ACP Safe Harbor Matching Contributions may be made to this Plan or to
another defined contribution plan that satisfies Code §401(a) or §403(a),
pursuant to the same rules of Section 3.16(f)(4) and Regulation
§1.401(k)-3(h)(4). Consequently, each Safe Harbor Participant who is a NHCE
under the plan providing for ACP Safe Harbor Matching Contributions must be
eligible under the same conditions under the other defined contribution plan and
the plan to which the contributions are made must have the same Plan Year as the
plan providing the ACP Safe Harbor Matching Contributions.








(4)     

ACP Safe Harbor Matching Contributions Used Only Once. ACP Safe Harbor Matching
Contributions cannot be used to satisfy the ACP Safe Harbor Matching
Contribution requirements for more than one plan.








(5)     

Plan Must Satisfy ACP Test With Respect to Employee Contributions. If this Plan
permits Employee Contributions, then in addition to satisfying the requirements
of this Section, the Plan must also satisfy the ACP Test. However, the ACP Test
is permitted to be performed disregarding some or all ACP Safe Harbor Matching
Contributions when this Section is satisfied with respect to the ACP Safe Harbor
Matching Contributions, pursuant to Section 3.15(j) and Regulation
§1.401(m)-2(a)(5)(iv).










3.18     

General Non-Discrimination Test Requirements

. For Plan Years beginning on or after January 1, 2002, if the Sponsoring
Employer applies the general test for non-discrimination as set forth in Code
§401(a)(4) based upon Equivalent Accrual Rates to demonstrate that a Non-Safe
Harbor Non-Elective Contribution that is made to this Plan is
non-discriminatory, or if a Non-Safe Harbor Non-Elective Contribution that is
made to this Plan is aggregated with one or more other plans of the Sponsoring
Employer so that the Sponsoring Employer can apply the general test for
non-discrimination set forth in Code §401(a)(4) based upon Equivalent Accrual
Rates for the defined contribution plan(s) (including this Plan) to demonstrate
that the plans (including this Plan) are non-discriminatory, then the following
rules will apply:








(a)     

Defined Contribution Rule. If this Plan (or any defined contribution plan(s)
which are aggregated with this Plan) is not aggregated with any defined benefit
plan of the Sponsoring Employer for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for this Plan (or any
defined contribution plan(s) which are aggregated with this Plan), then any NHCE
who is a Participant in this Plan (or, if any defined contribution plan(s) are
aggregated with this Plan, any NHCE who is a Participant in this Plan or the
other defined contribution plan(s)) and who receives an allocation of
Non-Elective Contributions and/or QNECs must receive an allocation of
Non-Elective Contributions and/or QNECs that is at least equal to the Minimum
Allocation Gateway for the Plan Year, subject to the following provisions:








(1)     

Circumstances When Minimum Allocation Gateway Not Required. The Minimum
Allocation Gateway requirement need not be satisfied if this Plan (or the group
of any defined contribution plan(s) which are aggregated with this Plan) has
Broadly Available Allocation Rates or a Gradually Increasing Age or Service
Schedule.








(2)     

Treatment of Otherwise Excludable Participants. For purposes of this paragraph
(a), Otherwise Excludable Participants will not be considered.








(b)     

Combination of Defined Benefit/Defined Contribution Rule. If this Plan (or any
defined contribution plan(s) which are aggregated with this Plan) is aggregated
with any defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for this Plan (or any
defined contribution plan(s) which are aggregated with this Plan), then the
Aggregate Normal Allocation Rate of each Non-Highly Compensated Employee in any
plan that is part of the aggregated defined benefit plan(s) and defined
contribution plan(s) (including this Plan) must be at least equal to the Minimum
Aggregate Allocation Gateway for the Plan Year, subject to the following
provisions:








(1)     

Circumstances When Minimum Aggregate Allocation Gateway Not Required. The
Minimum Aggregate Allocation Gateway requirement need not be satisfied if the
aggregated combination of defined benefit plan(s) and defined contribution
plan(s) (including this Plan) either is Primarily Defined Benefit in Character
or consists of Broadly Available Separate Plans.








(2)     

Treatment of Otherwise Excludable Participants. For purposes of this paragraph
(b), Otherwise Excludable Participants will not be considered.










3.19     

Annual Overall and Cumulative Permitted Disparity Limit

. In any Plan Year, if an Employee benefits under more than one plan, then the
annual overall permitted disparity limit of this Section is satisfied only if an
Employee’s Total Annual Disparity Fraction does not exceed one. Furthermore, the
cumulative permitted disparity limit for a Participant is 35 Total Cumulative
Permitted Disparity Years. The following rules apply in determining compliance
with the two prior sentences:








(a)     

Plans Taken into Account. All plans of the Employer are taken into account. In
addition, all plans of any other employer are taken into account for all Service
with the other employer for which the Employee receives credit for purposes of
allocations/benefit accruals under any plan of the current Employer.








(b)     

Application of the Limit. The limit of this Section takes into account the
disparity provided under a section 401(l) plan as defined in Regulation
§1.401(a)(4)-12 and the permitted disparity imputed under a plan that satisfies
Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7.








(c)     

Total Annual Disparity Fraction. The term "Total Annual Disparity Fraction"
means the sum of the Employee’s Annual Disparity Fractions for a Plan Year. An
Employee’s Total Annual Disparity Fraction is determined as of the end of each
Plan Year, based on the Employee’s Annual Disparity Fractions under all plans
with plan years ending in the current Plan Year. The following subparagraphs
determine an Employee’s Annual Disparity Fractions:








(1)     

Annual Disparity Fraction for a Defined Contribution Plan. The Annual Disparity
Fraction for an Employee benefiting under a defined contribution plan that is a
section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is a fraction:
(A) the numerator of which is the disparity provided under the plan for the Plan
Year; and (B) the denominator of which is the maximum excess allowance under
Regulation §1.401(l)-2(b)(2) for the Plan Year.








(2)     

Annual Disparity Fraction for a Defined Benefit Excess Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined benefit excess
plan that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-3(b)(2) for the Plan Year.








(3)     

Annual Disparity Fraction for a Defined Benefit Offset Plan. In general, the
Annual Disparity Fraction for an Employee benefiting under a defined benefit
offset plan that is a section 401(l) plan, as defined in Regulation
§1.401(a)(4)-12, is a fraction: (A) the numerator of which is the disparity
provided under the plan for the Plan Year; and (B) the denominator of which is
the maximum offset allowance under Regulation §1.401(l)-3(b)(3) for the Plan
Year. However, if a defined benefit offset plan applies an offset of a specified
percentage of the employee’s PIA, as permitted under Regulation
§1.401(l)-3(c)(2)(ix), then the numerator of the prior sentence is the offset
percentage used in the Code §401(l) overlay under the plan.








(4)     

Annual Disparity Fraction for a Plan that Imputes Disparity. The Annual
Disparity Fraction for an Employee benefiting under a plan that imputes
permitted disparity with respect to the Employee under Regulation §1.401(a)(4)-7
is one.








(5)     

Annual Disparity Fraction for a Plan That Is Neither a Section 401(l) Plan Nor
Imputes Disparity. The Annual Disparity Fraction for an Employee benefiting
under a plan that neither is a section 401(l) plan as defined in Regulation
§1.401(a)(4)-12 nor imputes permitted disparity under Regulation §1.401(a)(4)-7
is zero.








(6)     

Determination of Annual Disparity Fractions. Generally, a separate Annual
Disparity Fraction is determined for each plan under which the Employee
benefits. If two plans are aggregated and treated as a single plan for purposes
of Code §401(a)(4), a single annual disparity fraction applies to the aggregated
plan. However, if a plan provides an allocation or benefit equal to the sum of
two or more formulas, then each formula is considered a separate plan for
purposes of this Section. If a plan provides an allocation or benefit equal to
the greater of two or more formulas, then an Annual Disparity Fraction is
calculated for the Employee under each formula and the largest of the fractions
is the Employee’s Annual Disparity Fraction under the plan.








(d)     

Adjustment to Plans if the Total Annual Disparity Fraction Exceeds One. If (1)
this Plan utilizes the disparity provided under a section 401(l) plan as defined
in Regulation §1.401(a)(4)-12 and/or the permitted disparity imputed under a
plan that satisfies Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7, and
(2) the Total Annual Disparity Fraction exceeds one, then the following
provisions will apply in a uniform manner for all Employees:








(1)     

Other Plan(s) Have Adjustment Method. If the other plan(s) have a method to
adjust Employer-provided contributions or benefits to assure that the Total
Annual Disparity Fraction does not exceed one, the adjustment method of the
other plan(s) will apply.








(2)     

Other Plan(s) Do Not Have Adjustment Method. If the other plan(s) do not have a
method to adjust employer-provided contributions or benefits to assure that the
Total Annual Disparity Fraction does not exceed one, then the Sponsoring
Employer will establish a administrative policy that is promulgated under
Section 8.6 that adjusts Employer-provided contributions or benefits so that the
Total Annual Disparity Fraction does not exceed one.








(3)     

Special Rule for Multiple Prototypes Using this Same Basic Plan. Notwithstanding
anything in this Section to the contrary, if multiple prototype plans (including
this Plan) utilize this same Prototype Basic Plan, then the Sponsoring Employer
will establish a administrative policy that is promulgated under Section 8.6
that adjusts Employer-provided contributions or benefits so that the Total
Annual Disparity Fraction does not exceed one.








(e)     

Cumulative Permitted Disparity Limit. Effective for Plan Years beginning on or
after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 Total Cumulative Permitted Disparity Years. The term “Total
Cumulative Permitted Disparity Years” means the number of Plan Years credited to
the Participant for allocation or accrual purposes under this Plan, and under
any other qualified plan or simplified employee pension plan (whether or not
terminated) ever maintained by the Employer. For purposes of determining the
Participant's cumulative permitted disparity limit, all Plan Years ending in the
same calendar year are treated as the same Plan Year. If the Participant has not
benefited under a defined benefit or target benefit plan for any year beginning
on or after January 1, 1994, then the Participant has no cumulative disparity
limit. For purposes of the prior sentence, a Participant is not treated as
benefiting under a defined benefit plan for a Plan Year if the defined benefit
plan was not a section 401(l) plan within the meaning of Regulation
§1.401(a)(4)-12 for that Plan Year and did not impute permitted disparity under
Regulation §1.401(a)(4)-7 for that Plan Year.










3.20     

Deemed IRA Contributions

. Deemed IRA Contributions are not permitted.










Article 4     








     

Plan Benefits










4.1     

Benefit Upon Normal Retirement

. Every Participant who has reached Normal Retirement Age will be entitled upon
subsequent Termination of Employment with the Employer to receive his or her
Vested Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made under Section 5.1 .










4.2     

Benefit Upon Late Retirement

. A Participant who has reached Normal Retirement Age may elect to remain
employed by the Employer and retire at a later date. Such Participant will
continue to participate in the Plan and his or her Participant's Account will
continue to receive allocations under Article 3. Upon actual retirement, the
Participant will be entitled to his or her Vested Aggregate Account balance
determined as of the most recent Valuation Date coinciding with or immediately
preceding the date of distribution. A Participant who elects late retirement may
at any time (1) choose to have distributed prior to actual retirement all or
part of his or her Vested Aggregate Account determined as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution; or (2) choose to have such Vested Aggregate Account transferred to
another qualified retirement plan maintained by the Employer. Upon actual
retirement, the Participant will be entitled to his or her undistributed Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. Distribution
will be made in accordance with Section 5.1 .










4.3     

Benefit Upon Death

. Upon the death of a Participant prior to Termination of Employment with the
Employer, or upon the death of a Terminated Participant prior to distribution of
his or her Vested Aggregate Account, his or her Beneficiary will be entitled to
the Participant's Vested Aggregate Account balance determined as of the most
recent Valuation Date coinciding with or immediately preceding the date of
distribution. If any Beneficiary who is living on the date of the Participant's
death dies prior to receiving his or her entire death benefit, the portion of
such death benefit will be paid in a lump sum to the estate of such deceased
Beneficiary. The Administrator's determination that a Participant has died and
that a particular person has a right to receive a death benefit will be final.
Distribution will be made under Section 5.2 .










4.4     

Benefit Upon Disability

. If a Participant suffers a Disability prior to Termination of Employment with
the Employer, or if a Terminated Participant suffers a Disability prior to
distribution of his or her Vested Aggregate Account, he or she will be entitled
to his or her Vested Aggregate Account balance determined as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made under Section 5.3 .










4.5     

Benefit Upon Termination of Employment

. A Terminated Participant will be entitled to his or her Vested Aggregate
Account balance as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. Distribution to a Terminated
Participant who does not die prior to distribution or who does not suffer a
Disability prior to distribution will be made under Section 5.4 .










4.6     

Determination of Vested Interest

. A Participant's Vested Interest in his or her Participant's Account will be
determined in accordance with the following provisions:








(a)     

Vesting Upon Retirement, Death or Disability. A Participant will have a 100%
Vested Interest in his or her Participant's Account upon reaching Normal
Retirement Age prior to Termination of Employment. A Participant will also have
a 100% Vested Interest therein (1) upon his or her Disability prior to
Termination of Employment; and (2) upon his or her death prior to Termination of
Employment.








(b)     

Vesting of Elective Deferrals, QMACs and QNECs and Certain Other Accounts. A
Participant will at all times have a 100% Vested Interest in his or her Elective
Deferral Account, ADP Safe Harbor Non-Elective Contribution Account, ADP Safe
Harbor Matching Contribution Account, Qualified Matching Contribution Account,
Qualified Non-Elective Contribution Account, Voluntary Employee Contribution
Account, Rollover Contribution Account, and Deemed IRA Contribution Account.








(c)     

Vesting of ACP Safe Harbor Matching Contribution Account. A Participant's Vested
Interest in his or her ACP Safe Harbor Matching Contribution Account is
described in the Safe Harbor 401(k) Contribution Addendum executed by the
Sponsoring Employer from time to time.








(d)     

Vesting Requirement Upon Complete Termination or Upon Discontinuance of
Contributions. Upon a complete termination of the Plan or upon a complete
discontinuance of contributions under the Plan, the following Participants will
have a 100% Vested Interest in their Participants' Accounts: (1) Participants
who are affected by such complete termination or, if applicable, such complete
discontinuance of contributions; (2) Participants who have not Terminated
Employment with the Employer; and (3) Participants who have Terminated
Employment with the Employer and who (A) have not incurred five consecutive
Breaks in Service and (B) have not received a complete distribution of their
Vested Aggregate Account balance.








(e)     

Vesting Requirement Upon Partial Termination. Upon partial termination of the
Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant's Account as of the date of partial termination.








(f)     

Amendments to the Vesting Schedule. No amendment to the Plan may directly or
indirectly reduce a Participant's Vested Interest in his or her Participant's
Account. If the Plan is amended in any way that directly or indirectly affects
the computation of a Participant's Vested Interest in his or her Participant's
Account, or the Plan is deemed amended by an automatic change to or from a Top
Heavy Vesting schedule, then the following provisions will apply:








(1)     

Participant Election. Any Participant with at least three Years of Service may,
by filing a written request with the Administrator, elect to have the Vested
Interest in his or her Participant's Account computed by the Vesting schedule in
effect prior to the amendment. A Participant who fails to make an election will
have the Vested Interest in his or her Participant's Account computed under the
new schedule. The period in which the election may be made will begin on the
date the amendment is adopted or is deemed to be made and will end on the latest
of (A) 60 days after the amendment is adopted; (B) 60 days after the amendment
becomes effective; or (C) 60 days after the Participant is issued written notice
of the amendment by the Employer or Administrator.








(2)     

Preservation of Vested Interest. Notwithstanding the foregoing to the contrary,
if the vesting schedule is amended, then in the case of an Employee who is a
Participant as of the later of the date such amendment is adopted or the date it
becomes effective, the Vested Interest in his or her Participant's Account
determined as of such date will not be less than his or her Vested Interest
computed under the Plan without regard to such amendment.










Article 5     








     

Distribution of Benefits










5.1     

Distribution of Benefit Upon Retirement

. Unless a cash-out occurs under Section 5.5 , the retirement benefit a
Participant is entitled to receive under Section 4.1 or 4.2 will be distributed
in the following manner:









(a)     

Normal Form of Distribution. The Normal Form of Distribution is a lump sum
payment.








(b)     

Optional Forms of Distribution. There are no Optional Forms of Distribution.








(c)     

Time of Distribution. Distribution will be made under this Section within a
reasonable time after the Participant's actual retirement on or after the Normal
Retirement Date; or within a reasonable time after the date a Participant who
elects late retirement under Section 4.2 requests payment as permitted
thereunder.










5.2     

Distribution of Benefit Upon Death

. Unless a mandatory cash-out occurs under Section 5.5 , the death benefit a
deceased Participant's Beneficiary is entitled to receive under Section 4.3 will
be distributed as follows:








(a)     

Surviving Spouse. If a Participant has a surviving Spouse on the date of the
Participant's death, then the deceased Participant's surviving Spouse will be
entitled to receive a death benefit determined in accordance with the following
provisions:








(1)     

Form of Distribution. If a Participant dies before the Annuity Starting Date,
and the Participant has a surviving Spouse on the date of the Participant's
death, then notwithstanding any other Beneficiary designation made by the
Participant, the deceased Participant's surviving Spouse will be entitled to
receive 100% of the deceased Participant's death benefit unless the surviving
Spouse has waived that right in accordance with Section 5.8. The benefit will be
distributed, at the election of the surviving Spouse, (A) in a lump sum payment;
or (B) in Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the surviving Spouse (or beyond the life expectancy of the surviving Spouse),
in which case the lump sum value of the Participant's benefit either may be
segregated and separately invested and the Substantially Equal installments will
be paid from the Plan; may remain invested in the Trust's assets and the
Substantially Equal installments will be paid from the Plan; or may be used to
purchase a nontransferable immediate or deferred annuity that is selected by the
Employer and that complies with the terms of the Plan from an insurance company
to provide for such Substantially Equal installments. All forms of distribution
are available on a non-discriminatory basis and are not subject to the
Administrator's discretion.









(2)     

Time of Distribution. Any death benefit payable to a surviving Spouse will be
distributed within a reasonable time after the death of the Participant, but not
later than December 31st of the calendar year which contains the fifth
anniversary of the date of the Participant's death pursuant to Section
5.9(b)(2)(A), if required minimum distributions to the Participant have not
begun. However, if the surviving Spouse elects the Life Expectancy rule under
Section 5.9(b)(2)(B), then the surviving Spouse may elect to defer distribution
of the death benefit, but distribution must begin no later than December 31st of
the calendar year in which the deceased Participant would have attained Age 70½.








(3)     

Death of Surviving Spouse Before Distribution Begins. If the surviving Spouse
dies before distribution begins, then distribution will be made as if the
surviving Spouse were the Participant.








(b)     

Non-Spouse Beneficiary. Any death benefit payable to a non-Spouse Beneficiary
will be distributed to the Beneficiary in accordance with the following
provisions:








(1)     

Form of Distribution. Any such death benefit will be distributed, at the
election of the Beneficiary, (A) in a lump sum payment; or (B) in Substantially
Equal monthly, quarterly, semi-annual or annual cash installment payments over a
period certain which does not extend beyond the life of the surviving Spouse (or
beyond the life expectancy of the surviving Spouse), in which case the lump sum
value of the Participant's benefit either may be segregated and separately
invested and the Substantially Equal installments will be paid from the Plan;
may remain invested in the Trust's assets and the Substantially Equal
installments will be paid from the Plan; or may be used to purchase a
nontransferable immediate or deferred annuity that is selected by the Employer
and that complies with the terms of the Plan from an insurance company to
provide for such Substantially Equal installments. All forms of distribution are
available on a non-discriminatory basis and are not subject to the
Administrator's discretion.








(2)     

Time of Distribution. Any death benefit payable to a non-Spouse Beneficiary will
be distributed within a reasonable time after the death of the Participant, but
not later than December 31st of the calendar year which contains the fifth
anniversary of the date of the Participant's death pursuant to Section
5.9(b)(2)(A), if required minimum distributions to the Participant have not
begun. However, if the non-Spouse Beneficiary elects the Life Expectancy rule
pursuant to Section 5.9(b)(2)(B), then distribution of the death benefit to a
non-Spouse Beneficiary must begin no later than December 31st of the calendar
year immediately following the calendar year in which the Participant died.








(c)     

Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of his or her
benefit dies before the entire benefit is distributed, then the balance thereof
will be distributed to the Participant's Beneficiary (or Beneficiary's
Beneficiary) at least as rapidly as under the method of distribution being used
on the date of the Participant's or Beneficiary's death.










(d)     

Payments to a Beneficiary of a Beneficiary. In the absence of a Beneficiary
designation or other directive from the deceased Participant to the contrary,
any Beneficiary may name his or her own Beneficiary to receive any benefits
payable in the event of the Beneficiary's death prior to receiving the entire
death benefit to which the Beneficiary is entitled; if a Beneficiary has not
named his or her own Beneficiary, then the Beneficiary's estate will be the
Beneficiary. If any benefit is payable under this paragraph to a Beneficiary of
the deceased Participant's Beneficiary, to the estate of the deceased
Participant's Beneficiary, or to any other Beneficiary or the estate thereof,
then subject to the limitations regarding the latest dates for benefit payment
of this Section and Section 5.9, the Administrator may (1) continue to pay the
remaining value of such benefits in the amount and form that has already
commenced, (2) pay such benefits in any other manner permitted under the Plan
for distribution of benefits upon death, and/or (3) if payments have not already
commenced, pay such benefits in any other manner permitted under the Plan for
distribution of benefits upon death. Distribution to the Beneficiary of a
Beneficiary must begin no later than the date that a distribution would have
been made to the Participant's Beneficiary. The Administrator's determination
under this paragraph will be final and will be applied in a uniform manner that
does not discriminate in favor of Participants who are Highly Compensated
Employees.








(e)     

Partial Distributions. If a Participant's Beneficiary receives a distribution of
less than 100% of the Participant's Vested Aggregate Account balance, then the
Administrator will determine the portion (including zero) of the distribution
that will be made from each of the Participant's sub-accounts, provided that any
such determination is made in a uniform manner that does not discriminate in
favor of Participants who are Highly Compensated Employees.










5.3     

Distribution of Benefit Upon Disability

. Unless a mandatory cash-out occurs under Section 5.5 , the Disability benefit
a Participant is entitled to receive under Section 4.4 will be distributed in
the following manner:








(a)     

Normal Form of Distribution. The Normal Form of Distribution is a lump sum
payment.








(b)     

Optional Forms of Distribution. There are no Optional Forms of Distribution.








(c)     

Time of Distribution. Distribution will be made under this Section within an
administratively reasonable time after the date on which a Participant who
suffers a Disability Terminates Employment with the Employer on account of the
Disability.










5.4     

Distribution of Benefit Upon Termination of Employment

. Unless a mandatory cash-out occurs under Section 5.5 or a distribution occurs
under Sections 5.1 , 5.2 , or 5.3 , the benefit that a Terminated Participant is
entitled to receive under Section 4.5 will be distributed in the following
manner:








(a)     

Normal Form of Distribution. The Normal Form of Distribution is a lump sum
payment.








(b)     

Optional Forms of Distribution. There are no Optional Forms of Distribution.










(c)     

Time of Distribution. Distribution will be made under this Section within an
administratively reasonable time after the Participant requests payment.










5.5     

Mandatory Cash-Out of Benefits

. Mandatory cash-outs prior to March 28, 2005 will be governed by the terms of
the Plan (including amendments) as in effect prior to such date. Effective on or
after such date, the Vested Aggregate Account of a Participant who has
Terminated Employment, who is entitled to a distribution and who satisfies the
requirements of this Section will be distributed without the Participant's
consent in accordance with the following provisions:








(a)     

Cashout Threshold. Distribution can only be made under this Section if a
Participant's Vested Aggregate Account on or after the date of Termination of
Employment does not exceed $1,000 (the "cash-out threshold"), which will be
determined by including the Participant's Rollover Contribution Account (if
any).








(b)     

Time of Distribution. Distribution will be made under this Section as soon as
administratively feasible after the Participant Terminates Employment.
Notwithstanding the foregoing, if a Participant would have received a
distribution under the preceding sentence but for the fact that his or her
Vested Aggregate Account exceeded the cash-out threshold, and if at a later time
the Participant's Vested Aggregate Account is reduced to an amount not greater
than the cash-out threshold, the Administrator will distribute such Vested
Aggregate Account in a lump sum without the Participant's consent as soon as
administratively feasible after the date the Participant's Vested Aggregate
Account no longer exceeds the cash-out threshold.








(c)     

Form of Distribution. Distribution under this Section will, at the election of
the Participant, be made as a lump sum cash payment or as a direct rollover
under Section 5.14 . However, if the Participant does not elect to have the
distribution made as a lump sum cash payment or as a direct rollover under
Section 5.14 , then the Administrator will pay the distribution as a lump sum
cash payment, and any such lump sum cash payment will occur not less than 30
days and not more than 90 days (or such other time as permitted by law) after
the Code §402(f) notice is provided to the Participant.










5.6     

Restrictions on Immediate Distributions

. If a Participant's Vested Aggregate Account balance exceeds the amount set
forth in paragraph (a) of this Section and is Immediately Distributable, then
such account can only be distributed in accordance with the following
provisions:








(a)     

General Rule. If (1) the Vested Aggregate Account balance (effective January 1,
2002, determined before taking into account the Participant's Rollover
Contribution Account) of a Participant who has Terminated Employment exceeds
$5,000, or if there are remaining payments to be made with respect to a
particular distribution option that previously commenced, and (2) such amount is
Immediately Distributable, then the Participant (and, with respect to any
portion of the Participant's Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant's Spouse, if any (or where either the Participant or Spouse has
died, the survivor)), must consent to any distribution of such amount. If (1)
the Vested Aggregate Account balance (effective January 1, 2002, determined
before taking into account the Participant's Rollover Contribution Account) of a
Participant who has Terminated Employment does not exceed $5,000, but (if
applicable) exceeds the cash-out threshold set forth in Section 5.5(a), and (2)
such amount is Immediately Distributable, then only the Participant (or where
the Participant has died, the Participant's Spouse or Beneficiary) must consent
to any distribution of such amount.








(b)     

General Consent Requirement. The consent of the Participant (and, with respect
to any portion of the Participant's Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant's Spouse, if any (or where either the Participant or Spouse has
died, the survivor)) to any benefit that is Immediately Distributable must be
obtained in writing within the 90-day period (or such other period as may be
required by law) ending on the Annuity Starting Date. However, (1) with respect
to any portion of the Participant's Account which is not subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417, the Participant will not be required to consent to a distribution that is
required by Code §401(a)(9) or § 415; and (2) with respect to any portion of the
Participant's Account subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, (A) only the Participant must
consent to the distribution of a Qualified Joint and Survivor Annuity while the
benefit is Immediately Distributable, and (B) neither the Participant (nor the
Participant's Spouse) is required to consent to a distribution required by Code
§401(a)(9) or §415.








(c)     

Notification Requirement. The Administrator must notify the Participant (and,
with respect to any portion of the Participant's Account which is subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417, the Participant's Spouse) of the right to defer any distribution until it
is no longer Immediately Distributable. Notification will include a general
explanation of the material features and relative values of the optional forms
of benefit that are available under the Plan in a manner that would satisfy the
notice requirements of Code §417(a)(3), and any such notification will be
provided no less than 30 days or more than 90 days (or such other period as may
be required by law) prior to the Annuity Starting Date. Notwithstanding the
other requirements of this Section, the notices prescribed by this Section need
not be given to a Participant if (1) the Plan "fully subsidizes" the costs of a
Qualified Joint and Survivor Annuity or Qualified Pre-Retirement Survivor
Annuity; (2) the Plan does not allow the Participant to waive the Qualified
Joint and Survivor Annuity or Qualified Pre-Retirement Survivor Annuity; and (3)
the Plan does not allow a Participant who has a Spouse to designate a non-Spouse
Beneficiary. For purposes of this Section, a plan fully subsidizes the costs of
a benefit if no increases in cost, or decreases in benefits to the Participant
may result from the Participant's failure to elect another benefit.








(d)     

Waiver of 30-Day Requirement. Distribution of a Participant's benefit may begin
less than 30 days after the notice described in paragraph (c) is given the
Participant if (1) the Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving notice
to consider the decision of whether or not to elect a distribution; (2) the
Participant, after receiving the notice, affirmatively elects a distribution (or
a particular distribution option); and (3) with respect to any portion of the
Participant's Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417, the Participant does not
revoke the election at any time prior to the expiration of the 7-day period that
begins on the date the notice is given.








(e)     

Consent Not Needed on Plan Termination. If upon Plan termination neither the
Employer nor an Affiliated Employer maintains another defined contribution plan
(other than an employee stock ownership plan (ESOP) as defined in Code
§4975(e)(7)), then the Participant's benefit will, without the Participant's
consent (and, with respect to any portion of the Participant's Account which is
subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, without consent of the Participant's Spouse), be
distributed to the Participant. If the Employer or an Affiliated Employer
maintains another defined contribution plan (other than an ESOP), then the
Participant's benefit will, without the Participant's consent (and, with respect
to any portion of the Participant's Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417,
without consent of the Participant's Spouse), be transferred to the other plan
if the Participant does not consent to an immediate distribution under this
Section. Notwithstanding the foregoing, this paragraph will not apply to any
portion of the Participant's Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417 if the Plan,
upon termination, offers an annuity option purchased from a commercial provider
with respect to such portion of the Participant's Account.










5.7     

Accounts of Rehired Participants

. If a Participant who is not 100% Vested in his or her Participant's Account
Terminates Employment, a Forfeiture of all or a portion of the Participant's
Account of the Participant who has Terminated Employment may have occurred, and
the Participant is subsequently reemployed by the Employer, then his or her
Participant's Account will be administered in accordance with the following
provisions:








(a)     

Reemployment of a Participant After 5 Consecutive Breaks in Service. If the
Participant is reemployed by the Employer after incurring five consecutive
Breaks in Service, then any previous Forfeiture of the Participant's Account
will not be restored under the terms of this Plan.








(b)     

Reemployment of a Non-Vested Participant Before 5 Consecutive Breaks in Service.
If a Participant's Vested Interest in the entire Participant's Account
attributable to Employer contributions is 0% on the date that the Participant
Terminates Employment, restoration of the previous Forfeiture of such
Participant's Account attributable to Employer contributions will occur in the
Plan Year that such Participant is reemployed by the Employer.








(c)     

Reemployment of a Vested Participant Before 5 Consecutive Breaks in Service. If
a Participant's Vested Interest in the Participant's Account balance
attributable to Employer contributions is less than 100% (but greater than 0%)
on the date that the Participant Terminates Employment, a Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions of the Participant who has Terminated Employment may have
occurred, and the Participant is subsequently reemployed by the Employer before
incurring five consecutive Breaks in Service, then the following provisions will
apply:








(1)     

Distribution Has Occurred But No Forfeiture Has Occurred. If a Forfeiture of the
non-Vested portion of the Participant's Account attributable to Employer
contributions has not occurred but a distribution of all or a portion of the
Participant's Account of the Participant who has Terminated Employment has
occurred, then a separate bookkeeping account will be established for the
Participant's Account at the time of distribution; the Participant's Vested
Interest in the separate bookkeeping account at any relevant time will be an
amount ("X") determined according to the following formula: X = P(AB + (R x D))
- (R x D)). In applying the formula, "P" is the Vested Interest at the relevant
time, "AB" is the respective account balance at the relevant time, "D" is the
amount of the distribution, and "R" is the ratio of the respective account
balance at the relevant time to the respective account balance after the
distribution.








(2)     

Both Distribution and Forfeiture Have Occurred. If a distribution of all or a
portion of the Vested Interest in the Participant's Account of a Participant who
has Terminated Employment has occurred and Forfeiture of the non-Vested portion
of the Participant's Account attributable to Employer contributions has occurred
(which may not necessarily occur at the same time that the distribution occurs),
then the previous Forfeiture of such Participant's Account balance attributable
to Employer contributions will be restored, calculated as of the date the
Forfeiture occurred (unadjusted by subsequent gains and losses) and based upon
the Sponsoring Employer's decision whether the Participant is required to repay
to the Plan the full amount of all distribution(s) which were attributable to
Employer contributions (and effective as of the first day of Plan Year beginning
in 2006 (or such earlier effective date as may be provided in a separate
amendment for implementing the final Code §401(k) Regulations and as permitted
by such Regulations), including Elective Deferrals). With respect to such
decision of the Sponsoring Employer whether the Participant is required to repay
to the Plan the full amount of all distribution(s) which were attributable to
Employer contributions (and effective as of the first day of Plan Year beginning
in 2006 (or such earlier effective date as may be provided in a separate
amendment for implementing the final Code §401(k) Regulations and as permitted
by such Regulations), including Elective Deferrals) in order to have the
previous Forfeiture of such Participant's Account balance attributable to
Employer contributions be restored, the following provisions will apply:








(A)     

Precedent Established. Once such decision by the Sponsoring Employer has been
made, such decision will establish precedence for the Plan and cannot be
changed, altered or modified.








(B)     

Time of Restoration If Repayment Is Not Required. If, based upon the Sponsoring
Employer's decision, the Participant is not required to repay to the Plan the
full amount of all distribution(s) which were attributable to Employer
contributions (and effective as of the first day of Plan Year beginning in 2006
(or such earlier effective date as may be provided in a separate amendment for
implementing the final Code §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals) in order to have the previous
Forfeiture of such Participant's Account balance attributable to Employer
contributions be restored, then such restoration will occur in the Plan Year in
which the Participant is reemployed by the Employer.








(C)     

Time of Restoration If Repayment Is Required. If, based upon the Sponsoring
Employer's decision, the Participant is required to repay to the Plan the full
amount of all distribution(s) which were attributable to Employer contributions
(and effective as of the first day of Plan Year beginning in 2006 (or such
earlier effective date as may be provided in a separate amendment for
implementing the final Code §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals) in order to have the previous
Forfeiture of such Participant's Account balance attributable to Employer
contributions be restored, then, such repayment by the Participant must be made
before the earlier of (i) five years after the Participant's Reemployment
Commencement Date, or (ii) the date on which the Participant incurs five
consecutive Breaks in Service following the date of distribution of either the
entire or the remaining Vested Interest in the Participant's Account. Such
restoration of the previous Forfeiture of such Participant's Account balance
attributable to Employer contributions will occur in the Plan Year that the
Participant repays to the Plan the full (or any remaining) amount of the
distribution which was attributable to Employer contributions (and effective as
of the first day of Plan Year beginning in 2006 (or such earlier effective date
as may be provided in a separate amendment for implementing the final Code
§401(k) Regulations and as permitted by such Regulations), including Elective
Deferrals).








(d)     

Sources of Restoration of Previously Forfeited Amounts. The sources to restore a
previous Forfeiture of the non-Vested portion of the Participant's Account
balance attributable to Employer contributions pursuant to this Section will be
made first by using available Forfeitures to restore the previous Forfeiture
and, if such available Forfeitures are insufficient to restore the previous
Forfeiture, by the Employer making a special Employer contribution to the Plan
to the extent necessary to restore the previous Forfeiture.










5.8     

Spousal Consent Requirements

. The following provisions apply to a Participant's (or, where applicable, a
Participant's Spouse's) waiver of benefits under the Plan:








(a)     

Normal Form of Distribution Is Not a Qualified Joint and Survivor Annuity. If
the Normal Form of Distribution under the Plan is not a Qualified Joint and
Survivor Annuity, all distributions can be made from the Plan to a Participant
without the consent of the Participant's Spouse, except for any portion of the
Participant's Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417. Subject to the
provisions of the next sentence, with regard to a death benefit payable to a
Spouse, a Spouse can elect to waive such death benefit under Section 5.2 of the
Plan, but the election will not be effective unless (1) the election is in
writing; (2) the election designates a specific Beneficiary or form of benefit
which may not be changed without Spousal consent (or the Spouse's consent
expressly permits designations by the Participant without any requirement of
further Spousal consent); and (3) the Spouse's consent acknowledges the effect
of the election and is witnessed by the Administrator or a notary public. With
regard to a distribution of any portion of a Participant's Account which is
subject to the Qualified Joint and Survivor Annuity and/or the Qualified
Pre-Retirement Survivor Annuity requirements of Code §401(a)(11) and Code §417,
the provisions set forth in paragraph (b) below apply.










(b)     

Normal Form of Distribution Is a Qualified Joint and Survivor Annuity. If the
Normal Form of Distribution under the Plan is a Qualified Joint and Survivor
Annuity, or with respect to any portion of the Participant's Account which is
subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, then the following provisions will apply:








(1)     

Election to Waive a QJSA. A married Participant's election to waive a Qualified
Joint and Survivor Annuity, or an unmarried Participant's election to waive a
life annuity, must be in writing and must be made during the 90-day period (or
such other period as may be required by law) ending on the Annuity Starting
Date. The election may be revoked in writing and a new election may be made at
any time and any number of times during the election period.








(2)     

Election to Waive a QPSA. A married Participant's election to waive a Qualified
Pre-Retirement Survivor Annuity must be in writing and must be made during an
election period beginning on the first day of the Plan Year in which the
Participant reaches Age 35 and ending on the date of his or her death. The
election may be revoked in writing and a new election made at any time and any
number of times during the election period. A Terminated Participant's election
period concerning the Vested Aggregate Account before Termination of Employment
will not begin later than such date. If the Participant has not completed a
designation form specifying the time and/or form of payment of the Qualified
Pre-Retirement Survivor Annuity prior to the Participant's death, the surviving
Spouse may elect to receive the Qualified Pre-Retirement Survivor Annuity in any
optional form permitted in Section 5.2 .








(3)     

Special Pre-Age 35 QPSA Election. A Participant who has not yet reached Age 35
as of the end of any current Plan Year may make a special election to waive a
Qualified Pre-Retirement Survivor Annuity for the period beginning on the date
of such election and ending on the first day of the Plan Year in which such
Participant reaches Age 35. This election will not be valid unless the
Participant receives the same written explanation of the Qualified
Pre-Retirement Survivor Annuity as described in paragraph (4). Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant reaches Age 35. A new
election to waive a Qualified Pre-Retirement Survivor Annuity on or after such
date is subject to the full requirements of this Section.








(4)     

Required Written Explanation. In the case of a Qualified Joint and Survivor
Annuity, the Administrator will no less than 30 days and no more than 90 days
(or such other period as may be required by law) prior to the Annuity Starting
Date provide to each Participant a written explanation of: (A) the terms and
conditions of a Qualified Joint and Survivor Annuity; (B) the Participant's
right to make and the effect of an election to waive the Qualified Joint and
Survivor Annuity form of benefit; (C) the rights of a Participant's Spouse; and
(D) the right to make, and the effect of, a revocation of a previous election to
waive the Qualified Joint and Survivor Annuity. The Annuity Starting Date for a
distribution in a form other than a Qualified Joint and Survivor Annuity may be
less than 30 days after receipt of the written explanation described in the
preceding sentence provided: (A) the Participant has been provided with
information that clearly indicates that the Participant has at least 30 days to
consider whether to waive the Qualified Joint and Survivor Annuity and elect
(with Spousal consent) to a form of distribution other than a Qualified Joint
and Survivor Annuity; (B) the Participant is permitted to revoke any affirmative
distribution election at least until the Annuity Starting Date or, if later, at
any time prior to the expiration of the 7-day period that begins the day after
the explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant; and (C) the Annuity Starting Date is a date after the date that the
written explanation was provided to the Participant. In the case of a Qualified
Pre-Retirement Survivor Annuity, the Administrator will provide each Participant
within the Applicable Period under subparagraph (5) with a written explanation
of the Qualified Pre-Retirement Survivor Annuity in such terms and manner as
would be comparable to the written explanation applicable to a Qualified Joint
and Survivor Annuity.








(5)     

Applicable Period. The term "Applicable Period" means whichever of the following
periods ends last: (A) the period beginning with the first day of the Plan Year
in which the Participant attains Age 32 and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains Age 35; (B) a
reasonable period after the individual becomes a Participant in the Plan; (C) a
reasonable period ending after the requirements of Code §401(a)(11) apply to the
Participant; or (D) a reasonable period ending after the requirements of Code
§417(a)(5) cease to apply with respect to the Participant. For purposes of this
paragraph, a reasonable period means the end of the two year period beginning
one year prior to the date the applicable event occurs, and ending one year
after that date.








(6)     

Participants Who Terminate Before Age 35. If a Participant Terminates Employment
before the Plan Year in which he or she reaches Age 35, the notice required
under subparagraph (4) will be provided within the two year period beginning one
year prior to such Termination of Employment and ending one year after such
Termination of Employment. If such Participant thereafter returns to employment
with the Employer, the Applicable Period for such Participant will be
re-determined.








(7)     

Elections Must Have Spousal Consent. A Participant's election not to receive a
Qualified Joint and Survivor Annuity or a Participant's election not to receive
a Qualified Pre-Retirement Survivor Annuity will not be effective unless (A the
Participant's Spouse consents in writing to the election; (B) the election
designates a specific Beneficiary (or form of benefit) which may not be changed
without Spousal consent (or the consent of the Spouse expressly permits
designations by the Participant without any requirement of further Spousal
consent); and (C) the Spouse's consent acknowledges the effect of the election
and is witnessed by the Administrator or a notary public.








(8)     

Additional Requirements and Exceptions for Spousal Consent. Notwithstanding
paragraph (7) above, a Spouse's consent will not be required if there is no
Spouse, if the Spouse cannot be located, or if there are other circumstances (as
set forth in the Code or Regulations) which preclude the necessity of such
Spouse's consent. Any consent by a Participant's Spouse (or establishment that
consent cannot be obtained) will be effective only with respect to such Spouse.
A consent that permits designations by the Participant without any requirement
of further Spousal consent must acknowledge that the Spouse has the right to
limit consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights. A revocation of a prior election may be made by a Participant
without the Spouse's consent at any time before benefits begin. No Spouse's
consent obtained under subparagraph (7) above will be valid unless the
Participant has received notice as provided in paragraph (4) above.










5.9     

Required Minimum Distributions

. All distributions from the Plan will be determined and made in accordance with
the final and temporary Regulations under Code §401(a)(9) on April 17, 2002.
Pursuant to those Regulations, all distributions will be determined in
accordance with the following provisions:








(a)     

General Rules. All distributions under this section will be made in accordance
with these general rules:








(1)     

Effective Date. The provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.








(2)     

Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan and any prior Plan amendments.








(3)     

Requirements of Regulations Incorporated. All distributions required under this
Section will be determined and made in accordance with the Regulations under
Code §401(a)(9).








(4)     

TEFRA §242(b)(2) Elections. Notwithstanding the other provisions of this
Section, distributions may be made under a designation made before January 1,
1984, in accordance with Tax Equity and Fiscal Responsibility Act (TEFRA)
§242(b)(2) and the provisions of the Plan that relate to TEFRA §242(b)(2).








(b)     

Time and Manner of Distribution. All required minimum distributions will be made
from the Plan in the following time and in the following manner:








(1)     

Required Beginning Date. The Participant's entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant's
Required Beginning Date.








(2)     

Death of Participant Before Distributions Begin. If the Participant dies before
distribution begins, the Participant's entire interest will be distributed (or
begin to be distributed) not later than as follows:








(A)     

5-Year Rule Applies to All Distributions to Designated Beneficiaries. If the
Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant's entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant's death. If the Participant's surviving Spouse is
the sole Designated Beneficiary and the surviving Spouse dies after the
Participant but before distributions to either the Participant or the surviving
Spouse begin, this subparagraph will apply as if the surviving Spouse were the
Participant. This subparagraph also applies to all distributions.










(B)     

Life Expectancy Rule. Notwithstanding subparagraph (b)(2)(A), a Participant (or,
if no election has been made by the Participant prior to the Participant's
death, then the Participant's Designated Beneficiary) may elect on an individual
basis whether the Life Expectancy rule applies to distributions after the death
of a Participant who has a Designated Beneficiary. The election must be made no
later than September 30th of the calendar year in which distribution would be
required to begin under this subparagraph (b)(2)(B). If neither the Participant
nor the Beneficiary makes an election under this subparagraph (or the election
is received later than September 30th of the calendar year in which distribution
would be required to begin under this subparagraph (b)(2)(B)), then
distributions will be made in accordance with the 5-Year rule of subparagraph
(b)(2)(A) above. The following provisions relate to the Life Expectancy rule
under this subparagraph (b)(2)(B):






(i)     Surviving Spouse Is the Sole Designated Beneficiary. If the
Participant's surviving Spouse is the Participant's sole Designated Beneficiary,
then distributions to the surviving Spouse will begin by the later of [a]
December 31 of the calendar year immediately following the calendar year in
which the Participant died; or [b] December 31 of the calendar year in which the
Participant would have attained age 70½.



(ii)     Surviving Spouse Is Not the Sole Designated Beneficiary. If the
Participant's surviving Spouse is not the Participant's sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.



(iii)     No Designated Beneficiary. If there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant's death, the
Participant's interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant's death.



(iv)     Surviving Spouse Dies Before Distributions Begin. If the Participant's
surviving Spouse is the Participant's sole Designated Beneficiary and the
surviving Spouse dies after the Participant but before distributions to the
surviving Spouse begin, then this subparagraph (b)(2)(B), other than
subparagraph (b)(2)(B)(i), will apply as if the surviving Spouse were the
Participant.



(v)     Election to Allow Designated Beneficiary Receiving Distributions Under
5-Year Rule to Elect Life Expectancy Distributions. A Designated Beneficiary who
is receiving payments under the 5-Year rule may make a new election to receive
payments under the Life Expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the Life
Expectancy rule for all Distribution Calendar Years before 2004 are distributed
by the earlier of December 31, 2003 or the end of the 5-Year period.





(C)     

Date Distributions Are Deemed To Begin. For purposes of this subparagraph (b)(2)
and paragraph (d), unless subparagraph (b)(2)(B)(iv) above applies,
distributions are considered to begin on the Participant's Required Beginning
Date. If subparagraph (b)(2)(B)(iv) above applies, distributions are considered
to begin on the date distributions are required to begin to the surviving Spouse
under subparagraph (b)(2)(B)(i) above. If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant's Required Beginning Date (or to the Participant's
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under subparagraph (b)(2)(B)(i)), then the date distributions
are considered to begin is the date distributions actually commence.








(3)     

Forms of Distribution. Unless the Participant's interest is distributed as an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraphs (c) and (d). If the
Participant's interest is distributed as an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code §401(a)(9) and the Regulations.








(c)     

Required Minimum Distributions During the Participant's Lifetime. The amount of
required minimum distributions during a Participant's lifetime will be
determined as follows:








(1)     

Amount of Required Distribution for Each Distribution Calendar Year. During the
Participant's lifetime, the minimum amount that will be distributed each
Distribution Calendar Year is the lesser of (A) the quotient obtained by
dividing the Participant's Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's age as of the Participant's birthday in the Distribution Calendar
Year; or (B) if the Participant's sole Designated Beneficiary for the
Distribution Calendar Year is the Participant's Spouse, then the quotient
obtained by dividing the Participant's Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the Distribution Calendar Year.








(2)     

Required Minimum Distributions Continue Through Year of Death. Required minimum
distributions will be determined under this paragraph (c) beginning with the
first Distribution Calendar Year and up to and including the Distribution
Calendar Year that includes the Participant's date of death.








(d)     

Required Minimum Distributions After the Participant's Death. Required minimum
distributions will be made after a Participant's death in accordance with the
following provisions:








(1)     

Death On or After the Date Distribution Begins. If a Participant dies on or
after the date distribution begins, then the amount of a required minimum
distribution will be determined as follows:








(A)     

Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, then
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions:






(i)     Calculation of Remaining Life Expectancy. The Participant's remaining
Life Expectancy is calculated using his or her age in the year of death, reduced
by one for each subsequent year.



(ii)     Surviving Spouse Is the Sole Designated Beneficiary. If the
Participant's surviving Spouse is the Participant's sole Designated Beneficiary,
then the remaining Life Expectancy of the surviving Spouse is calculated for
each Distribution Calendar Year after the year of the Participant's death using
the surviving Spouse's age as of the Spouse's birthday in that Distribution
Calendar Year. For Distribution Calendar Years after the year of the surviving
Spouse's death, the remaining Life Expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse's birthday in
the calendar year of the Spouse's death, reduced by one for each subsequent
calendar year.



(iii)     Surviving Spouse Is the Not Sole Designated Beneficiary. If the
Participant's surviving Spouse is not the Participant's sole Designated
Beneficiary, then the Designated Beneficiary's remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent calendar year.





(B)     

No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant's death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.








(2)     

Death Before the Date Distribution Begins. If a Participant dies before the date
distribution begins, then the amount of a required minimum distribution will be
determined as follows:








(A)     

Participant Survived by Designated Beneficiary. If (i) a Participant (or, if no
election has been made by the Participant prior to the Participant's death, the
Participant's Designated Beneficiary) is permitted to elect the Life Expectancy
rule of subparagraph (b)(2)(B); (ii) the Participant dies before distributions
begin; and (iii) there is a Designated Beneficiary, then the minimum amount to
be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the remaining Life Expectancy of the Participant's Designated
Beneficiary, determined as provided in subparagraph (d)(1).








(B)     

No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, then distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.








(C)     

Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If (i) a Participant (or, if no election has been made by the
Participant prior to the Participant's death, the Participant's Designated
Beneficiary) is permitted to elect the Life Expectancy rule of subparagraph
(b)(2)(B); (ii) the Participant dies before distributions begin; (iii) the
Participant's surviving Spouse is the Participant's sole Designated Beneficiary;
and (iv) the surviving Spouse dies before distributions are required to begin to
the surviving Spouse under subparagraph (b)(2)(B)(i), then this subparagraph
(d)(2) will apply as if the surviving Spouse were the Participant.










5.10     

Statutory Commencement of Benefits

. Unless the Participant otherwise elects, distribution of a Participant's
benefit must begin no later than the 60th day after the latest of the close of
the Plan Year in which the Participant (a) reaches the earlier of Age 65 or
Normal Retirement Age; (b) reaches the 10th anniversary of the year that the
Participant commenced Plan participation; or (c) Terminates Employment with the
Employer. However, the failure of a Participant (and, with respect to any
portion of the Participant's Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant's Spouse) to consent to a distribution while a benefit is
Immediately Distributable will be deemed to be an election to defer the payment
(or the commencement of the payment) of any benefit sufficient to satisfy this
Section. In addition, if this Plan provides for an Early Retirement Date, then a
Participant who satisfied the service requirement (if applicable) for Early
Retirement Age prior to Termination of Employment will be entitled to receive
his or her Vested Aggregate Account balance, if any, upon (a) the satisfaction
of the age requirement (if applicable) for Early Retirement Age, and (b)
reaching the Participant's Early Retirement Date.










5.11     

Earnings Before Benefit Distribution

. As of the Valuation Date coinciding with or next following the date a
Participant Terminates Employment with the Employer for any reason, the
Administrator will, until a distribution is made to the Participant or the
Participant's Beneficiary in accordance with Sections 5.1 , 5.2 , 5.3 , 5.4 , or
5.5 , direct the Trustee in a uniform nondiscriminatory manner to either (a)
invest the Participant's Vested Aggregate Account balance determined as of such
Valuation Date in a separate interest bearing account; or (b) leave the
Participant's Vested Aggregate Account balance as part of the general Trust
Fund. If the Participant's Vested Aggregate Account balance remains as part of
the general Trust Fund, then such account will either (a) share in the
allocation of net earnings and losses under Section 3.10 as a non-segregated
account, or (b) be granted interest at a rate consistent with the interest
bearing investments of the Trust Fund.










5.12     

Distribution in the Event of Legal Incapacity

. If any person entitled to benefits (the "Payee") is under any legal incapacity
by virtue of age or mental condition, then payments may be made in one or more
of the following ways as directed by the Administrator: (a) to a court-appointed
guardian of the Payee; (b) to the person or entity having a valid power of
attorney of the Payee or the Payee's estate; (c) to any other person or entity
authorized under State (or Commonwealth) law to receive benefits on behalf of
the Payee; or (d) if the Payee is a minor, to the authorized person or entity of
the Payee (e.g., custodian or guardian) under any State's (or Commonwealth's)
Uniform Transfers to Minors Act or Uniform Gifts to Minors Act.










5.13     

Missing Payees and Unclaimed Benefits

. With respect to a Participant or Beneficiary who has not claimed any benefit
(the "missing payee") to which such missing payee is entitled, and with respect
to any Participant or Beneficiary who has not satisfied the administrative
requirements for benefit payment, the Administrator may elect to either (a) to
segregate the benefit into an interest bearing account, in which event an annual
maintenance fee as may be set from time to time in a policy established by the
Sponsoring Employer may be assessed against the segregated account; (b) subject
to a policy established by the Administrator, distribute the benefit at any time
in any manner which is sanctioned by the Internal Revenue Service and/or the
Department of Labor, which may include (but not be limited to) (1) distribute
the benefit in a automatic direct rollover to an individual retirement plan
designated by the Administrator; such individual retirement plan, as defined in
Code §7701(a)(37), may be either an individual retirement account within the
meaning of Code §408(a) or an individual retirement annuity within the meaning
of Code §408(b); or (2) distribute the benefit to the Pension Benefit Guarantee
Corporation or any other authorized Federal Department or agency; (c) distribute
the benefit to any person or entity who is appointed under State (or
Commonwealth) law to act as a duly authorized guardian, legal representative,
conservator, or power of attorney; or (d) treat the entire benefit as a
Forfeiture. If a missing payee whose benefit has been forfeited is located, or
if a payee whose benefit has been forfeited for failure to satisfy the
administrative requirements for benefit payment subsequently satisfies such
administrative requirements and claims his or her benefit, and if the Plan has
not terminated (or if the Plan has terminated, all benefits have not yet been
paid), then the benefit will be restored. The Administrator, on a case by case
basis, may elect to restore the benefit by the use of earnings from
non-segregated assets of the Fund, by Employer contributions, by available
Forfeitures of the Forfeiture Account, or by any combination thereof. However,
if any such payee has not been located (or satisfied the administrative
requirements for benefit payment) by the time the Plan terminates and all
benefits have been distributed from the Plan, then the Forfeiture of such unpaid
benefit will not be restored.










5.14     

Direct Rollovers

. This Section applies to distributions made after December 31, 2001.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election, a distributee may elect, at the time and in the
manner prescribed by the Plan, to have any portion of an eligible rollover
distribution that is equal to at least $500 paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. If an
eligible rollover distribution is less than $500, then a distributee may not
make the election described in the preceding sentence to rollover a portion of
the eligible rollover distribution.








(a)     

Eligible Rollover Distribution. The term "eligible rollover distribution" means
any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include (1)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent such
distribution is required under Code §401(a)(9); (3) the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
securities); (4) the portion of any distribution which is attributable to a
financial hardship distribution; and (5) any other distribution that is
reasonably expected to total less than $500 during a year.








(b)     

Voluntary Employee Contributions as Eligible Rollover Distributions.
Notwithstanding anything in the Plan to the contrary, with respect to
distributions made after December 31, 2001, an eligible rollover distribution
may include Voluntary Employee Contributions (if any) which are not includible
in gross income; however, the portion of an eligible rollover distribution
attributable to Voluntary Employee Contributions can be paid only to an
individual retirement account or annuity described in Code §408(a) or (b), or to
a qualified defined contribution plan described in Code §401(a) or §403(a) that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes Voluntary Employee Contributions which are
not includible in gross income, the amount that is rolled over will first be
attributed to amounts includible in gross income.








(c)     

Definition of Eligible Retirement Plan. With respect to distributions made after
December 31, 2001, the term "eligible retirement plan" means an individual
retirement account described in Code §408(a); an individual retirement annuity
described in Code §408(b); an annuity plan described in Code §403(a); an annuity
contract described in Code §403(b); a qualified trust described in Code §401(a);
or an eligible deferred compensation plan under Code §457(b) which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan. This definition
of eligible retirement plan will also apply in the case of a distribution to a
surviving Spouse, or to a Spouse or former Spouse who is the alternate payee
under a qualified domestic relation order, as defined in Code §414(p); such
distribution will be made in the same manner as if the Spouse was the Employee.
If any portion of an eligible rollover distribution is attributable to payments
or distributions from an individual's Roth Elective Deferral Account, if any,
(or the segregated portion of an individual's Rollover Contribution Account that
is attributable to Roth Elective Deferrals, if any), then an eligible retirement
plan with respect to such portion will only be either another plan's designated
Roth account of the individual from whose account the payments or distributions
were made, or such individual's Roth IRA..








(d)     

Definition of Distributee. The term "distributee" means an Employee or former
Employee. In addition, an Employee's or former Employee's surviving Spouse and
an Employee's or former Employee's Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order as defined in Code §414(p), are
distributees with regard to the interest of the Spouse or former Spouse. With
respect to any portion of a distribution that is made after December 31, 2006
from an eligible retirement plan of a deceased Employee, a distributee for
purposes of a direct trustee-to trustee transfer will include an individual who
is the Designated Beneficiary of the Employee and who is not the surviving
Spouse of the Employee.








(e)     

Definition of Direct Rollover. The term "Direct Rollover" means a payment by the
Plan to the eligible retirement plan that is specified by the distributee.








(f)     

Direct Rollover Rules for Roth Elective Deferral Account. The Plan will not
provide for a direct rollover for distributions from a Participant's Roth
Elective Deferral Account, if any, if the amount of the distributions that are
eligible rollover distributions are reasonably expected to total less than $200
during a year. In addition, any distribution from a Participant's Roth Elective
Deferral Account is not taken into account in determining whether distributions
from the other Participant's Account(s) are reasonably expected to total less
than $200 during a year. Furthermore, the provision of this Section that allows
a Participant to elect a direct rollover of only a portion of an eligible
rollover distribution (but only if the amount rolled over is at least $500) is
applied by treating any amount distributed from the Participant's Roth Elective
Deferral Account as a separate distribution from any amount distributed from the
other Participant's Account(s) in the Plan, even if the amounts are distributed
at the same time.










5.15     

Distribution of Property

. The determination to pay any distribution in property will be made by the
Administrator in its sole discretion applied in a nondiscriminatory manner that
does not discriminate in favor of Participants who are HCEs. However, if this is
an amended or restated Plan, then the payee will have the right to elect a full
or partial distribution in property pursuant to and limited by the provisions of
Section 11.1(e) .










5.16     

Financial Hardship Distributions

. Subject to rules and procedures established by the Administrator in an
administrative policy regarding hardship distributions, a Participant who is
still an Employee may make a written request to the Administrator that a
distribution be made to the Participant because of his or her immediate and
heavy financial hardship. Any such distribution will be made in accordance with
the provisions of an administrative policy regarding financial hardship
distributions that is promulgated under Section 8.6 by the Administrator; such
administrative policy will include (but not be limited to) (a) the Participant's
accounts (or sub-accounts) that are available for financial hardship
distributions; (b) the maximum percentages of such accounts (or sub-accounts)
that may be distributed for financial hardships; and (c) the standards to be
used in determining if a Participant has incurred a financial hardship for
purposes of financial hardship distributions. Such standards must be based on
non-discriminatory and objective criteria. Any distribution under this Section
of a Participant's Pre-Tax Elective Deferrals may include any allocable earnings
that are credited to such Participant's Pre-Tax Elective Deferral Account as of
the later of December 31, 1988 or the end of the last Plan Year ending before
July 1, 1989, any Qualified Non-Elective Contributions (and allocable earnings)
as of the later of December 31, 1988 or the end of the last Plan Year ending
before July 1, 1989, and any Qualified Matching Contributions (and allocable
earnings) as of the later of December 31, 1988 or the end of the last Plan Year
ending before July 1, 1989.










5.17     

Pre-Retirement Distributions

. A Participant who is still an Employee may request in writing to the
Administrator that up to 100% of the Participant's Vested Interest in the
accounts set forth below be distributed to the Participant prior to Normal
Retirement Age, subject to the following provisions:








(a)     

Amount and Form of Distribution. The amount of a Participant's Vested Interest
for distribution under this Section will be determined as of the Valuation Date
which coincides with or immediately precedes the date of distribution. Any
distribution under this Section will be made to the Participant in a single
payment. When feasible, any such distribution will be paid at the Participant's
direction within 60 days of his or her request, but not later than a date as
soon as administratively practical following the next Valuation date after the
Administrator's receipt of such request.








(b)     

Elective Deferral, QMAC/QNEC Accounts. A Participant who has reached Age 59½ can
take a distribution of up to 100% of his or her Elective Deferral Account,
Qualified Matching Contribution Account and Qualified Non-Elective Contribution
Account.








(c)     

Safe Harbor 401(k) Contributions. Distribution under this Section with respect
to Safe Harbor 401(k) Contributions will only be permitted as set forth in a
Safe Harbor 401(k) Addendum executed by the Sponsoring Employer from time to
time. However, the minimum attained age requirement with respect to the
distribution of amounts attributable to a Participant's ADP Safe Harbor
Non-Elective Contributions and/or ADP Safe Harbor Matching Contributions is age
59½.








(d)     

Frequency of Pre-Retirement Distributions. The frequency of pre-retirement
distributions to any Participant under this Section will be determined pursuant
to an administrative policy regarding pre-retirement distributions that is
promulgated under Section 8.6 by the Administrator.








(e)     

Participants Who Are Not 100% Vested. If a distribution is made under this
Section at a time when the Participant has less than a 100% Vested Interest in
his or her Non-Safe Harbor Non-Elective Contribution sub-account and Matching
Contribution sub-account and such Vested Interest may increase, a separate
account will be established for the Participant's Non-Safe Harbor Non-Elective
Contribution sub-account balance and the Participant's Matching Contribution
sub-account balance at the time of distribution, and at any relevant time the
Participant's Vested Interest in the separate account will be equal to an amount
("X") determined by the following formula: X = P(AB + (R x D)) - (R x D). In
applying the formula, "P" is the Vested Interest at the relevant time, "AB" is
the respective account balance at the relevant time, "D" is the amount of the
distribution, and "R" is the ratio of the respective account balance at the
relevant time to the respective account balance after distribution.








(f)     

Restriction on Certain Transfer Contributions Account. Notwithstanding anything
in this Section to the contrary, no pre-retirement distribution can be made
under this Section with respect to Transfer Contribution Accounts (including
post-transfer earnings thereon) that are transferred into this Plan from a money
purchase plan or target benefit plan (other than any portion thereof which is
attributable to Voluntary Employee Contributions). Furthermore, if the Transfer
Contributions are Elective Deferrals (including QNECs, QMACs, and ADP Safe
Harbor Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d), then the distribution of such
Transfer Contributions (including post-transfer earnings thereon) will be
subject to the limitations in Regulation §1.401(k)-1(d).










5.18     

Distribution of Excess Elective Deferrals

. Excess Elective Deferrals, plus any income and minus any loss allocable
thereto, will be distributed no later than April 15th to any Participant to
whose account Excess Elective Deferrals were allocated for the preceding taxable
year or calendar year and who claims Excess Elective Deferrals for such taxable
year or calendar year. Distribution of Excess Elective Deferrals will be made in
accordance with the following provisions:








(a)     

Assignment of Excess Elective Deferrals. A Participant may assign to this Plan
any Excess Elective Deferrals made during a taxable year of the Participant by
notifying the Administrator on or before March 15th (or such later date as
established by the Administrator) of the subsequent year of the amount of the
Excess Elective Deferrals to be assigned to the Plan. A Participant will be
deemed to notify the Administrator of any Excess Elective Deferrals that arise
by taking into account only those Elective Deferrals made to this Plan and any
other plan, contract or arrangement of the Sponsoring Employer. Notwithstanding
any other provision of the Plan, Excess Elective Deferrals, plus any income and
minus any loss allocable to such Excess Elective Deferrals, will be distributed
no later than April 15 to any Participant to whose account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year or calendar year.








(b)     

Determination of Income or Loss. Excess Elective Deferrals will be adjusted for
any income or loss up to the last day of the Plan Year, without considering the
gap period or any adjustment for income or loss during the gap period (the
period between the end of the Participant's taxable year and the date of
distribution). The Plan may use any reasonable method for computing income or
loss allocable to Excess Elective Deferrals, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participants' Accounts:








(c)     

Source of Distribution. Distribution of Excess Elective Deferrals will be taken
from a Participant's investment options (if any) based on rules established by
the Administrator. In addition, for years beginning after 2005, unless another
rule is established by the Administrator, distribution of Excess Elective
Deferrals will first be made from a Participant's Roth Elective Deferral
Account, if any, before the Participant's Pre-Tax Elective Deferral Account, to
the extent Roth Elective Deferrals were made for the year, unless the
Administrator permits the Participant to specify otherwise.










5.19     

Distribution of Excess Contributions

. Notwithstanding any other provision of the Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, will be distributed no later
than 12 months after a Plan Year to Participants to whose accounts such Excess
Contributions were allocated for such Plan Year, except to the extent such
Excess Contributions are classified as Catch-up Contributions.








(a)     

Allocation to Highly Compensated Employees. Excess Contributions will be
allocated to the Highly Compensated Employees with the largest amounts of
Employer contributions taken into account in calculating the ADP Test for the
Plan Year in which the Excess Contributions arose, beginning with the Highly
Compensated Employee with the largest amount of such Employer contributions and
continuing in descending order until all the Excess Contributions have been
allocated. For purposes of the preceding sentence, the "largest amount" is
determined by including and excluding such Employer contributions actually paid
over to the Trust on behalf of such Participant for the Plan Year that are
described in Section 1.6 . To the extent a Highly Compensated Employee has not
reached his or her Catch-Up Contribution Limit, Excess Contributions allocated
to such Highly Compensated Employee are Catch-Up Contributions and will not be
treated as Excess Contributions. Excess Contributions will be treated as Annual
Additions, even if such Excess Contributions are distributed.








(b)     

Distribution of Excess Contributions After 2½ Months. If Excess Contributions
(other than Catch-up Contributions) are distributed more than 2½ months (or such
later time as may be granted by future governmental guidance) after the last day
of the Plan Year in which such Excess Contributions arose, then a 10% excise tax
will be imposed on the Sponsoring Employer with respect to such Excess
Contributions.








(c)     

Determination of Net Income or Loss. For Plan Years beginning prior to January
1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(k) Regulations and as permitted by such
Regulations), Excess Contributions will be adjusted for any income or loss up to
the end of the Plan Year and, at the discretion of the Administrator, may be
adjusted for income or loss during the period, if any, between the end of the
Plan Year and the actual date of distribution (the "gap period"). However,
effective as of the first day of the first Plan Year beginning on or after
January 1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(k) Regulations and as permitted by such
Regulations), Excess Contributions will be adjusted for any income or loss up to
the end of the Plan Year and during the gap period. Any adjustment for income or
loss during the gap period will be allocated in a consistent manner to all
Participants, and to all corrective distributions made for the Plan Year, and
will be the amount determined by one of the methods set forth either in
subparagraph (1), subparagraph (2), or subparagraph (3) below, as elected by the
Administrator:








(1)     

Method 1. The amount determined by multiplying the income or loss allocable to
the Participant's Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) for the Plan Year and the gap period, by
a fraction, the numerator of which is the Participant's Excess Contributions for
the Plan Year and the denominator of which is the Participant's Elective
Deferral Account balance (and QNECs or QMACs, or both, if such contributions are
used in the ADP Test) as of the beginning of the Plan Year plus any Elective
Deferrals (and QNECs or QMACs, or both, if such contributions are used in the
ADP Test) allocated to the Participant during the Plan Year and gap period.








(2)     

Method 2. The sum of (A) and (B): (A) the amount determined by multiplying the
income or loss allocable to the Participant's Elective Deferrals (and QNECs or
QMACs, or both, if such contributions are used in the ADP Test) for the Plan
Year, by a fraction, the numerator of which is the Participant's Excess
Contributions for the Plan Year and the denominator of which is the
Participant's Elective Deferral Account balance (and QNECs or QMACs, or both, if
such contributions are used in the ADP Test) as of the beginning of the Plan
Year plus any Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) allocated to the Participant during such
Plan Year; plus (B) the amount of gap period income or loss equal to 10% of the
amount determined under clause (A) above multiplied by the number of whole
months between the end of the Plan Year and the distribution date, counting the
month of distribution if the distribution occurs after the 15th day of such
month.








(3)     

Method 3. The amount determined by any reasonable method of allocating income or
loss to the Participant's Excess Contributions for the Plan Year and the gap
period, provided the method used is the same method used for allocating income
or losses to Participants' Accounts. This Plan will not fail to use a reasonable
method for computing the income allocable to Excess Contributions merely because
the income allocable thereto is determined on a date that is no more than 7 days
before the distribution.








(d)     

Accounting for Excess Contributions. Excess Contributions allocated to a
Participant will be distributed from the Participant's Elective Deferral Account
and QMAC Account in proportion to the Participant's Elective Deferrals and QMACs
(to the extent used in the ADP Test) for the Plan Year. Excess Contributions
will be distributed from the Participant's QNEC Account only to the extent that
the Excess Contributions exceed the balance in the Participant's Elective
Deferral Account and QMAC Account.








(e)     

Source and Ordering of Distribution. Distribution of Excess Contributions will
be taken from a Participant's investment options (if any) based on rules
established by the Administrator. For purposes of determining the sources of a
distribution of Excess Contributions, the sources will be distributed in the
following order (unless a policy for the order of the sources to distribute
Excess Contributions is established by the Administrator and such policy will
control): (1) unmatched Elective Deferrals, (2) matched Elective Deferrals, (3)
Qualified Matching Contributions (that are tested in the ACP Test and that are
utilized in (or shifted into) the ADP Test), and (4) Qualified Non-Elective
Contributions (to the extent that such contributions are utilized in the ADP
Test). In addition, for Plan Years beginning after 2005, unless a different rule
is established by the Administrator, distribution of Elective Deferrals that are
Excess Contributions will first be made from a Participant's Roth Elective
Deferral Account, if any, before the Participant's Pre-Tax Elective Deferral
Account, to the extent that Roth Elective Deferrals were made for the Plan Year,
unless the Administrator permits the Participant to specify otherwise.










5.20     

Distribution of Excess Aggregate Contributions

. Excess Aggregate Contributions, plus any income and minus any loss allocable
thereto, will be forfeited, if forfeitable, or if not forfeitable, distributed
no later than 12 months after a Plan Year to Participants to whose Accounts such
Excess Aggregate Contributions were allocated for such Plan Year. Distribution
will be made in accordance with the following provisions:








(a)     

Allocation to Highly Compensated Employees. Excess Aggregate Contributions will
be allocated to the Highly Compensated Employees with the largest Contribution
Percentage Amounts taken into account in calculating the ACP Test for the Plan
Year in which the Excess Aggregate Contributions arose, beginning with the
Highly Compensated Employee with the largest amount of such Contribution
Percentage Amounts and continuing in descending order until all the Excess
Aggregate Contributions have been allocated. For purposes of the preceding
sentence, the "largest amount" is determined by including and excluding such
Employer contributions and allocations that are described in the definition of
"Contribution Percentage Amounts." Excess Aggregate Contributions will be
treated as Annual Additions, even if such Excess Aggregate Contributions are
distributed.








(b)     

Distribution of Excess Aggregate Contributions After 2½ Months. If Excess
Aggregate Contributions are distributed more than 2½ months after the last day
of the Plan Year in which such Excess Aggregate Contributions arose, then a ten
percent (10%) excise tax will be imposed on the Sponsoring Employer maintaining
the Plan with respect to such Excess Aggregate Contributions.








(c)     

Forfeitures of Excess Aggregate Contributions. Forfeitures of Excess Aggregate
Contributions will be used and/or allocated pursuant to the provisions of
Section 3.11(b).








(d)     

Determination of Net Income or Loss. For Plan Years beginning prior to January
1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(m) Regulations and as permitted by such
Regulations), Excess Aggregate Contributions will be adjusted for any income or
loss up to the end of the Plan Year and, at the discretion of the Administrator,
may be adjusted for income or loss during the period, if any, between the end of
the Plan Year and the actual date of distribution (the "gap period"). However,
effective as of the first day of the first Plan Year beginning on or after
January 1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(m) Regulations and as permitted by such
Regulations), Excess Aggregate Contributions will be adjusted for any income or
loss up to the end of the Plan Year and during the gap period. Any adjustment
for income or loss during the gap period will be allocated in a consistent
manner to all Participants, and to all corrective distributions made for the
Plan Year, and will be the amount determined by one of the methods set forth
either in subparagraph (1), subparagraph (2), or subparagraph (3) below, as
elected by the Administrator:








(1)     

Method 1. The amount determined by multiplying the income or loss allocable to
the Participant's Voluntary Employee Contributions, Mandatory Employee
Contributions, Matching Contributions (if not used in the ADP Test), QNECs (if
not used in the ADP Test) and, to the extent applicable, Elective Deferrals for
the Plan Year and the gap period, by a fraction, the numerator of which is such
Participant's Excess Aggregate Contributions for the Plan Year and the
denominator of which is the Participant's Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus any
additional amounts attributable to Contribution Percentage Amounts allocated to
the Participant during such Plan Year and the gap period.








(2)     

Method 2. The sum of (A) and (B) as follows: (A) the amount determined by
multiplying the income or loss allocable to the Participant's Voluntary Employee
Contributions, Mandatory Employee Contributions, Matching Contributions (if not
used in the ADP Test), QNECs (if not used in the ADP Test) and, to the extent
applicable, Elective Deferrals for the Plan Year, by a fraction, the numerator
of which is such Participant's Excess Aggregate Contributions for the Plan Year
and the denominator of which is the Participant's Account balance(s)
attributable to Contribution Percentage Amounts as of the beginning of the Plan
Year, plus any additional amounts attributable to Contribution Percentage
Amounts allocated to the Participant during such Plan Year; plus (B) the amount
of gap period income or loss equal to 10% of the amount determined under clause
(A) above multiplied by the number of whole months between the end of the Plan
Year and the distribution date, counting the month of distribution if the
distribution occurs after the 15th day of such month.








(3)     

Method 3. The amount determined by any reasonable method of allocating income or
loss to the Participant's Excess Aggregate Contributions for the Plan Year and
for the gap period, provided the method used is the same method used for
allocating income or losses to Participants' Accounts. This Plan will not fail
to use a reasonable method for computing the income allocable to Excess
Aggregate Contributions merely because the income allocable to a Participant's
Excess Aggregate Contributions is determined on a date that is no more than 7
days before the distribution.








(e)     

Accounting for Excess Aggregate Contributions. Excess Aggregate Contributions
that are allocated to a Participant will be forfeited, if forfeitable, or will
be distributed on a pro-rata basis from the Participant's Voluntary Employee
Contribution Account, Mandatory Employee Contribution Account, Matching
Contribution Account and Qualified Matching Contribution Account (and if
applicable, from the Participant's Qualified Non-Elective Contribution Account,
Pre-Tax Elective Deferral Account, Roth Elective Deferral Account, or any
combination thereof).








(f)     

Source of Distribution. Distribution of Excess Aggregate Contributions will be
taken from a Participant's investment options (if any) based on rules
established by the Administrator. For purposes of determining the sources of a
distribution of Excess Aggregate Contributions, the sources will be distributed
in the following order (unless a policy for the order of the sources to
distribute Excess Aggregate Contributions is established by the Administrator
and such policy will control): (1) unmatched Voluntary Employee Contributions;
(2) unmatched Mandatory Employee Contributions; (3) unmatched Elective Deferrals
(that are tested in the ADP Test and that are utilized in (or shifted into) the
ACP Test); (4) matched Voluntary Employee Contributions and the Matching
Contributions that relate to such Voluntary Employee Contributions; (5) matched
Mandatory Employee Contributions and the Matching Contributions that relate to
such Mandatory Employee Contributions; (6) matched Elective Deferrals (that are
tested in the ADP Test and that are utilized in (or shifted into) the ACP Test)
and the Matching Contributions that relate to such Elective Deferrals; (7)
Non-Safe Harbor Matching Contributions; (8) ACP Safe Harbor Matching
Contributions (to the extent that such contributions are subject to the ACP
Test); (9) ADP Safe Harbor Matching Contributions (to the extent that such
contributions are subject to the ACP Test); (10) Qualified Matching
Contributions, and (11) Qualified Non-Elective Contributions (to the extent that
such contributions are utilized in the ACP Test). With respect to Elective
Deferrals that are tested in the ADP Test, that are utilized in (or shifted
into) the ACP Test, and that become Excess Aggregate Contributions, then for
Plan Years beginning after 2005, unless a different rule is established by the
Administrator, distribution of such Elective Deferrals that are Excess Aggregate
Contributions will first be made from a Participant's Roth Elective Deferral
Account, if any, before the Participant's Pre-Tax Elective Deferral Account, to
the extent that Roth Elective Deferrals were made for the Plan Year, unless the
Administrator permits the Participant to specify otherwise.










5.21     

Distribution of Rollover Contributions

. An Employee's Rollover Contribution Account will be distributed from the Plan
in accordance with the following provisions:








(a)     

Time of Distribution. An Employee may request in writing a withdrawal of all or
any portion of his or her Rollover Contribution Account at any time prior to
becoming a Participant, and thereafter upon the earlier of (1) the date the
Employee is entitled to a distribution of his or her Participant's benefits
under the provisions of Article 5, or (2) the soonest possible administratively
practical date after the Participant's Termination of Employment. In addition,
the Employee may also withdraw all or any portion of his or her Rollover
Contribution Account at any time. The Administrator may require advance notice
of a reasonable period not to exceed 60 days prior to the requested date of
withdrawal. Any amount withdrawn can only be redeposited to the Employee's
Rollover Contribution Account if the withdrawn amount continues to be deemed a
Rollover (except for the fact that the amount originated from this Plan). A
withdrawal of all or any portion of an Employee's Rollover Contribution Account
will not prevent an Employee from accruing any future benefit attributable to
Employer contributions. The Administrator may establish rules or procedures
regarding withdrawals from an Employee's Rollover Contribution Account.








(b)     

Spousal Consent Requirements Upon Withdrawal. All or any portion of an
Employee's Rollover Contribution Account can be withdrawn from the Plan without
the consent of the Employee's Spouse.








(c)     

Form of Distribution. A distribution of all or any portion of an Employee's
Rollover Contribution Account prior to the time that the Employee is entitled to
a distribution of his or her Participant Account will only be made as a lump sum
payment. Any amount remaining in an Employee's Rollover Contribution Account at
the time the Employee is entitled to a distribution of his or her Participant
Account will be distributed, at the election of the Participant, in a lump sum
payment or in the same manner as the Participant Account is distributed under
the other provisions of this Article 5.










5.22     

Distribution of Transfer Contributions

. A Participant's Transfer Contribution Account will be distributed from the
Plan at the same time and in the same manner as the Participant's Account is
distributed under Section 5.1 , 5.2 , 5.3 , 5.4 , subject to the following
rules:








(a)     

Spousal Consent Requirements Upon Withdrawal. The following provisions apply to
the requirement of consent by the Participant's Spouse with respect to a
withdrawal of all or any portion of a Participant's Transfer Contribution
Account from the Plan:








(1)     

Transfer Was Subject to Code §401(a)(11). If the Transfer Contribution was a
direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit plan, a money purchase plan, a target benefit plan, a stock bonus plan,
or a profit sharing plan that provided for a life annuity form of payment to the
Participant, then a withdrawal of all or any portion of such Transfer
Contribution (and post-transfer earnings thereon) will be subject to the Spousal
consent requirements set forth in Section 5.8(b).








(2)     

Transfer Was Not Subject to Code §401(a)(11). If the Transfer Contribution was
not a direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit plan; a money purchase plan; a target benefit plan; or a stock bonus
plan or a profit sharing plan that provided for a joint and survivor annuity or
a life annuity form of payment to the Participant, then all or any portion of
such Transfer Contribution (and post-transfer earnings thereon) can be withdrawn
by the Participant without the consent of the Participant's Spouse.








(b)     

Form of Distribution. A withdrawal of all or any portion of a Participant's
Transfer Contribution Account may also be made in the same manner as the
Participant's Account under the other provisions of this Article 5, subject to
the Spousal consent requirements set forth in paragraph (a) above and Section
5.8. However, notwithstanding the foregoing sentence to the contrary, if the
Transfer Contribution was a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit plan; a money purchase plan; a target benefit
plan; or a stock bonus plan or a profit sharing plan that provided for a joint
and survivor annuity or a life annuity form of payment to the Participant, then
regardless of the Normal Form of Distribution, a withdrawal of all or any
portion of such Transfer Contribution will be subject to the Qualified Joint and
Survivor Annuity and Qualified Pre-Retirement Survivor Annuity requirements of
Code §401(a)(11) and Code §417, and will be distributed in accordance with
following provisions:








(1)     

Distributions Other Than Death. If the Participant is married on the Annuity
Starting Date and has not died before such date, then such portion of the
Participant's Transfer Contribution Account will be distributed in the form of a
Qualified Joint and Survivor Annuity. If the Participant is unmarried on the
Annuity Starting Date and has not died before such date, then such portion of
the Participant's Transfer Contribution Account will be distributed as a life
annuity. If a Participant elects not to receive the annuity form of payment
described above, then such portion of the Participant's Transfer Contribution
Account will be distributed in the manner described in Sections 5.1 through 5.4,
as applicable. Any such election by a Participant not to receive the annuity
form of benefit described in this paragraph must be made in accordance with the
provisions set forth in Section 5.8(b) of the Plan.








(2)     

Distributions Upon Death. Notwithstanding any other Beneficiary designation made
by a Participant to the contrary, if a Participant is married on the date of his
or her death and dies before the Annuity Starting Date, then with respect to
such portion of a deceased Participant's Transfer Contribution Account, the
Participant's surviving Spouse will receive a minimum death benefit as a
Qualified Pre-Retirement Survivor Annuity unless such annuity has been waived
under Section 5.8(b) , in which event such death benefit will be distributed to
the surviving Spouse in the manner described in Section 5.2 .








(c)     

Special Rule for Withdrawal of Elective Deferral Transfers. Notwithstanding
anything in this Section to the contrary, if the Transfer Contributions are
Elective Deferrals (including QNECs, QMACs, and ADP Safe Harbor Contributions)
which are transferred to this Plan in a direct or indirect trustee-to-trustee
transfer from another qualified plan and which are subject to the limitations in
Regulation §1.401(k)-1(d), then the distribution of such Transfer Contributions
(including post-transfer earnings thereon) will be subject to the limitations in
Regulation §1.401(k)-1(d).










5.23     

Distribution of Voluntary Employee Contributions

. Voluntary Employee Contributions are not permitted.






5.24 QDRO Distributions. Benefits payable pursuant to a Qualified Domestic
Relations Order can be distributed at any time (even if the affected Participant
has not yet reached earliest retirement age).







Article 6     








     

Code § 415 Limitations










6.1     

Maximum Annual Additions

. Subject to Sections 6.2 and 6.3 , the maximum Annual Additions made to a
Participant's various accounts maintained under the Plan for any Limitation Year
will not exceed the lesser of the Dollar Limitation of paragraph (a) or the
Compensation Limitation of paragraph (b) below, as follows:










(a)     

Dollar Limitation. For Limitation Years beginning on or after January 1, 2002,
the Dollar Limitation is $40,000 as adjusted in accordance with Code §415(d).










(b)     

Compensation Limitation. For Limitation Years beginning on or after January 1,
2002, the Compensation Limitation is 100% of the Participant's Code §415(c)(3)
Compensation, but this limit does not apply to any contribution for medical
benefits within the meaning of Code §401(h) or §419A(f)(2) after Termination of
Employment which is otherwise treated as an Annual Addition under Code
§415(l)(1) or §419A(d)(2).










6.2     

Adjustments to Maximum Annual Addition

. In applying the limitation on Annual Additions set forth in Section 6.1 , the
following adjustments must be made:








(a)     

Short Limitation Year. If a Limitation Year is less than 12 months, then the
Dollar Limitation of Section 6.1(a) will be adjusted by multiplying the Dollar
Limitation by a fraction, the numerator of which is the number of months
(including any fractional parts of a month) in the short Limitation Year and the
denominator of which is 12.








(b)     

Multiple Defined Contribution Plans. If a Participant participates in multiple
defined contribution plans sponsored by the Employer which have different
Anniversary Dates, the maximum Annual Addition in this Plan for the Limitation
Year will be reduced by the Annual Additions credited to the Participant's
accounts in the other defined contribution plans during the Limitation Year. If
a Participant participates in multiple defined contribution plans sponsored by
the Employer which have the same Anniversary Date, then (1) if only one of the
plans is subject to Code §412, Annual Additions will first be credited to the
Participant's accounts in the plan subject to Code §412; and (2) if none of the
plans are subject to Code §412, the maximum Annual Addition in this Plan for a
given Limitation Year will either (A) equal the product of (i) the maximum
Annual Addition for such Limitation Year minus any other Annual Additions
previously credited to the Participant's account(s), multiplied by (ii) a
fraction, the numerator of which is the Annual Additions which would be credited
to a Participant's accounts hereunder without regard to the Annual Additions
limitation of Section 6.1 and the denominator of which is the Annual Additions
for all plans described in this paragraph, or (B) be reduced by the Annual
Additions credited to the Participant's accounts in the other defined
contribution plans for such Limitation Year.










6.3     

Multiple Plans and Multiple Employers

. All defined contribution plans (whether terminated or not) sponsored by the
Employer will be treated as one defined contribution plan. In addition, all
Affiliated Employers will be considered a single Employer.










6.4     

Adjustment for Excessive Annual Additions

. For any Limitation Year, if the Annual Additions allocated to a Participant's
Account exceed the Annual Additions limitation of Section 6.1 because of an
allocation of Forfeitures, a reasonable error in estimating a Participant's
Compensation, a reasonable error in determining the amount of elective
contributions (within the meaning of Code §402(g)(3)), or because of other
limited facts and circumstances that the Commissioner finds justify the
availability of the rules set forth in this Section, then such Participant's
Account will be adjusted as follows in order to reduce the Excess Annual
Additions:








(a)     

Catch-Up Contributions. First, if Catch-Up Contributions are permitted, a
catch-up eligible Participant who has Excess Annual Additions which include
Elective Deferrals and who has not reached his or her Catch-Up Contribution
Limit can recharacterize such Excess Annual Additions as Catch-Up Contributions.








(b)     

Return of Employee Contributions. Next, Voluntary Employee Contributions, if
any, and next, the amount of Elective Deferrals and corresponding Employer
Matching Contributions, if any, to the extent that they would reduce the excess
amount, will be calculated. Such Elective Deferrals and Voluntary Employee
Contributions plus earnings attributable thereto, will be returned to the
Participant. Any Employer Matching Contribution amount will be applied as
described in paragraphs (c) or (d) below, depending on whether the Participant
is covered by the Plan at the end of the Limitation Year.








(c)     

Excess Used To Reduce Employer Contributions If Participant Is Still Covered By
The Plan. If, after the application of paragraphs (a) and (b) above, Excess
Annual Additions still exist and the Participant is covered by the Plan at the
end of the Limitation Year, the Excess Annual Additions in the Participant's
Account will be used to reduce Employer contributions (including any allocation
of Forfeitures) for such Participant in the next Limitation Year, and in each
succeeding Limitation Year if necessary.








(d)     

Excess Used To Reduce Employer Contributions If Participant Is Not Covered By
The Plan. If, after the application of paragraphs (a) and (b) above, Excess
Annual Additions still exist and the Participant is not covered by the Plan at
the end of a Limitation Year, the Excess Annual Additions will be held
unallocated in a suspense account. The suspense account will be applied to
reduce future Employer contributions (including the allocation of any
Forfeitures) for all remaining Participants in the next Limitation Year, and in
each succeeding Limitation Year if necessary.








(e)     

Suspense Account. If a suspense account is in existence at any time during a
Limitation Year pursuant to this Section, then such suspense account will not
participate in the allocation of the Trust's investment gains and losses. If a
suspense account is in existence at any time during a particular Limitation
Year, then all amounts in the suspense account must be allocated and reallocated
to Participants' Accounts before any Employer Contributions or any Employee
contributions may be made to the Plan for that Limitation Year. A suspense
account may not be distributed to Participants or former Participants.










Article 7     








     

Loans, Insurance and Directed Investments










7.1     

Loans to Participants

. Loans to Participants are not permitted.










7.2     

Insurance on Participants

. The purchase of Policies is not permitted except to the extent otherwise
provided under Section 7.3 of the Plan with respect to "key man" insurance.










7.3     

Key Man Insurance

. The Administrator may instruct the Trustee to purchase insurance Policies on
the life of any Participant whose employment is deemed to be key to the
Employer's financial success. Such key man Policies will be deemed to be an
investment of the Trust Fund and will be payable to the Trust Fund as the
beneficiary thereof. The Trustee may exercise any and all rights granted under
such Policies. Neither the Trustee, Employer, Administrator, nor any fiduciary
(including any Named Fiduciary) will be responsible for the validity of any
Policy or the failure of any insurer to make payments thereunder, or for the
action of any person which delays payment or renders a Policy void in whole or
in part. No insurer which issues a Policy will be deemed to be a party to this
Plan for any purpose or to be responsible for its validity; nor will any such
insurer be required to look into the terms of the Plan nor to question any
action of the Trustee. The obligations of the insurer will be determined solely
by the Policy's terms and any other written agreements between it and the
Trustee. The insurer will act only at the written direction of the Trustee, and
will be discharged from all liability with respect to any amount paid to the
Trustee. The insurer will not be obligated to see that any money paid by it to
the Trustee or any other person is properly distributed or applied.










7.4     

Directed Investment Accounts

. Pursuant to any rules or procedures promulgated under Section 8.6 by the
Administrator, Participants can direct the investment of a portion of (or all
of) one or more of their accounts (hereafter called Directed Investment
Accounts) established under the terms of the Plan. Investment directives will
only be given in accordance with an administrative policy regarding Directed
Investment Accounts that is promulgated under Section 8.6 by the Administrator.
With respect to any Participant who fails to exercise the right to direct the
investment of his or her Directed Investment Accounts, such Directed Investment
Accounts will be invested by the Trustee at the direction of the Administrator
in a "default investment" which has been selected by the Administrator and which
is expected to produce a favorable rate of return and that minimizes the overall
risk of losing money. With respect to Directed Investment Accounts, fiduciaries
will only be protected by ERISA §404(c) for a Plan Year if all of the
requirements of ERISA §404(c) and the Department of Labor Regulations
promulgated thereunder are complied with on each day of the Plan Year.








Article 8     








     

Duties of the Administrator










8.1     

Appointment, Resignation, Removal and Succession

. The Sponsoring Employer will serve as the Administrator unless the Sponsoring
Employer elects to appoint another Administrator. Each Administrator that is
appointed will continue until his death, resignation, or removal, and any
Administrator may resign by giving 30 days written notice to the Sponsoring
Employer. If an Administrator dies, resigns, or is removed, his successor will
be appointed as promptly as possible and such appointment will become effective
upon its acceptance in writing by such successor. Pending the appointment and
acceptance of any successor Administrator, any then acting or remaining
Administrator will have full power to act.










8.2     

General Powers and Duties

. The powers and duties of the Administrator include (a) appointing the Plan's
attorney, accountant, actuary, or any other party needed to administer the Plan;
(b) directing the Trustees with respect to payments from the Trust Fund; (c)
deciding if a Participant is entitled to a benefit; (d) communicating with
Employees regarding their participation and benefits under the Plan, including
the administration of all claims procedures; (e) filing any returns and reports
with the Internal Revenue Service, Department of Labor, or any other
governmental agency; (f) reviewing and approving any financial reports,
investment reviews, or other reports prepared by any party under clause (a)
above; (g) establishing a funding policy and investment objectives consistent
with the purposes of the Plan and ERISA; (h) construing and resolving any
question of Plan interpretation; and (i) making any findings of fact the
Administrator deems necessary to proper Plan administration. Notwithstanding any
contrary provision of this Plan, benefits under this Plan will be paid only if
the Administrator decides in its discretion that the applicant is entitled to
them. The Administrator's interpretation of Plan provisions, and any findings of
fact, including eligibility to participate and eligibility for benefits, are
final and will not be subject to "de novo" review unless shown to be arbitrary
and capricious.










8.3     

Functioning of the Committee

. If a Committee is established, a member of the Committee will serve until his
or her death, disability, removal by the Sponsoring Employer, or resignation. In
the event of any vacancy arising from the death, disability, removal, or
resignation of a member of the Committee, the Sponsoring Employer may, but is
not required to, appoint a successor to serve in his or her place. The Committee
will select a chairman and secretary from among its members. Members of the
Committee will serve without compensation. The Committee will act by majority
vote. The proper expenses of the Committee, and the compensation of its agents,
if any, that are appointed pursuant to Section 8.7 , will be paid directly by
the Employer.










8.4     

Multiple Administrators

. If more than one Administrator has been appointed by the Sponsoring Employer,
the Administrators may delegate specific responsibilities among themselves,
including the authority to execute documents unless the Sponsoring Employer
revokes such delegation. The Sponsoring Employer and Trustee will be notified in
writing of any such delegation of responsibilities, and the Trustee thereafter
may rely upon any documents executed by the appropriate Administrator.










8.5     

Correcting Administrative Errors

. The Administrator will take such steps as the Administrator considers
necessary and appropriate to remedy administrative or operational errors,
including, but not be limited to, the following: (a) any action pursuant to (1)
any Employee Plans Compliance Resolution System (EPCRS) that is issued by the
Internal Revenue Service, (2) any asset management or fiduciary conduct error
correction program that is issued by the Department of Labor, or (3) any other
correction program issued by any Department or governmental agency; (b) a
reallocation of Plan assets; (c) an adjustment in the amount of future payments
to any Participant, Beneficiary or Alternate Payee; and (d) the institution,
prosecution, and/or settlement of legal actions to recover benefit payments made
in error or on the basis of incorrect or incomplete information.










8.6     

Promulgating Notices and Procedures

. The Sponsoring Employer and Administrator are given the power and
responsibility to promulgate certain written notices, policies and/or procedures
under the terms of the Plan and disseminate them to Participants, and the
Administrator may satisfy such responsibility by the preparation of any such
notice, policy and/or procedure in a written form which can be published and
communicated to a Participant in one or more of the following ways: (a) by
distribution in hard copy; (b) through distribution of a summary plan
description or summary of material modifications thereto which sets forth the
policy or procedure with respect to a right, benefit or feature offered under
the Plan; (c) by e-mail, either to a Participant's personal e-mail address or
his or her Employer-maintained e-mail address; and (d) by publication on a
web-site accessible by the Participant, provided the Participant is notified of
said web-site publication. Any notice, policy and/or procedure provided through
an electronic medium will only be valid if the electronic medium which is used
is reasonablydesigned to provide the notice, policy and/or procedure in a manner
no less understandable to the Participant than a written document, and under
such medium, at the time the notice, policy and/or procedure is provided, the
Employee may request and receive the notice, policy and/or procedure on a
written paper document at no charge.




--------------------------------------------------------------------------------







8.7     

Employment of Agents and Counsel

. The Administrator may appoint such actuaries, accountants, custodians,
counsel, agents, consultants, service companies and other persons deemed
necessary or desirable in connection with the administration and operation of
the Plan. Any person or company so appointed will exercise no discretionary
authority over investments or the disposition of Trust assets, and their
services and duties will be ministerial only and will be to provide the Plan
with those things required by law or by the terms of the Plan without in any way
exercising any fiduciary authority or responsibility under the Plan. The duties
of a third party Administrator will be to safe-keep the individual records for
all Participants and to prepare all required actuarial services and disclosure
forms under the supervision of the Administrator and any fiduciaries of the
Plan. It is expressly stated that the third party Administrator's services are
only ministerial in nature and that under no circumstances will such third party
Administrator (a) exercise any discretionary authority whatsoever over Plan
Participants, Plan investments, or Plan benefits; or (b) be given any authority
or discretion concerning the management and operation of the Plan that would
cause them to become fiduciaries of the Plan.










8.8     

Compensation and Expenses

. The Administrator may receive such compensation as agreed upon between the
Sponsoring Employer and the Administrator, provided that any person who already
receives full-time pay from the Employer may not receive any fees from the Plan
for services to the Plan as Administrator or in any other capacity, except for
reimbursement for expenses actually and properly incurred. The Sponsoring
Employer will pay all "settlor" expenses (as described in Department of Labor
Advisory Opinion 2001-01-A) incurred by the Administrator, the Committee or any
party that is appointed under Section 8.7 in the performance of their duties.
The Sponsoring Employer may pay, but is not required to pay, all "non-settlor"
expenses incurred by the Administrator, the Committee, or any party that is
appointed under Section 8.7 in the performance of their duties. Any
"non-settlor" expenses incurred by the Administrator, the Committee or any party
that is appointed under Section 8.7 that the Sponsoring Employer elects not to
pay will be reimbursed from Trust Fund assets. Any expenses paid from the Trust
Fund will be charged to each Adopting Employer in the ratio that each Adopting
Employer's Participants' Accounts bears to the total of all the Participants'
Accounts maintained by this Plan, or in any other reasonable method elected by
the Administrator.










8.9     

Claims Procedures(a)     

. The claims procedure required under ERISA §503 and Department of Labor
Regulations thereunder is set forth in an administrative policy regarding claims
procedures that is promulgated under Section 8.6 by the Administrator. Such
administrative policy will be the sole and exclusive remedy for an Employee,
Participant or Beneficiary ("Claimant") to make a claim for benefits under the
Plan.










8.10     

Qualified Domestic Relations Orders

. A Qualified Domestic Relations Order, or QDRO, is a signed domestic relations
order issued by a State or a Commonwealth court which creates, recognizes or
assigns to an alternate payee(s) the right to receive all or part of a
Participant's Plan benefit. An alternate payee is a Spouse, former Spouse,
child, or other dependent of a Participant who is treated as a Beneficiary under
the Plan as a result of the QDRO. The Administrator will determine if a domestic
relations order received by the Plan is a Qualified Domestic Relations Order
based on an administrative policy regarding Qualified Domestic Relations Orders
that is promulgated under Section 8.6 by the Administrator.










8.11     

Appointment of Investment Manager

. The Administrator, with the consent of the Sponsoring Employer, may appoint an
Investment Manager to manage and control the investment of all or any portion of
the assets of the Trust. Each Investment Manager must be a person (other than
the Trustee) who (a) has the power to manage, acquire, or dispose of Plan
assets, (b) is an investment adviser, a bank, or an insurance company as
described in ERISA §3(38)(B), and (c) acknowledges fiduciary responsibility to
the Plan in writing. The Administrator will enter into an agreement with an
Investment Manager that specifies the duties and compensation of the Investment
Manager and specifies any other terms and conditions under which the Investment
Manager will be retained. The Trustee is not liable for any act or omission of
an Investment Manager and is not liable for following an Investment Manager's
advice with respect to duties delegated by the Administrator to the Investment
Manager. The Administrator can determine the portion of the Plan's assets to be
invested by a designated Investment Manager and can establish investment
objectives and guidelines for the Investment Manager to follow.










Article 9     








     

Trustee Provisions






9.1      Separate Trust Agreement. A separate Trust Agreement executed by the
Sponsoring Employer and the Trustee shall govern the duties and responsibilities
of the Trustee. The provisions of the Trust Agreement shall supersede any
conflicting provisions contained in this Plan document.







Article 10     








     

Adopting Employer Provisions










10.1     

Plan Contributions

. Unless otherwise agreed to by the parties, or unless otherwise required by
law, no Employer will have any obligation to make contributions to this Plan for
or on behalf of the Employees of any other Employer. If an Employee is employed
by more than one Employer, any contributions made on his or her behalf will be
prorated between those Employers on the basis of the Compensation that the
Employee received from each Employer. If any Employer is unable to make a
contribution for any Plan Year, any Employer which is an Affiliated Employer of
such Employer may make an additional contribution to the Plan on behalf of any
Employee of the non-contributing Employer.










10.2     

Plan Amendments

. Any amendment to this Plan that is adopted by the Sponsoring Employer, at any
time, will be deemed to be accepted by any Adopting Employer, unless such
Adopting Employer is not an Affiliated Employer and elects not to adopt a
discretionary Plan amendment.










10.3     

Plan Expenses

. Any expenses paid from the Trust will be charged to each Adopting Employer in
the ratio that each Adopting Employer's Participants' Accounts bears to the
total of all the Participants' Accounts maintained by this Plan, or in any other
reasonable method elected by the Administrator.










10.4     

Employee Transfers

. An Employee's transfer to or from an Employer or Adopting Employer will not
affect his or her Participant's Account balance and total Years of Service.










10.5     

Multiple Employer Provisions Under Code §413(c)

. Notwithstanding any other provision in the Plan, unless the Plan is a
collectively bargained plan under Regulation §1.413-1(a), the following
provisions apply to any Adopting Employer that is not also an Affiliated
Employer:








(a)     

Instances of Separate Employer Testing. Employees of any such Adopting Employer
will be treated separately for testing under Code §401(a)(4), §401(k), §401(m)
and, if the Sponsoring Employer and the Adopting Employer do not share
Employees, Code §416. Furthermore, the terms of Code §410(b) will be applied
separately on an employer-by-employer basis by the Sponsoring Employer (and the
Adopting Employers which are part of the Affiliated Group which includes the
Sponsoring Employer) and each Adopting Employer that is not an Affiliated
Employer of the Sponsoring Employer, taking into account the generally
applicable rules described in Code §401(a)(5), §414(b) and §414(c).








(b)     

Instances of Single Employer Testing. Employees of the Adopting Employer will be
treated as part of a single Employer plan for purposes of eligibility to
participate under Article 2 and under the provisions of Code §410(a).
Furthermore, the terms of Code §411 relating to Vesting will be applied as if
all Employees of all such Adopting Employers and the Sponsoring Employer were
employed by a single Employer, except that the rules regarding Breaks in Service
will be applied under the Department of Labor Regulations.








(c)     

Common Provisions. Contributions made by any Adopting Employer will be held in a
common Trust Fund with contributions made by the Sponsoring Employer, and all
such contributions will be available to pay the benefits of any Participant (or
Beneficiary thereof) who is an Employee of the Sponsoring Employer or any such
Adopting Employer. The failure of the Sponsoring Employer or an Adopting
Employer to satisfy the qualification requirements under the provisions of Code
§401(a), as modified by the provisions of Code §413(c), will result in the
disqualification of the Plan for all such Employers maintaining the Plan.










10.6     

Termination of Adoption

. An Adopting Employer may terminate its adoption of the Plan by delivering
written notice to the Sponsoring Employer, to the Administrator and to the
Trustee. Upon termination of adoption by an Adopting Employer, the Adopting
Employer may request a transfer of Trust Fund assets attributable to its
Employees to a successor qualified retirement plan maintained by the Adopting
Employer or its successor. If such request is not made by the Adopting Employer,
or if the Administrator refuses to make the transfer because in its opinion a
transfer would operate to the detriment of any Participant, would jeopardize the
continued qualification of the Plan, or would not comply with any requirements
of the Code, Regulations, or rules promulgated by the Department of Treasury or
Internal Revenue Service, then termination of adoption by an Adopting Employer
as described herein will not be considered a distributable event; distribution
of a Participant's Account of an Employee of the Adopting Employer will be made
in accordance with the provisions of Article 5 upon the death, retirement,
Disability, or the Termination of Employment from the Adopting Employer or
former Adopting Employer, as if termination of adoption by the Adopting Employer
had not occurred.








Article 11     








     

Amendment, Termination and Merger










11.1     

Plan Amendment

. The Plan can be amended at any time in accordance with the following
provisions:








(a)     

Amendment by the Volume Submitter Sponsor. Subject to the requirements and
limitations set forth in subparagraphs (1), (2) and (3) below, and in paragraphs
(d) and (e) below, the Volume Submitter Sponsor can amend any part of the Plan
without the consent of the Sponsoring Employer or any Adopting Employer, nor
does the Sponsoring Employer have to reexecute the Plan. The Volume Submitter
Sponsor will provide each Sponsoring Employer a copy of the amended Plan (either
by providing an amendment, substitute or additional pages, or by providing a
restated Plan). For purposes of amendments made by the Volume Submitter
Employer, the Sponsoring Employer can override any such amendment by executing
another amendment by the end of the applicable remedial amendment period that
applies to such amendment.








(1)     

Scope of Amendments. Any such amendments by the Volume Submitter Sponsor will
amend the plan on behalf of all adopting Employers, including those Employers
who have adopted the plan prior to this amendment, for changes in the Code,
regulations, revenue rulings, other statements published by the Internal Revenue
Service, including model, sample or other required good faith amendments, but
only if their adoption will not cause the Plan to be individually designed, and
for corrections of prior approved plans. These amendments will be applied to all
Employers who have adopted the Plan.








(2)     

Cessation of Amendment Authority. The Volume Submitter Sponsor will no longer
have the authority to amend the Plan on behalf of any adopting Employer as of
either (1) the date the Internal Revenue Service requires the Employer to file
Form 5300 as an individually designed plan as a result of an Employer amendment
to the Plan to incorporate a type of plan not allowable in the Volume Submitter
program, as described in Revenue Procedure 2005-16, or (2) as of the date the
Plan is otherwise considered an individually designed plan due to the nature and
extent of the amendments. If the Employer is required to obtain a determination
letter for any reason in order to maintain reliance on the advisory letter, the
Volume Submitter Sponsor's authority to amend the Plan on behalf of the adopting
Employer is conditioned on the Plan receiving a favorable determination letter.








(3)     

Recordkeeping. The Volume Submitter Sponsor will maintain, or have maintained on
its behalf, a record of the Employers that have adopted the Plan, and will make
reasonable and diligent efforts to ensure that adopting Employers have actually
received and are aware of all Plan amendments and that such Employers adopt new
documents when necessary. This amendment supersedes other provisions of the Plan
to the extent those other provisions are inconsistent with this amendment.








(b)     

Amendment by the Sponsoring Employer. Subject to the requirements and
limitations set forth in paragraphs (c) and (d) below, the Sponsoring Employer
will have the right at any time to amend the Plan in the following manner
without affecting the Plan's status as a Volume Submitter Plan: (1) the
Sponsoring Employer may change any optional selections under the Plan; (2) the
Sponsoring Employer may add additional language where authorized under the Plan
including language necessary to satisfy Code §415 or Code §416 due to the
aggregation of multiple plans; (3) the Sponsoring Employer may change the
addendums to the Plan from time to time without having to reexecute of the Plan;
(4) the Sponsoring Employer may adopt any model, sample and/or "good faith"
amendments promulgated/suggested by the IRS, for which the IRS has provided
guidance that their adoption will not cause the Plan to be treated as an
individually designed plan; (5) the Sponsoring Employer may adopt any amendments
that it deems necessary to resolve qualification failures under any Employee
Plans Compliance Resolution System (EPCRS) that is promulgated by the Internal
Revenue Service; and (6) the Sponsoring Employer may adopt an amendment to cure
a coverage or nondiscrimination testing failure, as permitted under applicable
Regulations. The Sponsoring Employer may also amend the Plan at any time for any
other reason. The ability to amend the Plan as authorized under this Section
applies only to the Sponsoring Employer that executes the signature page of the
Plan. Any amendment to the Plan by the Sponsoring Employer under this Section
applies to any Affiliated Employer that participates under the Plan as an
Adopting Employer. The Sponsoring Employer's amendment of the Plan from one type
of defined contribution plan (e.g., a money purchase plan) into another type of
defined contribution plan (e.g., a profit sharing plan) will not result in a
partial termination or any other event that would require full Vesting of some
or all Plan Participants.








(c)     

Manner of Amendment. Any amendments by the Volume Submitter Sponsor or
Sponsoring Employer can be made by (1) substituting pages with the new elections
(or new addendum) and executing an "Amendment By Page Substitution" and
attaching it as part of the Plan; (2) executing an "Amendment By Section
Replication" in which the section or sections (or addendum or addendums) to be
changed are reproduced with the new elections indicated, and attaching it as
part of the Plan; (3) executing a properly worded corporate resolution and
attaching it as part of the Plan; or (4) creating and distributing a Safe Harbor
Notice (other than a contingent Safe Harbor Notice as described in Section
3.16(b) ) to Safe Harbor Participants.








(d)     

General Requirements. An amendment by the Volume Submitter Sponsor or the
Sponsoring Employer must be in writing. However, no such amendment or
modification (1) can increase the responsibilities of the Trustee or the
Administrator without their written consent; (2) can deprive any Participant or
Beneficiary of the benefits to which he or she is entitled from the Plan; (3)
can result in a decrease in the amount of any Participant's Account except as
may be permitted under the terms of Code §412(c)(8) if applicable; or (4) can,
except as otherwise provided, permit any part of the Trust Fund (other than as
required to pay taxes and administration expenses) to be used for or diverted to
purposes other than the exclusive benefit of the Participants or their
Beneficiaries, or cause or permit any portion of the Trust Fund to revert to or
become the property of the Employer. In addition, unless the provisions of
paragraph (e) below are satisfied, no amendment to the Plan will have the effect
of eliminating or restricting the ability of a Participant or other payee to
receive payment of his or her Account balance or benefit entitlement from the
Plan under a particular optional form of benefit provided under the Plan.










(e)     

Elimination of Optional Forms of Benefit. No Plan amendment will be effective to
eliminate or restrict an optional form of benefit. The preceding sentence will
not apply to a Plan amendment that eliminates or restricts the ability of a
Participant to receive payment of the Participant's Account balance under a
particular optional form of benefit (including annuities and installments) if
the amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit being eliminated or restricted. For
this purpose, a single-sum distribution form is otherwise identical only if the
single-sum distribution form is identical in all respects to the eliminated or
restricted optional form of benefit (or would be identical except that it
provides greater rights to the Participant) except with respect to the timing of
payments after commencement. With respect to the modification or elimination of
an optional form of benefit under which benefits are distributable to a
Participant in a medium other than cash, the following provisions will apply:








(1)     

Eliminating Distributions Payable in Marketable Securities (Other Than Employer
Securities). If the Plan includes an optional form of benefit under which
benefits are distributed in the form of Marketable Securities (other than
Securities of the Employer), then that optional form of benefit may be
eliminated by a Plan amendment (or the Plan's amendment and restatement) by
substituting cash for the Marketable Securities as the medium of distribution.








(2)     

Amendments to Specify Medium of Distribution. If the Plan includes an optional
form of benefit under which benefits are distributable to a Participant in a
medium other than cash, then the Plan may be amended (or may be amended and
restated) to limit the types of property in which distributions may be made to
the Participant to the types of property specified in the amendment (or the
amendment and restatement). For this purpose, the types of property specified in
the amendment (or the amendment and restatement) must include all types of
property (other than marketable securities that are not securities of the
Employer) that are allocated to the Participant's Account on the effective date
of the amendment (or the amendment and restatement) and in which the Participant
would be able to receive a distribution immediately before the effective date of
the amendment (or the amendment and restatement) if a distributable event
occurred. In addition, a Plan amendment (or the Plan's amendment and
restatement) may provide that the Participant's right to receive a distribution
in the form of specified types of property is limited to the property allocated
to the Participant's Account at the time of distribution that consists of
property of those specified types.








(3)     

In-Kind Distributions After Plan Termination. If the Plan includes an optional
form of benefit under which benefits are distributed in specified property, then
that optional form of benefit may be modified for distributions after Plan
termination by substituting cash for the specified property as the medium of
distribution to the extent that, on Plan termination, an Employee has the
opportunity to receive the optional form of benefit in the form of the specified
property. However, if the Employer that maintains the terminating Plan also
maintains another plan that provides an optional form of benefit under which
benefits are distributed in the specified property, then this exception is not
available.








(4)     

Definitions of Marketable Securities and Securities of the Employer. For
purposes of this paragraph, the term "Marketable Securities" means marketable
securities as defined in Code §731(c)(2). The term "Securities of the Employer"
means securities of the Employer as defined in Code §402(e)(4)(E)(ii).










(f)     

Certain Corrective Amendments. To satisfy the minimum coverage requirements of
Code §410(b), the nondiscriminatory amount requirement of Regulation
§1.401(a)(4)-1(b)(2), or the nondiscriminatory plan amendment requirement of
Regulation §1.401(a)(4)-1(b)(4), a corrective amendment may retroactively
increase allocations for Employees who benefited under the Plan during the Plan
Year being corrected, or may grant allocations to Employees who did not benefit
under the Plan during the Plan Year being corrected. To satisfy the
nondiscriminatory current availability requirement of Regulation
§1.401(a)(4)-4(b) for benefits, rights or features, a corrective amendment may
make a benefit, right or feature available to Employees to whom it was
previously not available. A corrective amendment will not be effective prior to
the date of adoption unless it satisfies the applicable requirements of
Regulation §1.401(a)(4)-11(g)(3)(ii) through (vii), including the requirement
that, in order to be effective for the preceding Plan Year, such amendment must
be adopted by the 15th day of the 10th month after the close of the preceding
Plan Year.










11.2     

Termination By Sponsoring Employer

. The Sponsoring Employer at any time can terminate the Plan and Trust in whole
or in part in accordance with the following provisions:








(a)     

Termination of Plan. The Sponsoring Employer can terminate the Plan and Trust by
filing written notice thereof with the Administrator and Trustee and by
completely discontinuing contributions to the Plan. Upon any such termination,
the Trust Fund will continue to be administered until complete distribution has
been made to the Participants and other payees, which distribution must occur as
soon as administratively feasible after the termination of the Plan, and must be
made in accordance with the provisions of Article 5 of the Plan, including
Section 5.6 where applicable. However, the Administrator may elect not to
distribute the Accounts of Participants and other payees upon termination of the
Plan but instead to transfer the entire Trust Fund assets and liabilities
attributable to this terminated Plan to another qualified plan maintained by the
Employer or its successor.








(b)     

Vesting Requirement on Complete Termination or Discontinuance of Contributions.
Upon a complete discontinuance of contributions under the Plan, then (1) any
Participant who is affected by such complete termination or, if applicable, such
complete discontinuance of contributions; (2) any Participant who has not
Terminated Employment with the Employer; (3) any Participant who has Terminated
Employment with the Employer and has not received a complete distribution of the
Participant's Vested Aggregate Account; and (4) any Participant who has
Terminated Employment but has not incurred five consecutive Breaks in Service,
will have a 100% Vested Interest in his or her unpaid Participant's Account.








(c)     

Vesting Requirement on Partial Termination. Upon partial termination of the
Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant's Account as of the date of partial termination.








(d)     

Discontinuance of Contributions. The Sponsoring Employer may at any time
completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust Fund will continue to
be administered until eventual full distribution of all benefits has been made
to the Participants and other payees in accordance with Article 5 after their
Termination of Employment for any reason. Discontinuance of contributions
without an additional notice of termination from the Sponsoring Employer to the
Administrator and Trustee will not constitute a termination of the Plan.










11.3     

Merger or Consolidation

. This Plan may not be merged or consolidated with, nor may any of its assets or
liabilities be transferred to, any other plan, unless the benefits payable to
each Participant if the Plan was terminated immediately after such action would
be equal to or greater than the benefits to which such Participant would have
been entitled if this Plan had been terminated immediately before such action.
For purposes of this Section, the term "Code §410(b)(6)(C) Transaction" means an
asset or stock acquisition, merger, or similar transaction involving a change in
the employer of the employees of a business. If the Employer acquires another
company in a Code §410(b)(6)(C) Transaction, employees of the acquired company
may be excluded from this Plan regardless of the provisions of Section 2.1
during the period beginning on the date of the transaction and ending on the
last day of the Plan Year that begins after the date of the Code §410(b)(6)(C)
Transaction.










11.4     

Plan-to-Plan Elective Transfers

. To permit Participants to consolidate all qualified defined contribution plan
accounts into a single plan for investments, distributions, loans and other
administrative purposes, the Sponsoring Employer may permit Participants to
transfer amounts to and from this Plan under the following rules:








(a)     

Transfers to This Plan. If permitted by the Sponsoring Employer and subject to
the provisions of this Section, then a Participant may request that such
Participant's entire account balance (both the vested interest and the
non-vested interest) in another qualified defined contribution plan maintained
by the Sponsoring Employer (or an Adopting Employer) be transferred in cash or
in property into this Plan. Such transferred amount into this Plan will be
considered a Transfer Contribution.








(b)     

Transfers From This Plan. If permitted by the Sponsoring Employer, then a
Participant may request that such Participant's Account balance (both the Vested
Interest and the Non-Vested Interest) in this Plan be transferred in cash or in
property into another qualified defined contribution plan of the Sponsoring
Employer (or an Adopting Employer).








(c)     

Limitation on Transfers. A transfer into or from this Plan pursuant to this
Section is only permitted if the Participant is ineligible to actively
participate at the same time in the Sponsoring Employer's (or an Adopting
Employer's) plan from which the transfer is being made (the transferor plan) and
the Sponsoring Employer's (or an Adopting Employer's) plan into which the
transfer is being made (the transferee plan).








(d)     

Plan Accounts. Transfer Contributions from another qualified defined
contribution plan into this Plan will maintain their identity as Elective
Deferrals, Matching Contributions, Voluntary Employee Contributions, Non-Safe
Harbor Non-Elective Contributions, Qualified Non-Elective Contributions,
Qualified Matching Contributions, Safe Harbor 401(k) Contributions, and Rollover
Contributions in this Plan. Such Transfer Contributions will be accounted for
separately in this Plan.








(e)     

Protected Benefits. Any Transfer Contributions into this Plan that have
benefits, rights and features (including, but not limited to, certain optional
forms of benefit payments, such as annuities) required to be preserved by Code
§411(d)(6) will continue to be preserved and protected in this Plan to the
extent required by Code §411(d)(6). The Sponsoring Employer (or an Adopting
Employer) reserves the right to eliminate any benefits, rights and features
(including, but not limited to, certain optional forms of benefit payments) of
any Transfer Contributions into this Plan, to the extent permitted under Code
§411(d)(6).








(f)     

Vesting. Transfer Contributions into this Plan must Vest at least as rapidly
under this Plan (the transferee plan) as they would Vest under the plan from
which the transfer is being made (the transferor plan), as if the transfer had
not occurred. If this Plan is the transferee plan and the Vesting schedule under
the transferor plan for a specific source of transferred amounts (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) is less favorable
than the Vesting schedule that applies to the same component (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) in this Plan, the
Administrator may apply, in a non-discriminatory manner, the Vesting schedule of
this Plan's component (Matching Contributions or Non-Safe Harbor Non-Elective
Contributions) to that portion of the Transfer Contributions.








(g)     

Transfer Requests Subject to Administrative Approval. Any transfer into or from
this Plan must be made in cash or property acceptable to the Trustee. Any
benefits, rights and features of a Transfer Contribution required to be
protected by Code §411(d)(6) must be acceptable to and approved by the
Administrator.








(h)     

Application of this Section. The provisions of this Section will apply to all
Transfer Contributions, regardless of whether a Transfer Contribution was an
elective transfer initiated by the Participant.










Article 12     








     

Miscellaneous Provisions










12.1     

No Contract of Employment

. Except as otherwise provided by law, neither the establishment of this Plan,
any modification hereto, the creation of any fund or account, nor the payment of
any benefits, will be construed as giving any Participant or other person any
legal or equitable rights against the Employer, any officer or Employee thereof,
or the Trustee, except as herein provided. Further, under no circumstances will
the terms of employment of any Participant be modified or otherwise affected by
this Plan.










12.2     

Title to Assets

. No Participant or Beneficiary will have any right to, or any interest in, any
assets of the Trust upon separation from service with the Employer, Affiliated
Employer, or Adopting Employer, except as otherwise provided by the terms of the
Plan.










12.3     

Qualified Military Service

. Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code §414(u).










12.4     

Fiduciaries and Bonding

. Fiduciaries (including Named Fiduciaries) of the Plan will have only those
powers and duties specifically given to them under the terms of this Plan. Every
fiduciary other than a bank, an insurance company, or a fiduciary of an Employer
which has no common-law employees, will be bonded in an amount not less than 10%
of the amount of funds under the fiduciary's supervision, but the bond will not
be less than $1,000 or more than $500,000 or such other amount that may be
required by law. The bond will provide protection to the Plan against any loss
for acts of fraud or dishonesty by a fiduciary acting alone or in concert with
others. The cost of such bond will be an expense of either the Employer or the
Trust, at the election of the Sponsoring Employer.










12.5     

Severability of Provisions

. If any Plan provision is held invalid or unenforceable, such invalidity or
unenforceability will not affect any other provision of this Plan, and this Plan
will be construed and enforced as if such provision had not been included.










12.6     

Interpretation of the Plan and Trust

. The following provisions apply to the interpretation of the Plan and Trust:








(a)     

Names. Names that are used in this Plan should be used consistently in any
appendixes, policies, procedures, and/or any other documents which are legally
binding upon the Plan. However, in documents that are not considered to be part
of this Plan, appendixes, policies or procedures that are not legally binding
upon the Plan; and that may be are distributed to individuals (such as the SPDs,
SMMs, notices, and election forms), names may use plain English terms. These
terms include, but are not limited to, the following: in the case of a profit
sharing plan, the Non-Elective Contribution may be called the Employer
contribution or the profit sharing contribution. Similarly, the Non-Elective
Contribution Account may be called the Participant's Account or the
Participant's profit sharing account.








(b)     

Gender. Words that are used in the masculine gender may be construed as though
they are also used in the feminine or neuter gender, where applicable (and vice
versa).








(c)     

Number. Words that are used in the singular form may be construed as though they
are also used in the plural form, where applicable (and vice versa).








(d)     

Headings and Subheadings. Headings and subheadings are inserted for convenience
of reference. Headings and subheadings constitute no part of this Plan and/or
Trust and are not to be considered in its construction or interpretation.








(e)     

Single Subparagraphs. This Plan and/or Trust may have Sections and/or paragraphs
that contain a single subparagraph; such document construction will not
constitute a Scrivener's error.








(f)     

Application of Law. This Plan and/or Trust will be construed and interpreted in
accordance with the Code and ERISA. However, if the Plan and/or Trust needs to
be construed and interpreted according to a State's or Commonwealth's laws (to
the extent that such laws are not preempted by the provisions of the Code and
ERISA), then this Plan and/or Trust will be construed and interpreted according
to the laws of the State or Commonwealth in which the Sponsoring Employer
maintains its principal place of business.








(g)     

Effective Dates. This Plan and/or Trust contains various effective dates, which
include, but are not limited to: (1) the effective date of the Plan and, if
applicable, the effective date of the amended and restated Plan; and (2) the
effective dates of legally required or permitted provisions.










12.7     

Costs of Legal Action

. Unless otherwise prohibited by law, either the Sponsoring Employer or the
Trust, in the sole discretion of the Sponsoring Employer, will reimburse the
Trustee and/or the Administrator for all costs, attorneys fees and other
expenses associated with any claim, suit or proceeding.










12.8     

Qualified Plan Status

. This Plan and Trust are intended to be a qualified retirement plan under the
provisions of Code §401(a) and §501(a).










12.9     

Mailing of Notices to Administrator, Employer or Trustee

. Notices, documents or forms required to be given to or filed with the
Administrator, the Employer or the Committee will be either hand delivered or
mailed by first class mail, postage prepaid, to the Committee or the Employer,
at the Employer's principal place of business. Any notices, documents or forms
required to be given to or filed with the Trustee will be either be hand
delivered or mailed by first class mail, postage prepaid, to the Trustee at its
principal place of business.










12.10     

Participant Notices and Waivers of Notices

. Whenever written notice is required to be given under the terms of this Plan,
such notice will be deemed to be given on the date that such written notice is
either hand delivered to the recipient or deposited at a United States Postal
Service Station, first class mail, postage paid. Notice may be waived by any
party entitled to receive written notice concerning any matter under the terms
of this Plan.










12.11     

No Duplication of Benefits

. There will be no duplication of benefits under the Plan because of employment
by more than one participating Employer.










12.12     

Evidence Furnished Conclusive

. Anyone required to give evidence under the terms of the Plan may do so by
certificate, affidavit, document or other information that the person to act in
reliance may consider pertinent, reliable and genuine, and to have been signed,
made or presented by the proper party or parties. The fiduciaries of the Plan
will be fully protected in acting and relying upon any evidence described under
this Section.










12.13     

Release of Claims

. Any payment to a Participant or Beneficiary, his or her legal representative,
or to a guardian or committee appointed for such Participant or Beneficiary,
will, to the extent thereof, be in full satisfaction of all claims hereunder
against the Administrator and the Trustee, either of whom may require such
Participant, legal representative, Beneficiary, guardian or committee, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as determined by the Administrator or the Trustee.










12.14     

Discontinued Contributions

. Any Participants' Accounts (or sub-Accounts) that were established for
specific contributions to the Plan which are (or were) subsequently discontinued
will continue to be administered in accordance with the Vesting and Forfeiture
provisions of the Plan in effect on the date that such contributions are (or
were) discontinued.










12.15     

Multiple Copies of Plan And/or Trust

. This Plan may be executed in any number of counterparts, each of which will be
deemed an original, but all of which will constitute one and the same Agreement
and will be binding on the respective successors and assigns of the Employer and
all other parties.










12.16     

Limitation of Liability and Indemnification

. In addition to and in furtherance of any other limitations provided in the
Plan, and to the extent permitted by applicable law, the Employer will indemnify
and hold harmless its board of directors (collectively and individually), if
any, the Administrative/Advisory Committee (collectively and individually), if
any, and its officers, Employees, and agents against and with respect to any and
all expenses, losses, liabilities, costs, and claims, including legal fees to
defend against such liabilities and claims, arising out of their good-faith
discharge of responsibilities under or incident to the Plan, excepting only
expenses and liabilities resulting from willful misconduct. This indemnity will
not preclude such further indemnities as may be available under insurance
purchased by the Employer or as may be provided by the Employer under any
by-law, agreement, vote of shareholders or disinterested directors, or
otherwise, as such indemnities are permitted under state law. Payments with
respect to any indemnity and payment of expenses or fees under this Section will
be made only from assets of the Employer, and will not be made directly or
indirectly from assets of the Trust.










12.17     

Written Elections and Forms

. Whenever the word "written" or the words "in writing" are used, such words
will include any method of communication permitted by the DOL with respect to
such documentation. In a similar manner, the word "form" will include any other
method of election permitted under current law. Such alternative methods will
include, but not be limited to, electronic modes to the extent permitted by law.










12.18     

Assignment and Alienation of Benefits

. Except as may otherwise be permitted under Code §401(a)(13)(C), as may
otherwise be permitted under a Qualified Domestic Relations Order as provided in
Section 8.10, or as may otherwise be permitted under Section 7.1 relating to
loans to Participants, no right or claim to, or interest in, any part of the
Trust Fund, or any payment therefrom, will be assignable, transferable, or
subject to sale, mortgage, pledge, hypothecation, commutation, anticipation,
garnishment, attachment, execution, or levy of any kind, and the Trustees will
not recognize any attempt to assign, transfer, sell, mortgage, pledge,
hypothecate, commute, or anticipate the same, except to the extent required by
law.










12.19     

Exclusive Benefit Rule

. All contributions made by the Employer or an Affiliated Employer to the Trust
Fund will be used for the exclusive benefit of the Participants who are
Employees of the Employer or Affiliated Employer and for their Beneficiaries and
will not be used for nor diverted to any other purpose except the payment of the
costs of maintaining the Plan. All contributions made by an Adopting Employer
who is not an Affiliated Employer will be used for the exclusive benefit of the
Participants who are Employees of the Adopting Employer and for their
Beneficiaries and will not be used for nor diverted to any other purpose except
the payment of the Adopting Employers' proportionate costs of maintaining the
Plan.










12.20     

Prior Provisions of Amended and Restated Plans

. If the Plan's effective date is prior to the first day of the first Plan Year
beginning on or after January 1, 2002 and this is an amendment and restatement
of the Plan, then the provisions of the prior Plan document in effect prior to
the first day of the first Plan Year beginning on or after January 1, 2002 will
apply to this Plan; however, if any provisions of the prior Plan document
contradict any provisions of this Plan, then the provisions of this Plan will
apply.










12.21     

Dual and Multiple Trusts

. Plan assets may be held in two or more separate trusts, or in trust and by an
insurance company or by a trust and under a custodial agreement. Plan assets may
also be held in a common trust.




This Plan has been executed by the Sponsoring Employer as of the day, month and
year set forth on page 1 of this Agreement.

 

> > > > > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > > Universal Development Partners, Ltd d/b/a
> > > > > > > > > > > > > > > > > > > Universal Orlando
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > >  By: /s/ John Sprouls              
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > >      



     
 
 



--------------------------------------------------------------------------------

Universal Orlando 401(k) Retirement Plan
Administrative Policy Regarding the Claims Procedure



In accordance with Section 8.9 of the Universal Orlando 401(k) Retirement Plan
(the "Plan"), the rules and procedures set forth below (hereafter called the
"Policy") govern claims for benefits under the Plan. This Policy is the sole and
exclusive remedy for an Employee, Participant or Beneficiary ("Claimant") to
make a claim for benefits, and this Policy will be administered and interpreted
in a manner consistent with the requirements of ERISA §503 and the regulations
thereunder. All claims determinations made by the Administrator, by the
Appropriate Named Fiduciary, and/or by the Committee (if one is appointed under
Section 8.3 of the Plan) will be made in accordance with this Policy and will be
applied consistently to similarly situated Claimants.



Definitions





In applying the terms of this Policy, any terms used herein which are also used
in the Plan will have the same meaning ascribed to them under this Policy as
ascribed to them under the terms of the Plan except as may otherwise be
provided. In addition, the following terms specific to this Policy will have the
following meanings:



Appropriate Named Fiduciary. The term "Appropriate Named Fiduciary" means (a) if
a Committee has been appointed by the Sponsoring Employer under Section 8.3 of
the Plan, the Committee; (b) if a Committee has not been appointed pursuant to
Section 8.3 of the Plan, the Administrator (and for purposes of this Policy, if
a Committee has not been appointed by the Sponsoring Employer, any reference to
Committee will be considered a reference to the Administrator); or (c) if an
appeal of the initial denial is made for Disability Benefits, initially the
Administrator, but the Administrator must immediately appoint as the Appropriate
Named Fiduciary for this purpose an individual who is neither the individual who
made the initial adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual.



Disability Benefit. The term "Disability Benefit" means a benefit that becomes
payable upon a determination of a Participant's Disability, other than any
disability that, under the terms of this Plan, is determined by the Social
Security Administration or under the Sponsoring Employer's long term disability
plan.



Initial Determination of a Claim





A Claimant (or an authorized representative) may file a claim for a benefit to
which the Claimant believes he or she is entitled. Claims must be filed in
writing with the Administrator. The Administrator, in its sole and complete
discretion, will make all initial determinations as to the right of any person
to benefits. If the claim is denied in whole or in part, the Administrator will
send the Claimant a written or electronic notice (which electronic notice must
comply with the standards imposed by Department of Labor Regulation
§2520.104b-1(c)(1)(i), (iii), and (iv)) informing the Claimant of the denial.
The notice will be given as provided in the next section below.



Notice of a Claim Denial





Notice of Denial of a Claim for Non-Disability Benefits. With respect to a claim
for benefits that are not Disability Benefits, the written or electronic notice
of the denial will be given within a reasonable period of time (but no later
than 90 days) from the date the Administrator receives the written claim, unless
special circumstances require an extension of time for processing the claim. In
no event may the extension exceed 90 days from the end of the initial 90-day
period. If an extension is necessary, the Administrator will send the Claimant a
written notice prior to the expiration of the initial 90-day period in which the
Administrator indicates the special circumstances requiring an extension and the
date by which the Administrator expects to render a decision. The notice must be
written in a manner calculated to be understood by the Claimant and must contain
the following information: (a) the specific reason or reasons for the denial;
(b) reference to the specific plan provisions on which the denial is based; (c)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and (d) a description of the Plan's review (i.e.,
appeal) procedures and the time limits applicable to such procedures, including
a statement of the Claimant's right to bring a civil action under ERISA §502(a)
following an adverse benefit determination on review.

Notice of Denial of a Claim for Disability Benefits. With respect to a claim for
Disability Benefits, the written or electronic notice of the denial will be
given within a reasonable period of time (but no later than 45 days) from the
date the Administrator receives the written claim. The 45-day period can be
extended by the Administrator for up to 30 days if the Administrator both
determines that an extension is necessary due to matters beyond the control of
the Administrator and notifies the Claimant, prior to the expiration of the
initial 45-day period, of the circumstances requiring the extension and the date
by which the Administrator expects to render a decision. If, prior to the end of
the first 30-day extension period, the Administrator determines that, due to
matters beyond the control of the Administrator, a decision cannot be rendered
within that extension period, then the period for making the determination may
be extended for up to an additional 30 days, provided the Administrator notifies
the Claimant, prior to the expiration of the first 30-day extension period, of
the circumstances requiring the extension and the date as of which the
Administrator expects to render a decision. In the case of any extension under
this paragraph, the notice of extension will specifically explain the standards
on which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the Claimant will be afforded at least 45 days within which to
provide the specified information.



The notice of denial must be written in a manner calculated to be understood by
the Claimant and must contain the following information: (a) the specific reason
or reasons for the denial; (b) reference to the specific plan provisions on
which the denial is based; (c) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and (d) a description of the
Plan's review (i.e., appeal) procedures and the time limits for such procedures,
including a statement of the Claimant's right to bring a civil action under
ERISA §502(a) following an adverse benefit determination on review. If an
internal rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination, the notice must provide either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the adverse determination and that a copy of such rule, guideline,
protocol, or other criterion will be provided free of charge to the Claimant on
request; and if the adverse benefit determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, the notice
must provide either an explanation of the scientific or clinical judgment for
the determination, applying the terms of the plan to the Claimant's medical
circumstances, or a statement that such explanation will be provided free of
charge on request.



Appealing the Denial of a Claim





Claims for Non-Disability Benefits. If the Administrator denies a claim for a
non-Disability benefit in whole or in part, the Claimant may elect to appeal the
denial. If the Claimant does not appeal the denial pursuant to the procedures
set forth in this Policy, the denial will be final, binding and unappealable.
Appeals will be filed in accordance with, and will be determined subject to, the
following provisions:



(a)     When the Appeal Must Be Filed. The written request for appeal must be
filed by the Claimant (or by the Claimant's authorized representative) with the
Appropriate Named Fiduciary within 60 days after the date on which the Claimant
receives the Administrator's notice of denial.



(b)     Review of the Claim Following an Appeal. If a request for an appeal is
timely filed, the Appropriate Named Fiduciary will conduct a full and fair
review of the claim and the denial. As part of the review, the Claimant may
submit written comments, documents, records, and other information relating to
the claim, and the review will take into account all such comments, documents,
records, or other information submitted by the Claimant, without regard to
whether such information was submitted or considered in the Administrator's
initial benefit determination. The Claimant also may obtain, free of charge and
upon request, records and other information relevant to the claim, without
regard to whether such information was relied upon by the Administrator in
making the initial benefit determination. As a result of this review, the
Appropriate Named Fiduciary will, in its sole and complete discretion, determine
whether to uphold all or part of the initial denial.



(c)     Notice of Denial. If the Appropriate Named Fiduciary determines pursuant
the review under paragraph (b) above that all or part of the initial denial
should be upheld, the Administrator will send the Claimant a written or
electronic notice informing the Claimant of its decision to uphold all or part
of the initial denial. The notice of denial must be written in a manner
calculated to be understood by the Claimant and must contain (a) the specific
reason or reasons for the denial; (b) a specific reference to pertinent Plan
provisions on which the denial is based; (c) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents and other information relevant to the claim; and (d) an
explanation of the Claimant's right to request arbitration and the applicable
time limits for doing so.



(d)     When the Notice Must Be Given. If the Administrator is serving as the
Appropriate Named Fiduciary, the notice will be given within a reasonable period
of time (but no later than 60 days) after the date the Appropriate Named
Fiduciary receives the request for appeal, unless special circumstances require
an extension of time for reviewing the claim. In no event may the extension
exceed 60 days from the end of the initial 60-day period. If an extension is
necessary, prior to the expiration of the initial 60-day period, the
Administrator will send the Claimant a written notice, indicating the special
circumstances requiring an extension and the date by which the Appropriate Named
Fiduciary expects to render a decision. However, if the Committee is serving as
the Appropriate Named Fiduciary and the Committee holds regularly scheduled
meetings on a quarterly or more frequent basis, notice will be given at the next
regularly scheduled meeting if the Committee receives the written request for
appeal more than 30 days prior to its next regularly scheduled meeting, or at
the regularly scheduled meeting immediately following the next regularly
scheduled meeting if the Committee receives the written request for appeal
within 30 days of the next regularly scheduled meeting. If special circumstances
require an extension, the decision may be postponed to the third regularly
scheduled meeting following the Committee's receipt of the written request for
appeal if, prior to the expiration of the initial time period for review, the
Claimant is provided with written notice indicating the special circumstances
requiring an extension and the date by which the Committee expects to render a
decision. If the extension is required because the Claimant has not provided
information that is necessary to decide the claim, the Committee may suspend the
review period from the date on which notice of the extension is sent to the
Claimant until the date the Claimant responds to the request for additional
information. The Committee must notify the Claimant of its decision as soon as
possible, but not later than 5 days after the decision is made.



Claims for Disability Benefits. If the Administrator denies a claim for a
Disability benefit in whole or in part, the Claimant may elect to appeal the
denial. If the Claimant does not appeal the denial pursuant to the procedures
set forth in this Policy, the denial will be final, binding and unappealable.
Any appeal by a Claimant will be filed in accordance with, and will be
determined subject to, the following provisions:



(a)     When the Appeal Must Be Filed. The written request for appeal must be
filed by the Claimant (or by the Claimant's authorized representative) with the
Appropriate Named Fiduciary within 180 days after the date on which the Claimant
receives the Administrator's notice of denial.



(b)     Review of the Claim Following an Appeal. If a request for an appeal is
timely filed, the Appropriate Named Fiduciary will conduct a full and fair
review of the claim and the denial, and the initial denial of the claim will not
be afforded any deference. As part of this review, the Claimant may submit
written comments, documents, records, and other information relating to the
claim, and the review will take into account all such comments, documents,
records, or other information submitted by the Claimant, without regard to
whether such information was submitted or considered in the Administrator's
initial benefit determination. The Claimant also may obtain, free of charge and
upon request, records and other information relevant to the claim, without
regard to whether such information was relied upon by the Administrator in
making the initial benefit determination. In addition, if the appeal is based in
whole or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, then the Appropriate
Named Fiduciary will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment, provided, however, that any such health care professional cannot be an
individual who was consulted in connection with the initial denial that is the
subject of the appeal, nor the subordinate of any such individual. The Claimant
will also be given the identification of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with a Claimant's
initial denial, without regard to whether the advice was relied upon in making
the benefit determination. As a result of this review, the Appropriate Named
Fiduciary will, in its sole and complete discretion, determine whether to uphold
all or part of the initial claim denial.



(c)     Notice of Denial. If the Appropriate Named Fiduciary determines pursuant
the review under paragraph (b) above that all or part of the initial denial
should be upheld, the Administrator will send the Claimant a written or
electronic notice informing the Claimant of its decision to uphold all or part
of the initial denial. The notice of denial must be written in a manner
calculated to be understood by the Claimant and must contain (a) the specific
reason or reasons for the denial; (b) a specific reference to pertinent Plan
provisions on which the denial is based; (c) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents and other information relevant to the claim; and (d) an
explanation of the Claimant's right to request arbitration and the applicable
time limits for doing so.



(d)     When the Notice Must Be Given. If the Administrator is serving as the
Appropriate Named Fiduciary, the notice will be given within a reasonable period
of time (but no later than 45 days) after the date the Appropriate Named
Fiduciary receives the request for appeal, unless special circumstances require
an extension of time for reviewing the claim. In no event may the extension
exceed 45 days from the end of the initial 45-day period. If an extension is
necessary, prior to the expiration of the initial 45-day period, the
Administrator will send the Claimant a written notice, indicating the special
circumstances requiring an extension and the date by which the Appropriate Named
Fiduciary expects to render a decision. However, if the Committee is serving as
the Appropriate Named Fiduciary and the Committee holds regularly scheduled
meetings on a quarterly or more frequent basis, notice will be given at the next
regularly scheduled meeting if the Committee receives the written request for
appeal more than 30 days prior to its next regularly scheduled meeting, or at
the regularly scheduled meeting immediately following the next regularly
scheduled meeting if the Committee receives the written request for appeal
within 30 days of the next regularly scheduled meeting. If special circumstances
require an extension, the decision may be postponed to the third regularly
scheduled meeting following the Committee's receipt of the written request for
appeal if, prior to the expiration of the initial time period for review, the
Claimant is provided with written notice indicating the special circumstances
requiring an extension and the date by which the Committee expects to render a
decision. If the extension is required because the Claimant has not provided
information that is necessary to decide the claim, the Committee may suspend the
review period from the date on which notice of the extension is sent to the
Claimant until the date the Claimant responds to the request for additional
information. The Committee must notify the Claimant of its decision as soon as
possible, but not later than 5 days after the decision is made.



Voluntary Arbitration





If a Claimant wishes to contest a final decision of the Appropriate Named
Fiduciary and voluntarily chooses not to bring a civil action under ERISA
§502(a) following an adverse benefit determination on appeal, then the Claimant
and the Appropriate Named Fiduciary may agree to arbitration. If a Claimant
agrees to arbitration, then a written request for arbitration must be filed by
the Claimant (or the Claimant's authorized representative) with the
Administrator within 60 days (or such additional time as the Administrator may
deem appropriate) after the date the Claimant receives the written decision of
the Appropriate Named Fiduciary. The Claimant and the Administrator will each
name an arbitrator within 20 days after the Administrator receives the
Claimant's written request for arbitration. The two arbitrators will jointly
name a third arbitrator within 15 days after their appointment. If either party
fails to select an arbitrator within the 20 day period, or if the two
arbitrators fail to select a third arbitrator within 15 days after their
appointment, then the Administrator will determine that either (a) the
arbitration will cease, or (b) the presiding judge of the county court (or its
equivalent) in the county in which the principal office of the Sponsoring
Employer is located will appoint the other arbitrator or arbitrators. The
arbitrators will render a decision within 60 days after the appointment of the
third arbitrator and will conduct all proceedings pursuant to the laws of the
state in which the Sponsoring Employer's principal place of business is located
and in accordance with the then current Rules of the American Arbitration
Association governing commercial transactions, to the extent such rules are not
inconsistent with applicable state law. The cost of arbitration will be borne by
the losing party or, if the decision is not clearly in favor of one party or the
other, as determined by the arbitrators. Pursuant to the Claimant's voluntary
choice to pursue arbitration, the arbitrators' decision will be final, binding
and unappealable.



By
________________________________________          Date_____________________________________

     For the Plan Administrator

--------------------------------------------------------------------------------



Universal Orlando 401(k) Retirement Plan

Administrative Policy Regarding Elective Deferrals



In accordance with paragraph 3.2(a) of the Universal Orlando 401(k) Retirement
Plan (the "Plan"), the rules and procedures set forth below govern Elective
Deferrals made to the Plan on behalf of Participants. The terms used in this
administrative policy will have the same meaning ascribed to those terms in the
Plan (or in some cases, in the summary plan description).
 

Elective Deferral Percentage



Each Participant may enter into a Salary Deferral Agreement authorizing the
Employer to withhold a portion of the Participant's Compensation in whole
percentage increments of Compensation. A Participant can also specify that a
different percentage apply to different components of the Participant's
Compensation (such as base salary, bonuses, etc.). However, the Administrator
can direct that any election be rounded to the next highest or lowest dollar or
percentage. All elections are subject to the following limits:



•     Minimum Elective Deferral Percentage. There is no minimum Elective
Deferral percentage.



•     Maximum Elective Deferral Percentage. The maximum Elective Deferral is
100% of a Participant's Compensation per Plan Year.



•     Catch-Up Contributions. Catch-Up Contributions are permitted.



•     Status of Elective Deferrals Voluntarily Withheld. Elective Deferrals
voluntarily withheld at a Participant's election under a Salary Deferral
Agreement will be irrevocably considered Pre-Tax Elective Deferrals.



Changing Salary Deferral Agreements



After a Participant's initial election in his or her Salary Deferral Agreement,
the Salary Deferral Agreement can be changed by filing a new agreement with the
Administrator at any time during the Plan Year. A Participant can also suspend
or cancel his or her Salary Deferral Agreement at any time upon reasonable
notice to the Administrator, but the Participant will not thereafter be
permitted to put a new Salary Deferral Agreement into effect until the first
available date the Participant would otherwise be entitled to change an existing
Salary Deferral Agreement as described in the preceding sentence.



If necessary to insure that the Plan satisfies the ADP Test or upon a
Participant reaching the Elective Deferral limit of Code §402(g) with respect to
the Participant's Elective Deferrals in the Plan, the Sponsoring Employer can
temporarily suspend a Participant's Salary Deferral Agreement by notifying the
Participant.



By
________________________________________          Date_____________________________________

     For the Plan Administrator

--------------------------------------------------------------------------------



Universal Orlando 401(k) Retirement Plan
Safe Harbor 401(k) Addendum



Until a superseding Addendum is executed by the Sponsoring Employer, any Safe
Harbor 401(k) Contributions made to the Plan will be made in accordance with the
terms of the Plan and with the terms of this addendum.
 

Section 1. ADP Safe Harbor Contributions



1.1     Type of ADP Safe Harbor Contribution. The Employer will make an ADP Safe
Harbor Matching Contribution for each Safe Harbor Participant equal to the sum
of (a) 100% of the Participant's Elective Deferrals that do not exceed 3% of his
or her Compensation for the Plan Year, plus (b) 50% of the Participant's
Elective Deferrals that exceed 3% but do not exceed 5% percent of his or her
Compensation for the Plan Year.



1.2     Eligibility and Entry Date Requirements for ADP Safe Harbor
Contributions. An Eligible Employee will be eligible to enter the Plan as a
Participant for the purpose of receiving allocations of ADP Safe Harbor
Contributions made to the Plan in accordance with the following provisions:



(a)     Eligible Employees. For purposes of this Section 1.2, all Employees are
Eligible Employees except for the following ineligible classes of Employees: (1)
Employees whose employment is governed by a collective bargaining agreement
between Employee representatives and the Employer in which retirement benefits
were the subject of good faith bargaining unless such collective bargaining
agreement expressly provides for the inclusion of such Employees as
Participants; (2) Employees who are non-resident aliens who do not receive
earned income (within the meaning of Code §911(d)(2)) from the Employer which
constitutes income from sources within the United States (within the meaning of
Code §861(a)(3)); and (3) Employees who are employed by an Affiliated Employer
which is not an Adopting Employer.



(b)     Eligibility Requirements. There shall be no service requirement for any
salaried Eligible Employee described in Section 2.1(a)(2) who is also a salaried
Employee exempt from the overtime requirements of the Fair Labor Standards Act
and who is not a Highly Compensated Employee. All other Eligible Employees
(hourly employees and Highly Compensated Employees) described in Section 1.2(a)
will be eligible to enter the Plan as a Participant on the applicable entry date
described in Section 1.2(c) after being credited with 1 Year of Service .



(c)     Entry Date. For purposes of this Section 1.2, an Eligible Employee
described in Section 1.2(a) who has satisfied the eligibility requirements in
Section 1.2(b) who is exempt from the overtime requirements of the Fair Labor
Standards Act and who is not a Highly Compensated Employee will enter the Plan
on such Employee’s Date of Hire. If such Employee subsequently becomes a Highly
Compensated Employee, participation will be suspended for that Employee until
the Employee has completed the eligibility requirements otherwise applicable to
Highly Compensated Employees. All Eligible Employees described in Section 1.2(a)
who are hourly employees or Highly Compensated Employees will enter the Plan as
a Participant on the January 1st, the April 1st, the July 1st, or the October
1st coincident with or following the date such requirements are satisfied.



1.3     Vesting of ADP Safe Harbor Contributions. A Participant's Vested
Interest in his or her ADP Safe Harbor Contribution Account will be 100% at all
times.



1.4     Compensation Used For ADP Safe Harbor Contribution Purposes. In
determining the Employer's ADP Safe Harbor Contribution, the term Compensation
means a Participant's Code §415 Safe Harbor Compensation received during a
Compensation Determination Period. For purposes of this paragraph, (1) a
Compensation Determination Period is the Plan Year; and (2) any elective
contributions as defined under Code §402(g) which are contributed or deferred by
the Employer at the election of the Employee which are not includible in gross
income by reason of Code §125, §132(f)(4), §401(k), §402(h), §403(b), §457(b)
and §414(h)(2) will be included in Compensation. In addition, any amount
received under the following circumstances will not be considered Compensation
for purposes of this paragraph: (1) amounts received prior to the date the
Employee becomes a Participant in the ADP Safe Harbor Contribution component of
the Plan; (2) amounts received by an Employee while an Employee is a member of
an ineligible class of Employees with respect to the ADP Safe Harbor
Contribution component of the Plan; (3) amounts set forth in Regulation
§1.414(s)-1(c)(3) (i.e., reimbursements or other expense allowances, including
fringe benefits (cash and non-cash), moving expenses, deferred compensation and
welfare benefits, even if includible in gross income); and (4) Tuition
Reimbursement; Service Awards.



1.4     Distribution of ADP Safe Harbor Contributions. With regard to a
Participant who Terminates Employment because of retirement on or after Normal
Retirement Age, death or Disability, his or her ADP Safe Harbor Contribution
Account will be distributed within an administratively reasonable time after
such Termination of Employment. With regard to a Participant who Terminates
Employment for any other reason, his or her ADP Safe Harbor Contribution Account
will be distributed within an administratively reasonable time after the
Participant requests payment.



1.5     Pre-Retirement Distributions. A Participant who is still an Employee who
has reached Age 59½ can take a distribution of up to 100% of his or her ADP Safe
Harbor Contribution Account.



Section 2. Signature of Sponsoring Employer and Execution Date



By____________________________________________     Dated
_____________________________________

